Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of June 3, 2015

 

among

 

COMMUNITY HEALTHCARE OP, LP,

as Borrower,

 

COMMUNITY HEALTHCARE TRUST INCORPORATED,

as REIT Guarantor,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK,

as Administrative Agent

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Sole Lead Arranger and Sole Book Manager

 

FIFTH THIRD BANK,

as Syndication Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CONSTRUCTION

1

Section 1.1.

Definitions

1

Section 1.2.

Classifications of Loans and Borrowings

29

Section 1.3.

Accounting Terms and Determination

29

Section 1.4.

Terms Generally

29

 

 

 

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

30

Section 2.1.

General Description of Facilities

30

Section 2.2.

Revolving Loans

30

Section 2.3.

Procedure for Revolving Borrowings

30

Section 2.4.

Swingline Commitment

31

Section 2.5.

Extension Option

32

Section 2.6.

Funding of Borrowings

33

Section 2.7.

Interest Elections

33

Section 2.8.

Optional Reduction and Termination of Commitments

34

Section 2.9.

Repayment of Loans

34

Section 2.10.

Evidence of Indebtedness

35

Section 2.11.

Optional Prepayments

35

Section 2.12.

Mandatory Prepayments

35

Section 2.13.

Interest on Loans

36

Section 2.14.

Fees

37

Section 2.15.

Computation of Interest and Fees

37

Section 2.16.

Inability to Determine Interest Rates

38

Section 2.17.

Illegality

38

Section 2.18.

Increased Costs

38

Section 2.19.

Funding Indemnity

39

Section 2.20.

Taxes

40

Section 2.21.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

43

Section 2.22.

Letters of Credit

44

Section 2.23.

Increase of Commitments; Additional Lenders

48

Section 2.24.

Mitigation of Obligations

50

Section 2.25.

Replacement of Lenders

50

Section 2.26.

Defaulting Lenders

51

 

 

 

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT AND ADDITION AND
REMOVAL OF BORROWING BASE PROPERTIES

54

Section 3.1.

Conditions to Effectiveness

54

Section 3.2.

Conditions to Each Credit Event

57

Section 3.3.

Delivery of Documents

57

Section 3.4.

Addition of Borrowing Base Properties

57

Section 3.5.

Removal of Borrowing Base Properties

59

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

59

Section 4.1.

Existence; Power

59

Section 4.2.

Organizational Power; Authorization

60

Section 4.3.

Governmental Approvals; No Conflicts

60

Section 4.4.

Financial Statements

60

Section 4.5.

Litigation and Environmental Matters

60

Section 4.6.

Compliance with Laws and Agreements

61

Section 4.7.

Investment Company Act

61

 

i

--------------------------------------------------------------------------------


 

Section 4.8.

Taxes

61

Section 4.9.

Margin Regulations

62

Section 4.10.

ERISA

62

Section 4.11.

Ownership of Property; Insurance

63

Section 4.12.

Disclosure

63

Section 4.13.

Labor Relations

63

Section 4.14.

Subsidiaries

63

Section 4.15.

Solvency

64

Section 4.16.

Deposit and Disbursement Accounts

64

Section 4.17.

Collateral Documents

64

Section 4.18.

Borrowing Base Properties

64

Section 4.19.

Material Agreements

65

Section 4.20.

Healthcare Matters

65

Section 4.21.

OFAC

66

Section 4.22.

Patriot Act

66

Section 4.23.

REIT Status

66

Section 4.24.

Borrowing Base Properties

66

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

66

Section 5.1.

Financial Statements and Other Information

66

Section 5.2.

Notices of Material Events

68

Section 5.3.

Existence; Conduct of Business

71

Section 5.4.

Compliance with Laws

71

Section 5.5.

Payment of Obligations

71

Section 5.6.

Books and Records

71

Section 5.7.

Visitation and Inspection

71

Section 5.8.

Maintenance of Properties; Insurance

71

Section 5.9.

Use of Proceeds; Margin Regulations

72

Section 5.10.

Operating Accounts

72

Section 5.11.

Additional Subsidiaries and Collateral

72

Section 5.12.

Further Assurances

73

Section 5.13.

REIT Status

73

Section 5.14.

Healthcare Matters

73

Section 5.15.

Environmental Matters

74

Section 5.16.

Borrowing Base Covenants

75

 

 

 

ARTICLE VI FINANCIAL COVENANTS

75

Section 6.1.

Leverage Ratio

75

Section 6.2.

Fixed Charge Coverage Ratio

75

Section 6.3.

Tangible Net Worth

75

Section 6.4.

Liquidity

75

Section 6.5.

Restricted Payments

75

Section 6.6.

Restriction on Secured Indebtedness

76

Section 6.7.

Restriction on Recourse Debt

76

Section 6.8.

Restriction on Certain Investments

76

 

 

 

ARTICLE VII NEGATIVE COVENANTS

76

Section 7.1.

Indebtedness and Preferred Equity

76

Section 7.2.

Liens

77

Section 7.3.

Fundamental Changes

78

Section 7.4.

Investments, Loans

78

 

ii

--------------------------------------------------------------------------------


 

Section 7.5.

[Reserved]

79

Section 7.6.

[Reserved]

79

Section 7.7.

Transactions with Affiliates

79

Section 7.8.

Restrictive Agreements

80

Section 7.9.

Sale and Leaseback Transactions

80

Section 7.10.

Hedging Transactions

80

Section 7.11.

Amendment to Material Documents

80

Section 7.12.

Accounting Changes

80

Section 7.13.

Government Regulation

80

Section 7.14.

Permitted Subordinated Debt

81

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

81

Section 8.1.

Events of Default

81

Section 8.2.

Application of Proceeds from Collateral

84

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

85

Section 9.1.

Appointment of the Administrative Agent

85

Section 9.2.

Nature of Duties of the Administrative Agent

86

Section 9.3.

Lack of Reliance on the Administrative Agent

86

Section 9.4.

Certain Rights of the Administrative Agent

87

Section 9.5.

Reliance by the Administrative Agent

87

Section 9.6.

The Administrative Agent in its Individual Capacity

87

Section 9.7.

Successor Administrative Agent

87

Section 9.8.

Withholding Tax

88

Section 9.9.

The Administrative Agent May File Proofs of Claim

88

Section 9.10.

Authorization to Execute Other Loan Documents

89

Section 9.11.

Collateral and Guaranty Matters

89

Section 9.12.

Syndication Agent

89

Section 9.13.

Right to Realize on Collateral and Enforce Guarantee

89

Section 9.14.

Secured Bank Product Obligations and Hedging Obligations

90

 

 

 

ARTICLE X MISCELLANEOUS

90

Section 10.1.

Notices

90

Section 10.2.

Waiver; Amendments

92

Section 10.3.

Expenses; Indemnification

94

Section 10.4.

Successors and Assigns

96

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process

99

Section 10.6.

WAIVER OF JURY TRIAL

100

Section 10.7.

Right of Set-off

100

Section 10.8.

Counterparts; Integration

101

Section 10.9.

Survival

101

Section 10.10.

Severability

101

Section 10.11.

Confidentiality

101

Section 10.12.

Interest Rate Limitation

102

Section 10.13.

Patriot Act

102

Section 10.14.

No Advisory or Fiduciary Responsibility

102

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

 

Commitment Amounts

Schedule 4.14

-

Subsidiaries

Schedule 4.16

-

Deposit and Disbursement Accounts

Schedule 4.18

-

Borrowing Base Properties

Schedule 4.19

-

Material Agreements

Schedule 7.1

-

Existing Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

 

Exhibits

 

Exhibit A

-

Form of Assignment and Acceptance

Exhibit B

-

Form of Guaranty and Security Agreement

Exhibit C

-

Form of Joinder Agreement

Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibit 2.7

-

Form of Notice of Continuation/Conversion

Exhibits 2.20

-

Form of Tax Certificates

Exhibit 3.1(b)(iv)

-

Form of Secretary’s Certificate

Exhibit 3.1(b)(vii)

-

Form of Officer’s Certificate

Exhibit 5.1(c)

-

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of
June 3, 2015, by and among COMMUNITY HEALTHCARE OP, LP, a Delaware limited
partnership (the “Borrower”), COMMUNITY HEALTHCARE TRUST INCORPORATED, a
Maryland corporation (the “REIT Guarantor”), the several banks and other
financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders, as issuing bank and as swingline lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders establish a $75,000,000
revolving credit facility in favor of the Borrower; and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

ARTICLE I
DEFINITIONS; CONSTRUCTION

 

Section 1.1.                                Definitions.  In addition to the
other terms defined herein, the following terms used herein shall have the
meanings herein specified (to be equally applicable to both the singular and
plural forms of the terms defined):

 

“Acquisition Closing Costs” shall mean the actual closing costs incurred by the
REIT Guarantor, the Borrower or any of their respective Subsidiaries in
connection with the acquisitions of any Property determined in accordance with
GAAP.

 

“Additional Lender” shall have the meaning set forth in Section 2.23(b).

 

“Adjusted EBITDA” shall mean the EBITDA of the REIT Guarantor and its
Subsidiaries for the Applicable Period most recently ended less applicable
Capital Reserves.

 

“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that (x) if

 

--------------------------------------------------------------------------------


 

the rate referred to in clause (i) is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement and (y) if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in U. S. Dollars in an amount equal to the
amount of such Eurodollar Loan are offered by major banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time), two Business Days prior to the first day of such Interest Period (and if
such offered rate referred to in this clause (y) is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement).

 

“Adjusted Net Operating Income” shall mean, with respect to a Property for a
given period, the Net Operating Income for such Property for such period, less
applicable Capital Reserves for such Property for such period.

 

“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent for the Lenders under any of the Loan Documents, or any
successor administrative agent.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlled by” and “under common Control with” have the meanings
correlative thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount is $75,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on such date or the letter of credit fee, as the
case may be, the percentage per annum determined by reference to the applicable
Leverage Ratio in effect on such date as set forth in the pricing grid below
(the “Pricing Grid”); provided that a change in the Applicable Margin resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers

 

2

--------------------------------------------------------------------------------


 

each of the financial statements required by Sections 5.1(a) and 5.1(b), as
applicable, and the Compliance Certificate required by Section 5.1(c); provided,
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level 2 as set forth in the Pricing Grid until
such time as such financial statements and Compliance Certificate are delivered,
at which time the Applicable Margin shall be determined as provided above. 
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the date by which the financial statements and Compliance Certificate for the
first full Fiscal Quarter ending after the Closing Date are required to be
delivered shall be at Level 1 as set forth in the Pricing Grid.  In the event
that any financial statement or Compliance Certificate delivered hereunder is
shown to be inaccurate (regardless of whether this Agreement or the Commitments
are in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin based
upon the Pricing Grid (the “Accurate Applicable Margin”) for any period that
such financial statement or Compliance Certificate covered, then (i) the
Borrower shall immediately deliver to the Administrative Agent a correct
financial statement or Compliance Certificate, as the case may be, for such
period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the Pricing Grid for such period and (iii) the Borrower shall
immediately pay to the Administrative Agent, for the account of the Lenders, the
accrued additional interest owing as a result of such Accurate Applicable Margin
for such period.  The provisions of this definition shall not limit the rights
of the Administrative Agent and the Lenders with respect to Section 2.13(c) or
Article VIII.

 

Pricing Grid

 

Level

 

Leverage Ratio

 

Applicable
Margin for
Eurodollar
Loans

 

Applicable
Margin for
Base Rate
Loans

 

1

 

Less than or equal to 0.35 to 1.00

 

2.50

%

1.50

%

2

 

Greater than 0.35 to 1.00

 

3.00

%

2.00

%

 

“Applicable Period” means, at any time of determination, (i) during the period
from September 30, 2015 to December 30, 2015, the Fiscal Quarter most recently
ended, (ii) during the period from December 31, 2015 to March 30, 2016, the
period of two consecutive Fiscal Quarters most recently ended, (iii) during the
period from March 31, 2016 to June 29, 2016, the period of three consecutive
Fiscal Quarters most recently ended, and (iii) on and after June 30, 2016, the
period of four consecutive Fiscal Quarters most recently ended.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

 

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time.  In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent.  The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider.  No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.

 

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (i) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (ii) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) Adjusted LIBOR determined on
a daily basis for an Interest Period of one month, plus one percent (1.00%) per
annum (any changes in such rates to be effective as of the date of any change in
such rate).  The Administrative Agent’s prime lending rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer.  The Administrative Agent may make commercial loans or other loans
at rates of interest at, above, or below the Administrative Agent’s prime
lending rate.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Borrowing Base Covenants” shall mean the covenants set forth in Section 5.16.

 

“Borrowing Base NOI” shall mean (i) Net Operating Income for all Borrowing Base
Properties for the 12-month period most recently ended (excluding Net Operating
Income attributable to any Borrowing Base Property disposed of, or any Property
that ceased to be a Borrowing Base Property at

 

4

--------------------------------------------------------------------------------


 

any time, during such 12-month period) minus (ii) applicable Capital Reserves
for each Borrowing Base Property for such period.

 

“Borrowing Base Property” shall mean an Eligible Property that (i) either (a) is
set forth on Schedule 4.18 as an initial Borrowing Base Property as of the
Closing Date or (b) is added as a Borrowing Base Property after the Closing Date
pursuant to and in accordance with Section 3.4 and (ii) has not been removed as
a Borrowing Base Property pursuant to Section 3.5.

 

“Borrowing Base Value” shall mean at any time of determination the lesser of: 
(i) 50.0% of the cost of all of the Borrowing Base Properties and (ii) the
aggregate Implied Debt Service Value of all of the Borrowing Base Properties.

 

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.  The amount of a Capital
Lease Obligation is the capitalized amount of such obligation as would be
required to be reflected on a balance sheet of the applicable Person prepared in
accordance with GAAP as of the applicable date.

 

“Capital Reserves” shall mean, for a given period, (i)(a) $1,500 per bed for
specialty hospitals, rehabilitation hospitals, LTACH’s and acute care hospitals,
(b) $500 per bed for SNFs, (c) $0.50 per square foot for MOBs, and (d) $0.75 per
square foot for all other types of Properties, less, in the case of each of
subclauses (a) through (d), any reserve amounts received and held by any Loan
Party or Subsidiary of a Loan Party from Tenants in accordance with the terms of
the applicable lease, times (ii) the number of days in such period divided by
(iii) 365.  If the term Capital Reserves is used without reference to any
specific Property, then it shall be determined on an aggregate basis with
respect to all Properties and the applicable Ownership Shares of all Properties
of all Unconsolidated Affiliates.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).

 

“Capitalization Rate” shall mean (i) 7.75% for all non-government reimbursed
assets including assisted living facilities, physician clinics, independent
living facilities and MOBs, (ii) 9.25% for hospitals and surgery centers that
are greater than 90% private pay and (iii) 10.25% for all other assets.

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateral”, “Cash Collateralized” and “Cash
Collateralization” have the corresponding meanings).

 

5

--------------------------------------------------------------------------------


 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the REIT Guarantor and its Subsidiaries to any Person or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder in effect on the
date hereof); (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) of 35.0% or more of the outstanding shares of the voting Capital Stock
of the REIT Guarantor; (iii) during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the REIT Guarantor cease to be composed of individuals who are
Continuing Directors; (iv) the REIT Guarantor ceases to be the direct or
indirect legal and beneficial owner of all of the Capital Stock in the Borrower;
(v) any of the REIT Guarantor, the Borrower, or any other Loan Party shall
create, incur, assume or suffer to exist any Lien on the Capital Stock of the
Borrower or any other Loan Party owned by it other than pursuant to the
Collateral Documents; or (vi) the REIT Guarantor ceases to beneficially own,
directly or indirectly, all of the Capital Stock of each Property Owner.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Sections 3.1 and 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof.

 

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement and all other pledge agreements, instruments and agreements now or
hereafter securing or perfecting the Liens securing the whole or any part of the
Obligations or any Guarantee thereof, all UCC financing statements, stock
certificates and stock powers, and all other documents, instruments, agreements
and certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.

 

6

--------------------------------------------------------------------------------


 

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or any
combination thereof (as the context shall permit or require).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute
thereto.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the chief financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Continuing Director” shall mean, with respect to any period, any individuals
(i) who were members of the board of directors or other equivalent governing
body of the REIT Guarantor on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Requirements of Law of the United
States or other applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(c).

 

“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that
(i) has failed to (a) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (b) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent

 

7

--------------------------------------------------------------------------------


 

and the Borrower), or (iv) has, or has a direct or indirect parent company that
has, (a) become the subject of a proceeding under any Debtor Relief Law, or
(b) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal or foreign
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.26(c)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

 

“Development Property” shall mean a Property currently under development that
has not achieved an Occupancy Rate of 85.0% or more or on which the improvements
(other than Tenant improvements on unoccupied space) related to the development
have not been substantially completed. The term “Development Property” shall
include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is to be (but
has not yet been) acquired by the REIT Guarantor, the Borrower, any of their
respective Subsidiaries or any Unconsolidated Affiliate upon completion of
construction pursuant to a contract in which the seller of such real property is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition and (ii) a third party is developing such property using the
proceeds of a loan that is Guaranteed by, or is otherwise recourse to, the REIT
Guarantor, the Borrower, any such Subsidiary or any Unconsolidated Affiliate.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 

“EBITDA” shall mean, with respect to any Person for any period (without
duplication):  (i) net income (or loss) of such Person determined on a
consolidated basis in accordance with GAAP, exclusive of the following (but only
to the extent included in determination of such net income (loss)):
(a) depreciation and amortization expense; (b) Interest Expense; (c) income tax
expense; (d) Acquisition Closing Costs and extraordinary or non-recurring gains
and losses (including, without limitation, gains and losses on the sale of
assets) and income and expense allocated to minority owners; and (e) other
non-cash items to the extent not actually paid as a cash expense; plus (ii) such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates.

 

“Eligible Ground Lease” shall mean a ground lease containing terms and
conditions customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease, including without limitation, the following: (i) a remaining term
(exclusive of any unexercised extension options) of at least 30 years or more
from the date such property becomes a Borrowing Base Property; (ii) the right of
the lessee to mortgage and encumber its interest in the leased property, and to
amend the terms of any such mortgage or encumbrance, in each case, without the
consent of the lessor; (iii) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (iv) acceptable transferability of
the lessee’s interest under such lease, including ability to sublease;
(v) acceptable limitations on the use of the leased property; and (vi) clearly
determinable rental payment terms which in no event contain profit participation
rights.

 

8

--------------------------------------------------------------------------------


 

“Eligible Property” shall mean Property which satisfies all of the following
requirements as confirmed by the Administrative Agent:  (i) such Property is
entirely owned by the Borrower or a Guarantor in fee simple or, if not owned in
fee simple, if approved by the Required Lenders, the Property is leased under an
Eligible Ground Lease by the Borrower or a Guarantor, as lessee; (ii) such
Property is located in the continental United States; (iii) neither such
Property, nor if such Property is owned by a Subsidiary, any of the Borrower’s
direct or indirect ownership interest in such Subsidiary, is subject to (a) any
Lien other than Permitted Encumbrances described in clause (i) of the definition
of such term, and in solely the case of such Property, Permitted Encumbrances
described in clauses (ii) and (vii) of the definition of such term and Liens
permitted under Section 7.2(e) or (b) any Negative Pledge; (iv) such Property is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which, individually or collectively,
are not material to the profitable operation of such Property; (v) the REIT
Guarantor or the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions with respect to such Property without
the need to obtain the consent of any Person: (a) to create Liens on such
Property as security for Indebtedness of the REIT Guarantor, the Borrower or
such Subsidiary, as applicable, and (b) to sell, transfer or otherwise dispose
of such Property; (vi) such Property is an MOB, a specialty procedure and
short-stay acute care hospital, an acute care hospital, an ambulatory surgery
center, a physicians’ clinic, an integrated medical facility, a specialty
treatment and diagnostic center, a SNF eligible for reimbursement under the
Medicare and Medicaid programs, a LTACH or an inpatient rehabilitation hospital;
(vii) all material occupancy and operating permits and customary licenses
required by any Requirement of Law with respect to the ownership and operation
of such Property are in effect and such Property is covered by insurance in
amounts and upon terms that satisfy the criteria set forth herein;
(viii) substantially all Tenants of such Property possess licenses in good
standing with all Governmental Authorities at all times; and (ix) in the case of
a Property to become a Borrowing Base Property after the Closing Date, the
Borrower or the Property Owner of such property is entitled to receive, as an
obligation under the applicable lease, periodic financial statements from major
Tenants that provide separate data for the specific Property.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the REIT Guarantor, the Borrower or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(i) any actual or alleged violation of any Environmental Law, (ii) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (iii) any actual or alleged exposure to any Hazardous
Materials, (iv) the Release or threatened Release of any Hazardous Materials or
(v) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Issuance” shall mean any issuance or sale by a Person of any Capital
Stock in such Person and shall in any event include the issuance of any Capital
Stock upon the conversion or exchange of any security constituting Indebtedness
that is convertible or exchangeable, or is being converted or exchanged, for
Capital Stock.

 

9

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the REIT Guarantor or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

 

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043 the requirement of Section 4043(a) of ERISA that it be notified of
such event); (ii) any failure to make a required contribution to any Plan that
would result in the imposition of a lien or other encumbrance or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the REIT Guarantor, the
Borrower any of their respective Subsidiaries or any of their respective ERISA
Affiliates of any liability under Title IV of ERISA with respect to any Plan or
Multiemployer Plan (other than for premiums due and not delinquent under
Section 4007 of ERISA); (iv) any institution of proceedings, or the occurrence
of an event or condition which would reasonably be expected to constitute
grounds for the institution of proceedings by the PBGC, under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (v) any incurrence by the REIT Guarantor, the Borrower any of their
respective Subsidiaries or any of their respective ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or the receipt by the REIT Guarantor, the Borrower any of
their respective Subsidiaries or any of their respective ERISA Affiliates of any
notice that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; (vi) any receipt by the REIT Guarantor, the Borrower any
of their respective Subsidiaries or any of their respective ERISA Affiliates of
any notice, or any receipt by any Multiemployer Plan from the REIT Guarantor,
the Borrower any of their respective Subsidiaries or any of their respective
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA;
(vii) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA; or (viii) any filing of a
notice of intent to terminate any Plan if such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, any filing under
Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or the
termination of any Plan under Section 4041(c) of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to Adjusted LIBOR.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

10

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” shall mean any Subsidiary (i) holding title to assets that
are or are to become collateral for any Secured Indebtedness of such Subsidiary
and (ii) that is prohibited from guarantying the Indebtedness of any other
Person pursuant to (a) any document, instrument or agreement evidencing such
Secured Indebtedness or (b) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(a) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and
(iv) any U.S. federal withholding Taxes imposed under FATCA.

 

“Facility Debt Service” shall mean, for a given period, all Fixed Charges of the
REIT Guarantor and its Subsidiaries for such period payable in respect of this
Agreement and the other Loan Documents.

 

“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code or any intergovernmental
agreements entered into in connection with the implementation of such sections
of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate

 

11

--------------------------------------------------------------------------------


 

is not so published for any Business Day, the Federal Funds Rate for such day
shall be the average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter dated as of April 8, 2015,
executed by SunTrust Robinson Humphrey, Inc. and accepted by the REIT Guarantor.

 

“Financial Covenants” shall mean the financial covenants set forth in
Article VI.

 

“Fiscal Quarter” shall mean any fiscal quarter of the REIT Guarantor.

 

“Fiscal Year” shall mean any fiscal year of the REIT Guarantor.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of
(i) Adjusted EBITDA to (ii) Fixed Charges of the REIT Guarantor and its
Subsidiaries, in each case for the Applicable Period ending on or immediately
prior to such date for which financial statements are required to have been
delivered under this Agreement.

 

“Fixed Charges” shall mean, with respect to a Person and for a given period
determined on a consolidated basis: (i) the Interest Expense of such Person for
such period, plus (ii) the aggregate of all regularly scheduled principal
payments on Indebtedness payable by such Person or any of its Subsidiaries
during such period (excluding balloon, bullet or similar payments of principal
due upon the stated maturity of Indebtedness), plus (iii) the aggregate amount
of all preferred dividends paid by such Person and its Subsidiaries during such
period.  The REIT Guarantor’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included in when determining the Fixed Charges
of the REIT Guarantor.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Form S-11” shall mean the Form S-11 filed by the REIT Guarantor with the SEC on
April 2, 2015, as amended.

 

“Funds From Operations” shall mean, with respect to a Person and for a given
period, (i) net income (or loss) of such Person for such period determined on a
consolidated basis, minus (or plus) (ii) gains (or losses) from debt
restructuring and sales of property or assets during such period, plus
(iii) depreciation with respect to such Person’s real property and amortization
(other than amortization of deferred financing costs) of such Person for such
period, all after adjustment for Unconsolidated Affiliates.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank). 
“Governmental Authority” shall include any agency, branch or other governmental
body charged with the

 

12

--------------------------------------------------------------------------------


 

responsibility, or vested with the authority to administer or enforce, any
Health Care Laws, including any Medicare or Medicaid contractors, intermediaries
or carriers.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.

 

“Guarantor” shall mean each of the REIT Guarantor and each Subsidiary Loan Party
(other than the Borrower).

 

“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of the date hereof and substantially in the form of
Exhibit B, made by the Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Health Care Laws” shall have the meaning set forth in Section 4.20(a).

 

“Health Care Permits” shall have the meaning set forth in Section 4.20(d).

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (i) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(ii) for any date prior to the date referenced in clause (i), the
amount(s) determined as the mark-to-market value(s) for such Hedging
Transactions, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedging
Transactions (which may include a Lender or any Affiliate of a Lender).

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

13

--------------------------------------------------------------------------------


 

“Hedging Transaction” of any Person shall mean (i) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (ii) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“HIPAA” shall mean the (i) Health Insurance Portability and Accountability Act
of 1996; (ii) the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009); and
(iii) any state and local laws regulating the privacy and/or security of
individually identifiable information, including state laws providing for
notification of breach of privacy or security of individually identifiable
information, in each case, with respect to the laws described in clauses (i),
(ii) and (iii) of this definition, as amended and in effect from time to time,
and any successor statutes thereto and the regulations promulgated thereunder.

 

“Implied Debt Service Value” shall mean, with respect to a Borrowing Base
Property and as of any date of determination, the maximum principal amount of a
hypothetical mortgage loan that would be available to be borrowed against such
Borrowing Base Property assuming (i) an annual interest rate equal to the
greater of (a) 6.50% and (b) the yield on a 10-year United States Treasury Note
plus 3.0%, (ii) a 25-year amortization schedule and (iii) a debt service
coverage ratio on such loan of 1.75 to 1.00.  For purposes of this definition,
the income used for the debt service coverage calculation shall be the Adjusted
Net Operating Income of such Borrowing Base Property for the Applicable Period
most recently ended for which financial statements are, or are required to have
been, delivered to the Administrative Agent pursuant to Section 5.1(a) or
5.1(b), multiplied by, in the case of any Applicable Period consisting of less
than four Fiscal Quarters, 4 if the Applicable Period consists of only one
Fiscal Quarter, 2 if the Applicable Period consists of only two Fiscal Quarters
and 4/3 if the Applicable Period consists of only three Fiscal Quarters.

 

“Increasing Lender” shall have the meaning set forth in Section 2.23(b).

 

“Incremental Commitment” shall have the meaning set forth in Section 2.23(a).

 

“Indebtedness” shall mean, with respect to a Person, all of the following
(without duplication): (i) all obligations of such Person in respect of money
borrowed or for the deferred purchase price of property or services (other than
trade debt incurred in the ordinary course of business which is not more than
180 days past due); (ii) all obligations of such Person, whether or not for
money borrowed (a) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (b) evidenced by bonds, debentures,
notes or similar instruments, or (c) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(iii) Capital Lease Obligations of such Person; (iv) all reimbursement

 

14

--------------------------------------------------------------------------------


 

obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (v) all Off-Balance Sheet Obligations of such Person; (vi) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Capital Stock (excluding
Mandatorily Redeemable Stock) of such Person); (vii) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (viii) net obligations under any
Hedging Transaction not entered into as a hedge against existing Indebtedness,
in an amount equal to the Hedge Termination Value thereof; (ix) all Indebtedness
of other Persons which such Person has Guaranteed or is otherwise recourse to
such Person (except for guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, and other similar exceptions to recourse liability
until a claim is made with respect thereto, and then shall be included only to
the extent of the amount of such claim), including liability of a general
partner in respect of liabilities of a partnership in which it is a general
partner which would constitute “Indebtedness” hereunder, any obligation to
supply funds to or in any manner to invest directly or indirectly in a Person,
to maintain working capital or equity capital of a Person or otherwise to
maintain net worth, solvency or other financial condition of a Person, to
purchase Indebtedness, or to assure the owner of Indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the Indebtedness held by such owner or otherwise; and (x) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation.  Notwithstanding the foregoing, the calculation of
Indebtedness shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities.

 

“Indemnified Taxes” shall mean (i) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated April 9, 2015, relating to the REIT Guarantor, the Borrower and the
transactions contemplated by this Agreement and the other Loan Documents.

 

“Interest Expense” shall mean, with respect to a Person and for any period,
without duplication, total interest expense of such Person, including
capitalized interest not funded under a construction loan interest reserve
account, determined on a consolidated basis in accordance with GAAP for such
period.  The REIT Guarantor’s Ownership Share of the Interest Expense of its
Unconsolidated Affiliates will be included in when determining the Interest
Expense of the REIT Guarantor.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:

 

(i)                                     the initial Interest Period for such
Borrowing shall commence on the date of such Borrowing (including the date of
any conversion from a Borrowing of another Type), and each Interest

 

15

--------------------------------------------------------------------------------


 

Period occurring thereafter in respect of such Borrowing shall commence on the
day on which the immediately preceding Interest Period expires;

 

(ii)                                  if any Interest Period would otherwise end
on a day other than a Business Day, such Interest Period shall be extended to
the immediately following Business Day, unless such Business Day falls in
another calendar month, in which case such Interest Period would end on the next
preceding Business Day;

 

(iii)                               any Interest Period which begins on the last
Business Day of a calendar month or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of such calendar month; and

 

(iv)                              no Interest Period may extend beyond the
Stated Termination Date.

 

“Investments” shall have the meaning set forth in Section 7.4.

 

“IPO” shall have the meaning set forth in Section 3.1(b)(xviii).

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.

 

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit C to be executed by each Subsidiary from time to time required by
Section 5.11 to become a Subsidiary Loan Party after the Closing Date.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate stated amount not to exceed $5,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time.  In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in
Article IX and Section 10.3(b) shall be deemed to include such Lender-Related
Hedge Provider.  In no event shall the approval of any

 

16

--------------------------------------------------------------------------------


 

such Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any security interest or Lien of
the Administrative Agent.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender, each Increasing
Lender and each Additional Lender that joins this Agreement pursuant to
Section 2.23.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

“Leverage Ratio” shall mean, as of any date, the ratio (expressed as a
percentage) of (i) Total Indebtedness of the REIT Guarantor to (ii) Total Asset
Value.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Liquidity” shall mean (i) the aggregate amount of Unrestricted Cash plus
(ii) the amount, if any, by which (a) the lesser of (x) the Aggregate Revolving
Commitment Amount and (y) the Borrowing Base Value exceeds (b) the aggregate
Revolving Credit Exposure of the Lenders.

 

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Notices of Additional Borrowing Base
Property, all Compliance Certificates, any promissory notes issued hereunder and
any and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.

 

“Loan Parties” shall mean, collectively, the Borrower, the REIT Guarantor and
the Subsidiary Loan Parties.

 

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require, and shall include, where appropriate,
any loan made pursuant to Section 2.23.

 

“LTACH” shall mean a long-term acute-care hospital.

 

“Mandatorily Redeemable Stock” shall mean, with respect to any Person, any
Capital Stock of such Person which by the terms of such Capital Stock (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(i) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than Capital Stock to the extent redeemable in exchange for
common stock or other equivalent common equity interests at the option of the
issuer of such Capital Stock), (ii) is convertible into or exchangeable or
exercisable for Indebtedness or other Mandatorily Redeemable Stock, or (iii) is
redeemable at the option of the holder thereof, in whole or part (other than
Capital Stock which is redeemable solely in exchange for common stock or other
equivalent common equity interests), in the case of each of clauses (i) through
(iii), on or prior to the Stated Termination Date.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or

 

17

--------------------------------------------------------------------------------


 

governmental investigation or proceeding), whether singularly or in conjunction
with any other event or events, act or acts, condition or conditions, occurrence
or occurrences whether or not related, resulting in a material adverse change
in, or a material adverse effect on, (i) the business, results of operations,
financial condition, assets, liabilities or prospects of the REIT Guarantor, the
Borrower and their Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform any of their respective obligations under the Loan Documents,
(iii) the rights and remedies of the Administrative Agent, the Issuing Bank, the
Swingline Lender or the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.

 

“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (ii) all employment and
non-compete agreements with key management, and (iii) all other agreements,
documents, contracts, indentures and instruments pursuant to which (a) any Loan
Party or any of its Subsidiaries are obligated to make payments in any
twelve-month period of $1,000,000 or more, (b) any Loan Party or any of its
Subsidiaries expects to receive revenue in any twelve month period of $1,000,000
or more and (c) a default, breach or termination thereof could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of the Loan Parties or any of their Subsidiaries
individually or in an aggregate committed or outstanding principal amount
exceeding the Threshold Amount.

 

“Material Subsidiary” shall mean any Subsidiary (i) having $500,000 or more of
total assets on an individual basis or (ii) that owns, or otherwise has any
interest in, any Borrowing Base Property or any other property or asset which is
taken into account when calculating the Borrowing Base Value.

 

“Maximum Commitment Amount” shall have the meaning set forth in Section 2.23(a).

 

“Medicaid” shall mean, collectively, the health care assistance program
established by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and
any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders or requirements pertaining to such program, including (i) all federal
statutes affecting such program; (ii) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program; and (iii) all
applicable provisions of all rules, regulations, manuals, orders and
administrative, reimbursement, and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended and in effect from time to time.

 

“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C.
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or requirements pertaining to such program
including (i) all federal statutes (whether set forth in Title XVIII of the
Social Security Act (42 U.S.C. 1395 et seq.) or elsewhere) affecting such
program; and (ii) all applicable provisions of all rules, regulations, manuals,
orders and administrative and reimbursement requirements of all Governmental
Authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended and in effect from
time to time.

 

“MOB” shall mean a medical office building.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

18

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the REIT Guarantor, any of its
Subsidiaries or an ERISA Affiliate, and each such plan for the five-year period
immediately following the latest date on which the REIT Guarantor, any of its
Subsidiaries or an ERISA Affiliate contributed to or had an obligation to
contribute to such plan.

 

“Negative Pledge” shall mean, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” shall mean, for any Property and for a given
period, the following (without duplication and determined on a consistent basis
with prior periods): (i) rents and other revenues received in the ordinary
course from such Property (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of Tenants’ obligations
for rent), minus (ii) all expenses paid (excluding interest but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
REIT Guarantor and its Subsidiaries and any property management fees), minus
(iii) the greater of (a) the actual property management fee paid during such
period with respect to such Property and (b) an imputed management fee in an
amount equal to 3.0% of the gross revenues for such Property for such period,
minus (iv) rent received from any Tenant that is in default under its lease of
such Property or is the subject of any bankruptcy, insolvency or similar
proceeding.

 

“Net Proceeds” shall mean with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the fair market value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the REIT Guarantor or
one or more of its Subsidiaries primarily for the benefit of employees of the
REIT Guarantor or such Subsidiaries residing outside the United States, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement, or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

 

“Nonrecourse Indebtedness” shall mean, with respect to a Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud,

 

19

--------------------------------------------------------------------------------


 

misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness (or, if such Person owns
only a single asset, any Indebtedness for borrowed money of such Person).

 

“Notice of Additional Borrowing Base Property” shall have the meaning set forth
in Section 3.4.

 

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.7(b).

 

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Obligations” shall mean (i) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Sole Lead Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (ii) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider, and (iii) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.

 

“Occupancy Rate” shall mean, with respect to a Property at any time, the ratio,
expressed as a percentage, of (i) the net rentable square footage of such
Property actually occupied by Tenants that are not Affiliates of the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 30 or
more days to (ii) the aggregate net rentable square footage of such Property.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Obligations” shall mean, with respect to a Person:
(i) obligations of such Person in respect of any financing transaction or series
of financing transactions (including factoring arrangements) pursuant to which
such Person or any Subsidiary of such Person has sold, conveyed or otherwise
transferred, or granted a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose Subsidiary or Affiliate of such Person; (ii) obligations of such
Person under a sale and leaseback transaction that does not create a liability
on the balance sheet of such Person; (iii) obligations of such Person under any
so-called “synthetic” lease transaction; (iv) obligations of such Person under
any other transaction which is the

 

20

--------------------------------------------------------------------------------


 

functional equivalent of, or takes the place of, a borrowing but which does not
constitute a liability on the balance sheet of such Person; and (v) in the case
of the REIT Guarantor, the Borrower and their respective Subsidiaries,
liabilities and obligations of the REIT Guarantor, the Borrower, any such
Subsidiary or any other Person in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act) which the REIT Guarantor would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the REIT Guarantor’s report on Form 10-Q or Form 10-K (or
their equivalents) which the REIT Guarantor is required to file with the SEC.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended an
in effect from time to time, and any successor statute thereto.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

 

“Ownership Share” shall mean, with respect to any Subsidiary of a Person (other
than a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (ai) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (ii) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(e).

 

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

21

--------------------------------------------------------------------------------


 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean:

 

(i)                                     Liens imposed by law for taxes not yet
due or which are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(ii)                                  statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other Liens imposed by law in the
ordinary course of business for amounts not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;

 

(iii)                               pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(iv)                              deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(v)                                 judgment and attachment liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(vi)                              customary rights of set-off, revocation,
refund or chargeback under deposit agreements or under the Uniform Commercial
Code or common law of banks or other financial institutions where the Borrower
or any of its Subsidiaries maintains deposits (other than deposits intended as
cash collateral) in the ordinary course of business; and

 

(vii)                           easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)                                     direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof;

 

(ii)                                  commercial paper having the highest
rating, at the time of acquisition thereof, of S&P or Moody’s and in either case
maturing within six months from the date of acquisition thereof;

 

(iii)                               certificates of deposit, bankers’
acceptances and time deposits maturing within 180 days of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the

 

22

--------------------------------------------------------------------------------


 

laws of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

 

(iv)                              fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(i) above and entered into with a financial institution satisfying the criteria
described in clause (iii) above; and

 

(v)                                 mutual funds investing solely in any one or
more of the Permitted Investments described in clauses (i) through (iv) above.

 

“Permitted Subordinated Debt” shall mean any Indebtedness of the REIT Guarantor,
the Borrower or any Subsidiary Loan Party subordinated to the Obligations and
containing terms and conditions, including without limitation subordination
provisions, acceptable to the Administrative Agent and the Required Lenders.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the REIT
Guarantor or any ERISA Affiliate or to which the REIT Guarantor or any ERISA
Affiliate has or may have an obligation to contribute, and each such plan that
is subject to Title IV of ERISA for the five-year period immediately following
the latest date on which the REIT Guarantor or any ERISA Affiliate maintained,
contributed to or had an obligation to contribute to (or is deemed under
Section 4069 of ERISA to have maintained or contributed to or to have had an
obligation to contribute to, or otherwise to have liability with respect to)
such plan.

 

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure), and the denominator of which shall be the sum of all
Commitments of such Class of all Lenders (or if such Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders) and (ii) with respect to all Classes
of Commitments and Loans of any Lender at any time, the numerator of which shall
be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitment has been terminated or expired or the Loans have been declared to be
due and payable, such Lender’s Revolving Credit Exposure) and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments).

 

“Property” shall mean a parcel (or group of related parcels) of real property
owned or leased (in whole or in part) by the REIT Guarantor, Borrower, any
Subsidiary or any Unconsolidated Affiliate.

 

“Property Owner” shall mean any Subsidiary that owns or leases a Borrowing Base
Property.

 

“Recipient” shall mean, as applicable, (i) the Administrative Agent, (ii) any
Lender and (iii) the Issuing Bank.

 

“Recourse Indebtedness” shall mean Indebtedness that is not Nonrecourse
Indebtedness.

 

23

--------------------------------------------------------------------------------


 

“Register” shall have the meaning set forth in Section 10.4(c).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“REIT” shall mean a real estate investment trust as defined in Sections 856-860
of the Code.

 

“REIT Guarantor” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or, if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the aggregate
outstanding Revolving Credit Exposure of the Lenders at such time; provided that
if any Lender is a Defaulting Lender, such Defaulting Lender and its Revolving
Commitment and Revolving Credit Exposure shall be excluded for purposes of
determining Required Lenders.

 

“Requirement of Law” for any Person shall mean (i) the articles or certificate
of incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and (ii) all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes, executive orders, and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law and in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” shall mean (i) with respect to certifying compliance with
the Financial Covenants or Borrowing Base Covenants, the chief financial officer
or the treasurer of the REIT

 

24

--------------------------------------------------------------------------------


 

Guarantor or the Borrower and (ii) with respect to all other provisions, any of
the president, the chief executive officer, the chief operating officer, the
chief financial officer, the treasurer or a vice president of the applicable
Loan Party or other Person or such other representative of the applicable Loan
Party or other Person as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent.

 

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management or similar
fees.  Notwithstanding the foregoing, the term “Restricted Payment” shall not
include (i) any dividend or distribution on, or other payment in respect of,
Capital Stock of a Person payable solely in other Capital Stock (other than
Mandatorily Redeemable Stock) of such Person or (ii) any payment in respect of
Permitted Subordinated Debt to the extent such payment is permitted under
Section 7.14(a).

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) the
Stated Termination Date, (ii) the date on which the Revolving Commitments are
terminated pursuant to and in accordance with Section 2.8 and (iii) the date on
which all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.

 

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned

 

25

--------------------------------------------------------------------------------


 

Country, or (C) a person resident in a Sanctioned Country, to the extent subject
to a sanctions program administered by OFAC.

 

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” shall mean, with respect to a Person as of a given date,
the aggregate principal amount of all Indebtedness of such Person determined on
a consolidated basis outstanding on such date that is secured in any manner by
any lien and, in the case of the REIT Guarantor, shall include (without
duplication) the REIT Guarantor’s Ownership Share of the Secured Indebtedness of
its Unconsolidated Affiliates.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.

 

“SNF” shall mean a skilled nursing facility.

 

“Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its
capacity as sole lead arranger in connection with this Agreement.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (ii) the present fair saleable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts and liabilities, including subordinated
and contingent liabilities as they become absolute and matured; (iii) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (iv) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.

 

“Stated Termination Date” shall mean June 3, 2018, as such date may be extended
pursuant to Section 2.5.

 

“Subordinated Debt Documents” shall mean all indentures, agreements, notes,
guaranties and other agreements governing or evidencing any Permitted
Subordinated Debt.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.  Unless otherwise indicated, all references to “Subsidiary”
hereunder shall mean a Subsidiary of the REIT Guarantor.

 

26

--------------------------------------------------------------------------------


 

“Subsidiary Loan Party” shall mean, collectively, (i) each Property Owner,
(ii) each Subsidiary that owns, directly or indirectly, any Capital Stock of any
Property Owner, and (iii) each other Material Subsidiary (unless an Excluded
Subsidiary).

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank in its capacity as such, together
with any successor in such capacity.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Tangible Net Worth” shall mean Total Asset Value minus Total Indebtedness of
the REIT Guarantor.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Tenant” shall mean any Person who is a lessee (or if a Loan Party holds a
leasehold interest, a sublessee) with respect to any lease held by a Loan Party
as lessor (or sublessor, as applicable) or as an assignee of the lessor (or
sublessor, as applicable) thereunder.

 

“Threshold Amount” shall mean $2,000,000.

 

“Total Asset Value” shall mean the sum of all the following of the Borrower and
its Subsidiaries, without duplication: (i) the quotient of (a) the Adjusted Net
Operating Income from all Properties for the Fiscal Quarter most recently ended
(for Properties owned for the entire period of four consecutive Fiscal Quarters
most recently ended), minus the Adjusted Net Operating Income attributable to
each Property sold or otherwise disposed of during such Fiscal Quarter, minus
the Adjusted Net Operating Income from all Properties acquired during the prior
four fiscal quarter period multiplied by four, divided by (b) the applicable
Capitalization Rate, plus (ii) the acquisition cost of each Property acquired
during the period of four consecutive Fiscal Quarters most recently ended, plus
(iii) the GAAP book value of the REIT Guarantor’s, the Borrower’s and their
respective Subsidiaries’ Investments permitted pursuant to Section 7.4, plus
(iv) Unrestricted Cash, plus (v) the REIT Guarantor’s Ownership Share of the
foregoing items and components attributable to its interest in Unconsolidated
Affiliates.

 

“Total Indebtedness” shall mean, as to any Person as of a given date and without
duplication (i) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis and (ii) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.

 

27

--------------------------------------------------------------------------------


 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to Adjusted LIBOR or the Base Rate.

 

“Unconsolidated Affiliate” shall mean, with respect to any Person, any other
Person in whom such Person holds an investment, which investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York.

 

“Unimproved Land” shall mean land on which no development (other than
improvements that are not material and are temporary in nature) has occurred.

 

“United States” or “U.S.” shall mean the United States of America.

 

“Unrestricted Cash” shall mean cash and cash equivalents held by the Borrower
and its Subsidiaries other than Tenant deposits and other cash and cash
equivalents that are subject to a Lien or a Negative Pledge or the disposition
of which is restricted in any way.

 

“Unused Fee” shall have the meaning set forth in Section 2.14(b).

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.20(g)(ii)(B)(iii).

 

“Wholly Owned Subsidiary” shall mean any Subsidiary of a Person in respect of
which all of the Capital Stock (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

 

28

--------------------------------------------------------------------------------


 

Section 1.2.                                Classifications of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g. “Revolving Loan” or “Swingline Loan”) or by Type
(e.g. “Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g.
“Revolving Eurodollar Loan”).  Borrowings also may be classified and referred to
by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”)
or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

 

Section 1.3.                                Accounting Terms and Determination. 
Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statements of the
REIT Guarantor delivered pursuant to Section 5.1(a) (or, if no such financial
statements have been delivered, on a basis consistent with the consolidated
financial statements of the REIT Guarantor last delivered to the Administrative
Agent in connection with this Agreement); provided that if the Borrower notifies
the Administrative Agent that the Borrower wishes to amend any covenant in
Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB ASC
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein. 
Only the REIT Guarantor’s Ownership Share of the financial attributes of a
non-Wholly Owned Subsidiary shall be considered when determining compliance with
any of the Financial Covenants.

 

Section 1.4.                                Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”.  Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement, (v) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  Unless otherwise indicated, all
references to time are references to Eastern Standard Time or Eastern Daylight
Savings Time, as the case may be.  Unless otherwise expressly provided herein,
all references to dollar amounts shall mean Dollars.   In determining whether
any individual event, act, condition or occurrence of the foregoing types could
reasonably be expected to result in a Material Adverse Effect, notwithstanding
that a particular event, act, condition or occurrence does not itself have such
effect, a Material Adverse Effect shall be deemed to

 

29

--------------------------------------------------------------------------------


 

have occurred if the cumulative effect of such event, act, condition or
occurrence and all other such events, acts, conditions or occurrences of the
foregoing types which have occurred could reasonably be expected to result in a
Material Adverse Effect.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.                                General Description of Facilities. 
Subject to and upon the terms and conditions herein set forth, (a) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which each Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2; (b) the Issuing Bank may issue Letters of Credit in accordance with
Section 2.22; (c) the Swingline Lender may make Swingline Loans in accordance
with Section 2.4; and (d) each Lender agrees to purchase a participation
interest in the Letters of Credit and the Swingline Loans pursuant to the terms
and conditions hereof; provided that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed the lesser of (i) Aggregate Revolving Commitment Amount in
effect from time to time and (ii) the Borrowing Base Value.

 

Section 2.2.                                Revolving Loans.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
Revolving Loans, ratably in proportion to its Pro Rata Share of the Aggregate
Revolving Commitments, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the lesser of (i) the Aggregate Revolving
Commitment Amount and (ii) the Borrowing Base Value.  During the Availability
Period, subject to the terms and conditions set forth herein, the Borrower shall
be entitled to borrow, prepay and reborrow Revolving Loans in accordance with
the terms and conditions of this Agreement.

 

Section 2.3.                                Procedure for Revolving Borrowings. 
The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing, substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”), (x) prior to
11:00 a.m. one Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. three Business Days prior to the requested
date of each Eurodollar Borrowing.  Each Notice of Revolving Borrowing shall be
irrevocable and shall specify (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of Revolving Loans comprising such Borrowing and (iv) in the case
of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period).  Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request.  The aggregate principal amount
of each Eurodollar Borrowing shall not be less than $5,000,000 or a larger
multiple of $1,000,000, and the aggregate principal amount of each Base Rate
Borrowing shall not be less than $1,000,000 or a larger multiple of $100,000;
provided that Base Rate Loans made pursuant to Section 2.4 or
Section 2.22(d) may be made in lesser amounts as provided therein.  At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
five. Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

 

30

--------------------------------------------------------------------------------


 

Section 2.4.                                Swingline Commitment.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender may, in its sole discretion, make Swingline
Loans to the Borrower, from time to time during the Availability Period, in an
aggregate principal amount outstanding at any time not to exceed the lesser of
(i) the Swingline Commitment then in effect and (ii) the amount by which
(x) lesser of (A) the Aggregate Revolving Commitment Amount and (B) the
Borrowing Base Value exceeds (y) the aggregate Revolving Credit Exposures of all
Lenders; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  The Borrower shall
be entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

 

(b)                                 The Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Swingline Borrowing, substantially in the form of Exhibit 2.4 (a “Notice of
Swingline Borrowing”), prior to 10:00 a.m. on the requested date of each
Swingline Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable
and shall specify (i) the principal amount of such Swingline Borrowing, (ii) the
date of such Swingline Borrowing (which shall be a Business Day) and (iii) the
account of the Borrower to which the proceeds of such Swingline Borrowing should
be credited.  The Administrative Agent will promptly advise the Swingline Lender
of each Notice of Swingline Borrowing.  The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline
Borrowing.

 

(c)                                  The Swingline Lender, at any time and from
time to time in its sole discretion, may, but in no event no less frequently
than once each calendar week shall, on behalf of the Borrower (which hereby
irrevocably authorizes and directs the Swingline Lender to act on its behalf),
give a Notice of Revolving Borrowing to the Administrative Agent requesting the
Lenders (including the Swingline Lender) to make Base Rate Loans in an amount
equal to the unpaid principal amount of any Swingline Loan.  Each Lender will
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Lender in accordance
with Section 2.6, which will be used solely for the repayment of such Swingline
Loan.

 

(d)                                 If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Swingline Lender) shall purchase an undivided participating interest in
such Swingline Loan in an amount equal to its Pro Rata Share thereof on the date
that such Base Rate Borrowing should have occurred.  On the date of such
required purchase, each Lender shall promptly transfer, in immediately available
funds, the amount of its participating interest to the Administrative Agent for
the account of the Swingline Lender.

 

(e)                                  Each Lender’s obligation to make a Base
Rate Loan pursuant to subsection (c) of this Section or to purchase
participating interests pursuant to subsection (d) of this Section shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender or any other Person may have or claim
against the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance,

 

31

--------------------------------------------------------------------------------


 

happening or event whatsoever, whether or not similar to any of the foregoing. 
If such amount is not in fact made available to the Swingline Lender by any
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof (x) at the Federal Funds Rate until the second Business
Day after such demand and (y) at the Base Rate at all times thereafter.  Until
such time as such Lender makes its required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of the
unpaid participation for all purposes of the Loan Documents.  In addition, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans and any other amounts due to it hereunder to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this Section,
until such amount has been purchased in full.

 

Section 2.5.                                Extension Option.

 

(a)                                 The Borrower shall have two options (each an
“Extension Option”) to extend the Stated Termination Date by one year per
option, subject to satisfaction of the following conditions:

 

(i)                                     the Administrative Agent shall have
received written notice of the extension request at least 30 days, but not more
than 90 days, prior to the then Stated Termination Date;

 

(ii)                                  all of the representations and warranties
in the Loan Documents shall be true and true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date of the effectiveness of such extension (or, if such representation or
warranty relates to an earlier date, as of such earlier date);

 

(iii)                               no Default or Event of Default shall exist,
or would immediately result from, such extension of the Stated Termination Date;

 

(iv)                              each of the REIT Guarantor and any other Loan
Parties shall have ratified their obligations under the Loan Documents to which
they are parties pursuant to an agreement in form and substance satisfactory to
the Administrative Agent;

 

(v)                                 the payment to the Administrative Agent for
the ratable benefit of the Lenders of an extension fee of 0.25% of the Aggregate
Revolving Commitment Amount at the time of such extension;

 

(vi)                              the Borrower shall have paid all of
Administrative Agent’s expenses incurred in respect of the extension, including
reasonable attorneys’ fees; and

 

(vii)                           the Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that each
of the conditions set forth in the preceding clauses (i) through (vi) has been
satisfied and that the REIT Guarantor and the Borrower are in compliance with
all the Financial Covenants both immediately before and immediately after giving
effect to such extension.

 

(b)                                 On the date of the satisfaction of the
conditions set forth in Section 2.5(a) (so long as such date is prior to the
Revolving Loan Commitment Termination Date), the Stated Termination Date shall
be extended by one calendar year.

 

32

--------------------------------------------------------------------------------


 

Section 2.6.                                Funding of Borrowings.

 

(a)                                 Each Lender will make available each Loan to
be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 11:00 a.m. to the Administrative Agent at the
Payment Office; provided that the Swingline Loans will be made as set forth in
Section 2.4.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or, at the Borrower’s option, by
effecting a wire transfer of such amounts to an account designated by the
Borrower to the Administrative Agent in writing.

 

(b)                                 Unless the Administrative Agent shall have
been notified by any Lender prior to 5:00 p.m. one Business Day prior to the
date of a Borrowing in which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest
(i) at the Federal Funds Rate until the second Business Day after such demand
and (ii) at the Base Rate at all times thereafter.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing.  Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

 

(c)                                  All Revolving Borrowings shall be made by
the Lenders on the basis of their respective Pro Rata Shares.  No Lender shall
be responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

Section 2.7.                                Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing.  Thereafter, the Borrower
may elect to convert such Borrowing into a different Type or to continue such
Borrowing, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing that is to be
converted or continued, as the case may be, substantially in the form of
Exhibit 2.7 (a “Notice of Conversion/Continuation”) (x) prior to 11:00 a.m. one
Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof that are to be allocated to each resulting Borrowing (in which
case the information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting

 

33

--------------------------------------------------------------------------------


 

Borrowing), (ii) the effective date of the election made pursuant to such Notice
of Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing,
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”.  If any
such Notice of Conversion/Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month.  The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.

 

(c)                                  If, on the expiration of any Interest
Period in respect of any Eurodollar Borrowing, the Borrower shall have failed to
deliver a Notice of Conversion/Continuation, then, unless such Borrowing is
repaid as provided herein, the Borrower shall be deemed to have elected to
convert such Borrowing to a Base Rate Borrowing.  No Borrowing may be converted
into, or continued as, a Eurodollar Borrowing if a Default or an Event of
Default exists, unless the Administrative Agent and each of the Lenders shall
have otherwise consented in writing.  No conversion of any Eurodollar Loan shall
be permitted except on the last day of the Interest Period in respect thereof.

 

(d)                                 Upon receipt of any Notice of
Conversion/Continuation, the Administrative Agent shall promptly notify each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

Section 2.8.                                Optional Reduction and Termination
of Commitments.

 

(a)                                 Unless previously terminated, all Revolving
Commitments, the Swingline Commitment and the LC Commitment shall terminate on
the Revolving Commitment Termination Date.

 

(b)                                 Upon at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent (which notice shall be irrevocable), the Borrower may
reduce the Aggregate Revolving Commitments in part or terminate the Aggregate
Revolving Commitments in whole; provided that (i) any partial reduction shall
apply to reduce proportionately and permanently the Revolving Commitment of each
Lender, (ii) any partial reduction pursuant to this Section shall be in an
amount of at least $5,000,000 and any larger multiple of $1,000,000, and
(iii) no such reduction shall be permitted which would reduce the Aggregate
Revolving Commitment Amount to an amount less than the aggregate outstanding
Revolving Credit Exposure of all Lenders.  Any such reduction in the Aggregate
Revolving Commitment Amount below the principal amount of the Swingline
Commitment and the LC Commitment shall result in a dollar-for-dollar reduction
in the Swingline Commitment and the LC Commitment.

 

(c)                                  With the written approval of the
Administrative Agent, the Borrower may terminate (on a non-ratable basis) the
unused amount of the Revolving Commitment of a Defaulting Lender, and in such
event the provisions of Section 2.26 will apply to all amounts thereafter paid
by the Borrower for the account of any such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination will not be deemed to be a waiver or
release of any claim that the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender.

 

Section 2.9.                                Repayment of Loans.  The outstanding
principal amount of all Revolving Loans and Swingline Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

 

34

--------------------------------------------------------------------------------


 

Section 2.10.                         Evidence of Indebtedness.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice appropriate records evidencing the Indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable thereon and
paid to such Lender from time to time under this Agreement.  The Administrative
Agent shall maintain appropriate records in which shall be recorded (i) the
Revolving Commitment of each Lender, (ii) the amount of each Loan made hereunder
by each Lender, the Class and Type thereof and, in the case of each Eurodollar
Loan, the Interest Period applicable thereto, (iii) the date of any continuation
of any Loan pursuant to Section 2.7, (iv) the date of any conversion of all or a
portion of any Loan to another Type pursuant to Section 2.7, (v) the date and
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder in respect of the Loans and (vi) both
the date and amount of any sum received by the Administrative Agent hereunder
from the Borrower in respect of the Loans and each Lender’s Pro Rata Share
thereof.  The entries made in such records shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.

 

(b)                                 This Agreement evidences the obligation of
the Borrower to repay the Loans and is being executed as a “noteless” credit
agreement.  However, at the request of any Lender (including the Swingline
Lender) at any time, the Borrower agrees that it will prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.11.                         Optional Prepayments. The Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty, by giving written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent no
later than (a) in the case of any prepayment of any Eurodollar Borrowing,
11:00 a.m. not less than three Business Days prior to the date of such
prepayment, (b) in the case of any prepayment of any Base Rate Borrowing, not
less than one Business Day prior to the date of such prepayment, and (c) in the
case of any prepayment of any Swingline Borrowing, prior to 11:00 a.m. on the
date of such prepayment.  Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid.  Upon receipt of any such notice,
the Administrative Agent shall promptly notify each affected Lender of the
contents thereof and of such Lender’s Pro Rata Share of any such prepayment.  If
such notice is given, the aggregate amount specified in such notice shall be due
and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with
Section 2.13(d); provided that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.19.  Each partial
prepayment of any Loan shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or, in the case of a Swingline Loan, pursuant to Section 2.4.  Each prepayment
of a Borrowing shall be applied ratably to the Loans comprising such Borrowing.

 

Section 2.12.                         Mandatory Prepayments. If at any time the
aggregate Revolving Credit Exposure of all Lenders exceeds the lesser of (a) the
Aggregate Revolving Commitment Amount and (b)

 

35

--------------------------------------------------------------------------------


 

the Borrowing Base Value, then the Borrower shall, within five Business Days of
demand by the Administrative Agent, repay the Swingline Loans and the Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under Section 2.19.  Each
prepayment shall be applied as follows: first, to the Swingline Loans to the
full extent thereof; second, to the Base Rate Loans to the full extent thereof;
and third, to the Eurodollar Loans to the full extent thereof.  If, after giving
effect to prepayment of all Swingline Loans and Revolving Loans, the aggregate
Revolving Credit Exposure of all Lenders exceeds the lesser of (i) the Aggregate
Revolving Commitment Amount and (ii) the Borrowing Base Value, the Borrower
shall Cash Collateralize its reimbursement obligations with respect to all
Letters of Credit in an amount equal to such excess plus any accrued and unpaid
fees thereon.

 

Section 2.13.                         Interest on Loans.

 

(a)                                 The Borrower shall pay interest on (i) each
Base Rate Loan at the Base Rate plus the Applicable Margin in effect from time
to time and (ii) each Eurodollar Loan at Adjusted LIBOR for the applicable
Interest Period in effect for such Loan plus the Applicable Margin in effect
from time to time.

 

(b)                                 The Borrower shall pay interest on each
Swingline Loan at the Base Rate plus the Applicable Margin in effect from time
to time.

 

(c)                                  Notwithstanding subsections (a) and (b) of
this Section, at the option of the Required Lenders if an Event of Default
(other than set forth in subclause (ii) below) exists, and automatically
(i) after acceleration of any of the Obligations, (ii) upon the occurrence and
during the continuance of an Event of Default under Sections 8.1(g), (h) or
(i) with respect to any Loan Party or (iii) with respect to any past due amount
hereunder, the Borrower shall pay interest (“Default Interest”) with respect to
all Eurodollar Loans at the rate per annum equal to 2.0% above the otherwise
applicable interest rate for such Eurodollar Loans for the then-current Interest
Period until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans and all other Obligations hereunder (other than
Loans), at the rate per annum equal to 2.0% above the otherwise applicable
interest rate for Base Rate Loans.

 

(d)                                 Interest on the principal amount of all
Loans shall accrue from and including the date such Loans are made to but
excluding the date of any repayment thereof.  Interest on all outstanding Base
Rate Loans and Swingline Loans shall be payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Commitment
Termination Date.  Interest on all outstanding Eurodollar Loans shall be payable
on the last day of each Interest Period applicable thereto, and, in the case of
any Eurodollar Loans having an Interest Period in excess of three months, on
each day which occurs every three months after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date.  Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof.  All Default
Interest shall be payable on demand.

 

(e)                                  The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrower and the Lenders of such rate in writing (or by telephone, promptly
confirmed in writing).  Any such determination shall be conclusive and binding
for all purposes, absent manifest error.

 

36

--------------------------------------------------------------------------------


 

Section 2.14.                         Fees.

 

(a)                                 The Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon in writing by the Borrower and the Administrative Agent.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender an unused fee (the “Unused
Fee”), which shall accrue from the Closing Date through and including the
Revolving Commitment Termination Date at a per annum rate equal to (i) 0.35% of
the daily amount of the unused Revolving Commitment of such Lender at any time
that the Revolving Credit Exposure is less than or equal to 50.0% of the
Aggregate Revolving Commitment Amount or (ii) 0.25% of the daily amount of the
unused Revolving Commitment of such Lender at any time that the Revolving Credit
Exposure is greater than 50.0% of the Aggregate Revolving Commitment Amount. 
For purposes of computing the Unused Fee, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure, of such Lender.

 

(c)                                  The Borrower agrees to pay (i) to the
Administrative Agent, for the account of each Lender, a letter of credit fee
with respect to its participation in each Letter of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin for Eurodollar Loans then in
effect on the average daily amount of such Lender’s LC Exposure attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including, without limitation, any LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date) and (ii) to the Issuing Bank for its own account a facing fee, which shall
accrue at the rate set forth in the Fee Letter on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) from the Closing Date through and including the Revolving
Commitment Termination Date (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Notwithstanding the
foregoing, if the Borrower is obligated to pay Default Interest pursuant to
Section 2.13(c), then the fees payable pursuant to this subsection (c) shall
automatically be increased by 2.0% per annum.

 

(d)                                 The Borrower shall pay on the Closing Date
to the Administrative Agent and its affiliates all fees in the Fee Letter that
are due and payable on the Closing Date.  The Borrower shall pay on the Closing
Date to the Administrative Agent, for the ratable benefit of the Lenders, all
upfront fees as set forth in the Fee Letter.

 

(e)                                  Accrued fees under subsections (b) and
(c) of this Section shall be payable quarterly in arrears on the last day of
each March, June, September and December, commencing on the first full Fiscal
Quarter ending after the Closing Date, and on the Revolving Commitment
Termination Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.

 

Section 2.15.                         Computation of Interest and Fees. 
Interest hereunder based on the Base Rate or other prime lending rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 

37

--------------------------------------------------------------------------------


 

Section 2.16.                         Inability to Determine Interest Rates. 
If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:

 

(i)                                     the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining Adjusted LIBOR for such
Interest Period, or

 

(ii)                                  the Administrative Agent shall have
received notice from the Required Lenders that Adjusted LIBOR does not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,

 

then the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Borrowing for which a Notice of
Revolving Borrowing or a Notice of Conversion/ Continuation has previously been
given that it elects not to borrow, continue or convert to a Eurodollar
Borrowing on such date, then such Revolving Borrowing shall be made as,
continued as or converted into a Base Rate Borrowing.

 

Section 2.17.                         Illegality.  If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund any
Eurodollar Loan and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Revolving Loans, or to
continue or convert outstanding Loans as or into Eurodollar Loans, shall be
suspended.  In the case of the making of a Eurodollar Borrowing, such Lender’s
Revolving Loan shall be made as a Base Rate Loan as part of the same Revolving
Borrowing for the same Interest Period and, if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date.  Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

 

Section 2.18.                         Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement that is not otherwise included in the determination of Adjusted
LIBOR hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
Adjusted LIBOR) or the Issuing Bank;

 

38

--------------------------------------------------------------------------------


 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, and (c) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender, the Issuing Bank or
the eurodollar interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or any Eurodollar Loans made by such Lender or
any Letter of Credit or any participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within five Business Days after receipt of the certificate required
under subsection (c) below, the Borrower shall pay to such Lender or the Issuing
Bank, as the case may be, such additional amounts as will compensate such Lender
or the Issuing Bank for any such increased costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank shall have
determined that on or after the date of this Agreement any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or
assets (or on the capital or assets of the Parent Company of such Lender or the
Issuing Bank) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender, the
Issuing Bank or such Parent Company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Bank’s policies or
the policies of such Parent Company with respect to capital adequacy and
liquidity), then, from time to time, such Lender or the Issuing Bank may provide
the Borrower (with a copy thereof to the Administrative Agent) with written
notice and demand with respect to such reduced amounts, and within five Business
Days after receipt of the certificate required under subsection (c) below, the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amounts as will compensate such Lender, the Issuing Bank or such
Parent Company for any such reduction suffered.

 

(c)                                  A certificate of such Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender,
the Issuing Bank or the Parent Company of such Lender or the Issuing Bank, as
the case may be, specified in subsection (a) or (b) of this Section shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation.

 

Section 2.19.                         Funding Indemnity.  In the event of
(a) the payment of any principal of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five Business Days after written demand from such Lender,
for any loss, cost or expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense shall be deemed to

 

39

--------------------------------------------------------------------------------


 

include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such
Eurodollar Loan if such event had not occurred at Adjusted LIBOR applicable to
such Eurodollar Loan for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (ii) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
Adjusted LIBOR were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan.  A certificate as to any additional amount
payable under this Section submitted to the Borrower by any Lender (with a copy
to the Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.20.                         Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 2.20, the term “Lender” includes Issuing Bank and the term “applicable
law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.4(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the

 

40

--------------------------------------------------------------------------------


 

amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section 2.20, the Borrower or other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.20(g)(ii)(A), 2.20(g)(ii)(B) and 2.20(g)(ii)(D)) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               Any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

i.                                          in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with

 

41

--------------------------------------------------------------------------------


 

respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

ii.                                       executed originals of IRS Form W-8ECI;

 

iii.                                    in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 2.20A to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

iv.                                   to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 2.20B or Exhibit 2.20C, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 2.20D on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

42

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.20 (including by the payment of additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.20 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 2.21.                         Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.18,
2.19 or 2.20, or otherwise) prior to 12:00 noon on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of Taxes (except as otherwise provided
in Section 2.20).  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Payment Office,
except payments to be made directly to the Issuing Bank or the Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.18,
2.19, 2.20 and 10.3 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension.  All payments
hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied as follows: first, to all fees and
reimbursable expenses of the Administrative Agent then due and payable pursuant
to any of the Loan Documents; second, to all

 

43

--------------------------------------------------------------------------------


 

reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans that would result in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Credit
Exposure and accrued interest and fees thereon than the proportion received by
any other Lender with respect to its Revolving Credit Exposure, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this subsection shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Exposure to any assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this subsection shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

Section 2.22.                         Letters of Credit.

 

(a)                                 During the Availability Period, the Issuing
Bank, in reliance upon the agreements of the other Lenders pursuant to
subsections (d) and (e) of this Section, may, in its sole discretion, issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided that (i) each Letter
of Credit shall expire on the earlier of (A) the date one year after the date of
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) the date that is five
Business Days prior to the Stated Termination Date; (ii) each Letter of Credit
shall be in a stated amount of at least $100,000 (or such lesser

 

44

--------------------------------------------------------------------------------


 

amount as may be acceptable to the Issuing Bank, in its sole discretion); and
(iii) the Borrower may not request any Letter of Credit if, after giving effect
to such issuance, (A) the aggregate LC Exposure would exceed the LC Commitment
or (B) the aggregate Revolving Credit Exposure of all Lenders would exceed the
lesser of (x) the Aggregate Revolving Commitment Amount and (y) the Borrowing
Base Value.  Each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit on the
date of issuance.  Each issuance of a Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.

 

(b)                                 To request the issuance of a Letter of
Credit (or any amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give the Issuing Bank and the Administrative Agent
irrevocable written notice at least three Business Days prior to the requested
date of such issuance specifying the date (which shall be a Business Day) such
Letter of Credit is to be issued (or amended, renewed or extended, as the case
may be), the expiration date of such Letter of Credit, the amount of such Letter
of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  In addition to the satisfaction of the conditions in Article III,
the issuance of such Letter of Credit (or any amendment which increases the
amount of such Letter of Credit) will be subject to the further conditions that
such Letter of Credit shall be in such form and contain such terms as the
Issuing Bank shall approve and that the Borrower shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the Issuing Bank shall reasonably require; provided
that in the event of any conflict between such applications, agreements or
instruments and this Agreement, the terms of this Agreement shall control.

 

(c)                                  At least two Business Days prior to the
issuance of any Letter of Credit, the Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received such notice, and, if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless the Issuing Bank has received
notice from the Administrative Agent, on or before the Business Day immediately
preceding the date the Issuing Bank is to issue the requested Letter of Credit,
directing the Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
subsection (a) of this Section or that one or more conditions specified in
Article III are not then satisfied, then, subject to the terms and conditions
hereof, the Issuing Bank shall, on the requested date, issue such Letter of
Credit in accordance with the Issuing Bank’s usual and customary business
practices.

 

(d)                                 The Issuing Bank shall examine all documents
purporting to represent a demand for payment under a Letter of Credit promptly
following its receipt thereof.  The Issuing Bank shall notify the Borrower and
the Administrative Agent of such demand for payment and whether the Issuing Bank
has made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided that for
purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable.  The

 

45

--------------------------------------------------------------------------------


 

Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.6.  The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.

 

(e)                                  If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Issuing Bank) shall be obligated to fund the participation that such
Lender purchased pursuant to subsection (a) of this Section in an amount equal
to its Pro Rata Share of such LC Disbursement on and as of the date which such
Base Rate Borrowing should have occurred.  Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the REIT Guarantor or any of its Subsidiaries,
(iv) any breach of this Agreement by the Borrower, the REIT Guarantor or any
Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  On the date that such participation is
required to be funded, each Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for
the account of the Issuing Bank.  Whenever, at any time after the Issuing Bank
has received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

 

(f)                                   To the extent that any Lender shall fail
to pay any amount required to be paid pursuant to subsection (d) or (e) of this
Section on the due date therefor, such Lender shall pay interest to the Issuing
Bank (through the Administrative Agent) on such amount from such due date to the
date such payment is made at a rate per annum equal to the Federal Funds Rate;
provided that if such Lender shall fail to make such payment to the Issuing Bank
within three Business Days of such due date, then, retroactively to the due
date, such Lender shall be obligated to pay interest on such amount at the rate
set forth in Section 2.13(c).

 

(g)                                  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding that its reimbursement
obligations with respect to the Letters of Credit be Cash Collateralized
pursuant to this subsection, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to 105% of
the aggregate LC Exposure of all Lenders as of such date plus any accrued and
unpaid fees thereon; provided that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default described in Section 8.1(g), (h) or (i).  Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  The Borrower agrees to
execute any documents and/or

 

46

--------------------------------------------------------------------------------


 

certificates to effectuate the intent of this subsection.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest.  Interest
and profits, if any, on such investments shall accumulate in such account. 
Moneys in such account shall be applied by the Administrative Agent to reimburse
the Issuing Bank for LC Disbursements for which it had not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents.  If the Borrower is required to
Cash Collateralize its reimbursement obligations with respect to the Letters of
Credit as a result of the occurrence of an Event of Default, such Cash
Collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.

 

(h)                                 Upon the request of any Lender, but no more
frequently than quarterly, the Issuing Bank shall deliver (through the
Administrative Agent) to each Lender and the Borrower a report describing the
aggregate Letters of Credit then outstanding.  Upon the request of any Lender
from time to time, the Issuing Bank shall deliver to such Lender any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding.

 

(i)                                     The Borrower’s obligation to reimburse
LC Disbursements hereunder shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
all circumstances whatsoever and irrespective of any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or this Agreement;

 

(ii)                                  the existence of any claim, set-off,
defense or other right which the Borrower or any Subsidiary or Affiliate of the
Borrower may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such beneficiary or
transferee may be acting), any Lender (including the Issuing Bank) or any other
Person, whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(iii)                               any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(iv)                              payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document to the Issuing Bank
that does not comply with the terms of such Letter of Credit;

 

(v)                                 any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Borrower’s obligations hereunder; or

 

(vi)                              the existence of a Default or an Event of
Default.

 

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in

 

47

--------------------------------------------------------------------------------


 

transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any actual direct damages (as opposed
to special, indirect (including claims for lost profits or other consequential
damages), or punitive damages, claims in respect of which are hereby waived by
the Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise due care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof.  The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised due care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(j)                                    Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued and subject to
applicable laws, (i) each standby Letter of Credit shall be governed by the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued), (ii) each documentary Letter of Credit
shall be governed by the Uniform Customs and Practices for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 (or such
later revision as may be published by the International Chamber of Commerce on
any date any Letter of Credit may be issued) and (iii) the Borrower shall
specify the foregoing in each letter of credit application submitted for the
issuance of a Letter of Credit.

 

Section 2.23.                         Increase of Commitments; Additional
Lenders.

 

(a)                                 From time to time after the Closing Date and
in accordance with this Section, the Borrower and one or more Increasing Lenders
or Additional Lenders (each as defined below) may enter into an agreement to
increase the aggregate Revolving Commitments hereunder (each such increase, an
“Incremental Commitment”) so long as the following conditions are satisfied:

 

(i)                                     the aggregate principal amount of all
the Aggregate Revolving Commitments shall not exceed $200,000,000 (the “Maximum
Commitment Amount”) after any incremental increase hereunder;

 

(ii)                                  the Borrower shall execute and deliver
such documents and instruments and take such other actions as may be reasonably
required by the Administrative Agent in connection with and at the time of any
such proposed increase;

 

(iii)                               at the time of and immediately after giving
effect to any such proposed increase, no Default or Event of Default shall
exist, all representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects), and,
since the Closing Date, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

 

48

--------------------------------------------------------------------------------


 

(iv)                              any Incremental Commitments provided pursuant
to this Section shall have a termination date no earlier than the Revolving
Commitment Termination Date;

 

(v)                                 the Borrower and its Subsidiaries shall be
in pro forma compliance with each of the Financial Covenants as of the most
recently ended Fiscal Quarter for which financial statements are required to
have been delivered, calculated as if all such Incremental Commitments had been
established (and fully funded) as of the first day of the relevant period for
testing compliance; and

 

(vi)                              all other terms and conditions with respect to
any such Incremental Commitments shall be reasonably satisfactory to the
Administrative Agent.

 

(b)                                 The Borrower shall provide at least 30 days’
written notice to the Administrative Agent (who shall promptly provide a copy of
such notice to each Lender) of any proposal to establish an Incremental
Commitment.  Each Lender that agrees to increase the principal amount of its
Revolving Commitment (an “Increasing Lender”) shall as soon as practicable, and
in any case within 15 days following receipt of such notice, specify in a
written notice to the Borrower and the Administrative Agent the amount of such
proposed Incremental Commitment that it is willing to provide.  No Lender (or
any successor thereto) shall have any obligation, express or implied, to offer
to increase the aggregate principal amount of its Revolving Commitment, and any
decision by a Lender to increase its Revolving Commitment shall be made in its
sole discretion independently from any other Lender.  Only the consent of each
Increasing Lender shall be required for an increase in the aggregate principal
amount of the Revolving Commitments pursuant to this Section.  No Lender which
declines to increase the principal amount of its Revolving Commitment may be
replaced with respect to its existing Revolving Commitment as a result thereof
without such Lender’s consent.  If any Lender shall fail to notify the Borrower
and the Administrative Agent in writing about whether it will increase its
Revolving Commitment within 15 days after receipt of such notice, such Lender
shall be deemed to have declined to increase its Revolving Commitment.  The
Borrower may accept some or all of the offered amounts or designate new lenders
that are acceptable to the Administrative Agent as additional Lenders hereunder
in accordance with this Section (the “Additional Lenders”), which Additional
Lenders may assume all or a portion of such Incremental Commitment.  The
Borrower and the Administrative Agent shall have discretion jointly to adjust
the allocation of such Incremental Commitments among the Increasing Lenders and
the Additional Lenders.  The sum of the Aggregate Revolving Commitments of the
existing Lenders plus the increase in the Revolving Commitments of the
Increasing Lenders plus the Revolving Commitments of the Additional Lenders
shall not in the aggregate exceed the Maximum Commitment Amount.

 

(c)                                  Subject to subsections (a) and (b) of this
Section, any increase requested by the Borrower shall be effective upon delivery
to the Administrative Agent of each of the following documents:

 

(i)                                     an originally executed copy of an
instrument of joinder, in form and substance reasonably acceptable to the
Administrative Agent, executed by the Administrative Agent, the Borrower, by
each Additional Lender and by each Increasing Lender, setting forth the new
Revolving Commitments of such Lenders and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all of
the terms and provisions hereof;

 

(ii)                                  such evidence of appropriate corporate
authorization on the part of the Borrower with respect to such Incremental
Commitment and such opinions of counsel for the Borrower with respect to such
Incremental Commitment as the Administrative Agent may reasonably request;

 

49

--------------------------------------------------------------------------------


 

(iii)                               a certificate of the Borrower signed by a
Responsible Officer, in form and substance reasonably acceptable to the
Administrative Agent, certifying that each of the conditions in clauses (i),
(iii) and (v) of subsection (a) of this Section has been satisfied;

 

(iv)                              to the extent requested by any Additional
Lender or any Increasing Lender, executed promissory notes evidencing such
Incremental Commitments issued by the Borrower in accordance with
Section 2.10(b); and

 

(v)                                 any other certificates or documents that the
Administrative Agent shall reasonably request, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(d)                                 Upon the effectiveness of any such
Incremental Commitment, the Commitments and Pro Rata Share of each Lender will
be adjusted to give effect to the Incremental Commitments and Schedule I shall
automatically be deemed amended accordingly.

 

(e)                                  If any Incremental Commitments are to have
terms that are different from the Revolving Commitments, as applicable,
outstanding immediately prior to such incurrence (any such Incremental
Commitments, the “Non-Conforming Credit Extensions”), all such terms shall be as
set forth in a separate assumption agreement among the Borrower, the Lenders
providing such Incremental Commitments and the Administrative Agent, the
execution and delivery of which agreement shall be a condition to the
effectiveness of the Non-Conforming Credit Extensions.  If the Borrower incurs
Incremental Commitments under this Section, regardless of whether such
Incremental Commitments are Non-Conforming Credit Extensions, the Borrower
shall, after such time, repay and incur Revolving Loans ratably as between the
Incremental Commitments and the Revolving Commitments outstanding immediately
prior to such incurrence.  Notwithstanding anything to the contrary in
Section 10.2, the Administrative Agent is expressly permitted to amend the Loan
Documents to the extent necessary to give effect to any increase pursuant to
this Section and mechanical changes necessary or advisable in connection
therewith (including amendments to implement the requirements in the preceding
two sentences, amendments to ensure pro rata allocations of Eurodollar Loans and
Base Rate Loans between Loans incurred pursuant to this Section and Loans
outstanding immediately prior to any such incurrence and amendments to implement
ratable participation in Letters of Credit between the Non-Conforming Credit
Extensions consisting of Incremental Commitments and the Revolving Commitments
outstanding immediately prior to any such incurrence).

 

Section 2.24.                         Mitigation of Obligations.  If any Lender
requests compensation under Section 2.18, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 2.18 or Section 2.20, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.

 

Section 2.25.                         Replacement of Lenders.  If (a) any Lender
requests compensation under Section 2.18, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, or (b) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 10.4(b)), all of its interests, rights (other
than its

 

50

--------------------------------------------------------------------------------


 

existing rights to payments pursuant to Section 2.18 or Section 2.20, as
applicable) and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (in
the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), and (iii) in the case of a claim
for compensation under Section 2.18 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

Section 2.26.                         Defaulting Lenders.

 

(a)                                 Cash Collateral.

 

(i)                                     At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s LC Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.26(b)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than 105% of the Issuing Bank’s LC Exposure with respect
to such Defaulting Lender.

 

(ii)                                  The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (iii) below.  If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and the
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the minimum amount required pursuant to clause
(i) above, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this
Section 2.26(a) or Section 2.26(b) in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit or LC Disbursements (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(iv)                              Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s LC Exposure shall no longer be
required to be held as Cash Collateral pursuant to this
Section 2.26(a) following (A) the elimination of the applicable LC Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (B) the determination by the Administrative Agent and the Issuing
Bank that there exists excess Cash Collateral; provided that, subject to
Sections 2.26(b) through 2.26(d) the Person providing Cash Collateral and each
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated LC Exposure or other obligations and provided further that to the
extent that such Cash Collateral

 

51

--------------------------------------------------------------------------------


 

was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

(b)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and in Section 10.2.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender in accordance with Section 2.26(a); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.26(a); sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in respect of Letters of Credit and Swingline Loans are held by
the Lenders pro rata in accordance with the Revolving Commitments without giving
effect to clause (iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.26(b)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

52

--------------------------------------------------------------------------------


 

(iii)                               (A) No Defaulting Lender shall be entitled
to receive any Unused Fee pursuant to Section 2.14(b) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit fees pursuant to Section 2.14(c) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to that
portion of its LC Exposure for which it has provided Cash Collateral pursuant to
Section 2.26(a).

 

(C)                               With respect to any Unused Fee or letter of
credit fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s LC Exposure or Swingline Lender’s
Swingline Exposure with respect to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(iv)                              All or any part of such Defaulting Lender’s
participation in Letters of Credit and Swingline Loans shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Shares of the Revolving Commitments (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Swingline Exposure with respect to such Defaulting Lender and (y) second, Cash
Collateralize the Issuing Banks’ LC Exposure with respect to such Defaulting
Lender in accordance with the procedures set forth in Section 2.26(a).

 

(c)                                  Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swingline Lender and Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the applicable Commitments (without giving effect
to Section 2.26(b)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to

 

53

--------------------------------------------------------------------------------


 

Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

(d)                                 New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Swingline Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no LC Exposure after
giving effect thereto.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

AND ADDITION AND REMOVAL OF BORROWING BASE PROPERTIES

 

Section 3.1.                                Conditions to Effectiveness.  The
obligations of the Lenders (including the Swingline Lender) to make Loans and
the obligation of the Issuing Bank to issue any Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.2):

 

(a)                                 The Administrative Agent shall have received
payment of all fees, expenses and other amounts due and payable on or prior to
the Closing Date, including, without limitation, reimbursement or payment of all
out-of-pocket expenses of the Administrative Agent, the Sole Lead Arranger and
their Affiliates (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or the Sole Lead Arranger.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received the following, each to be in form and substance satisfactory
to the Administrative Agent:

 

(i)                                     a counterpart of this Agreement signed
by or on behalf of each party hereto or written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;

 

(ii)                                  any promissory notes requested by the
Lenders pursuant to Section 2.10(b);

 

(iii)                               the Guaranty and Security Agreement, duly
executed by the REIT Guarantor, the Borrower and each Subsidiary Loan Party,
together with (A) any UCC financing statements and other applicable documents
under the laws of all necessary or appropriate jurisdictions with respect to the
perfection of the Liens in the Capital Stock of the Loan Parties granted under
the Guaranty and Security Agreement, as requested by the Administrative Agent in
order to perfect such Liens, duly authorized by the Loan Parties, (B) copies of
favorable UCC, tax, judgment and fixture lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of the Loan
Parties, as requested by the Administrative Agent, indicating that there are no
prior Liens on any of the Collateral other than Permitted Encumbrances and Liens
to be released on the Closing Date, (C) original certificates evidencing all
issued and outstanding shares of Capital Stock of all Subsidiaries owned
directly by any Loan Party and constituting Collateral and (D) stock or
membership interest powers or other appropriate instruments of transfer executed
in blank;

 

54

--------------------------------------------------------------------------------


 

(iv)                              a certificate of the Secretary or Assistant
Secretary of each Loan Party substantially in the form of Exhibit 3.1(b)(iv),
(A) attaching and certifying copies of (1) its bylaws, partnership agreement,
limited liability company agreement or comparable organizational document, and
(2) the resolutions of its board of directors or other equivalent governing
body, or comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and (B) certifying the name, title and true signature of each officer of such
Loan Party executing the Loan Documents to which it is a party;

 

(v)                                 certified copies of the articles or
certificate of incorporation, certificate of organization or limited
partnership, or other registered organizational documents of each Loan Party,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of such Loan
Party and each other jurisdiction where such Loan Party is required to be
qualified to do business as a foreign corporation;

 

(vi)                              a favorable written opinion of Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC, counsel to the Loan Parties
(including Maryland counsel to the REIT Guarantor), addressed to the
Administrative Agent, the Issuing Bank and each of the Lenders, and covering
such matters relating to the Loan Parties, the Loan Documents, the Collateral
and the transactions contemplated therein as the Administrative Agent or the
Required Lenders shall reasonably request;

 

(vii)                           a certificate substantially in the form of
Exhibit 3.1(b)(vii), dated the Closing Date and signed by a Responsible Officer
and the chief financial officer of the REIT Guarantor and the Borrower,
certifying that, after giving effect to the funding of any initial Revolving
Borrowing, the issuance of any initial Letters of Credit, and the consummation
of the transactions contemplated to occur on the Closing Date (including the
execution and delivery of the Loan Documents, the receipt by the REIT Guarantor
of the proceeds of the IPO, and the acquisition of the Initial Properties (as
defined in, and contemplated by, the Form S-11)), (A) no Default or Event of
Default exists, (B) all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct in all material respects (or in
the case of representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality qualifier, in all respects) and
(C) each Loan Party is Solvent;

 

(viii)                        a duly executed Notice of Borrowing for any
initial Revolving Borrowing or Swingline Borrowing;

 

(ix)                              a duly executed funds disbursement agreement,
together with a report setting forth the sources and uses of the proceeds of any
such initial Borrowing;

 

(x)                                 a duly completed and executed Compliance
Certificate, including calculations of the Financial Covenants hereof as of
March 31, 2015, calculated on a pro forma basis as if any initial Revolving
Borrowing had been funded as of the first day of the relevant period for testing
compliance (and setting forth in reasonable detail such calculations);

 

(xi)                              all documents, reports, certificates and other
information requested by Administrative Agent in connection with the initial
Borrowing Base Properties set forth on Schedule 4.18 and the determination to
include such Properties in the initial Borrowing Base Value hereunder (which
shall include, at a minimum, each item required pursuant to Section 3.4 hereof);

 

55

--------------------------------------------------------------------------------


 

(xii)                           copies of all consents, approvals,
authorizations, registrations and filings and orders required or advisable to be
made or obtained under any Requirement of Law, or by any Contractual Obligation
of any Loan Party, by the REIT Guarantor, the Borrower or any of their
respective Subsidiaries in connection with the Loan Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;

 

(xiii)                        copies of (A) the internally prepared quarterly
financial statements of the REIT Guarantor and its Subsidiaries on a
consolidated basis for the Fiscal Quarter ended March 31, 2015, (B) annual
unaudited financial statements of the REIT Guarantor and its Subsidiaries on a
consolidated basis giving pro forma effect to the acquisition of the Initial
Properties (as defined in the Form S-11) that are actually acquired by the REIT
Guarantor and its Subsidiaries for the Fiscal Year ended December 31, 2014, and
(C) financial projections of the REIT Guarantor and its Subsidiaries on a
quarterly basis for the Fiscal Year ending 2014 and annually thereafter through
2016;

 

(xiv)                       copies of all Material Agreements requested by
Administrate Agent;

 

(xv)                          certificates of insurance, in form and detail
acceptable to the Administrative Agent, describing the types and amounts of
insurance (property and liability) maintained by any of the Loan Parties;

 

(xvi)                       copies of all documentation and information required
by any Governmental Authority under the Patriot Act and other applicable “know
your customer” and anti-money laundering laws;

 

(xvii)                    evidence that the Form S-11 shall have become
effective, no stop order suspending the effectiveness of the Form S-11 shall be
in effect, and no proceedings for such purpose shall be pending before or
threatened by the SEC;

 

(xviii)                 evidence that the initial public offering (the “IPO”) of
common stock by the REIT Guarantor contemplated by the Form S-11 shall have
occurred and resulted in receipt by the REIT Guarantor of gross proceeds of not
less than $100,000,000;

 

(xix)                       evidence that the New York Stock Exchange shall have
approved the REIT Guarantor’s common stock for listing on the New York Stock
Exchange, subject only to official notice of issuance from the REIT Guarantor;

 

(xx)                          evidence that the Borrower or one or more of its
Subsidiaries shall have acquired all or substantially all of the Initial
Properties (as defined in the Form S-11); and

 

(xxi)                       all such other documents, certificates and
information as the Administrative Agent or the Required Lenders shall have
reasonably requested.

 

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required hereunder to be consented to, approved by or acceptable or satisfactory
to a Lender unless

 

56

--------------------------------------------------------------------------------


 

the Administrative Agent shall have received notice from such Lender prior to
the proposed Closing Date specifying its objection thereto.

 

Section 3.2.                                Conditions to Each Credit Event. 
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(including any Borrowings on the Closing Date) and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit is subject to Section 2.26(c) and
the satisfaction of the following conditions:

 

(a)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall
exist;

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, all representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects);

 

(c)                                  since the Closing Date, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;

 

(d)                                 in the case of a Borrowing, the Borrower
shall have delivered the required Notice of Borrowing or in the case of an
issuance, amendment, renewal or extension of a Letter of Credit, the Borrower
shall have delivered any notice and other document required under Section 2.22);

 

(e)                                  at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the aggregate Revolving Credit Exposures
of all Lenders shall not exceed the lesser of (i) the Aggregate Revolving
Commitment Amount and (ii) the Borrowing Base Value; and

 

(f)                                   the Administrative Agent shall have
received such other documents, certificates, and information as the
Administrative Agent or the Required Lenders may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent or the
Required Lenders.

 

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a),
(b), (c) and (e) of this Section.

 

Section 3.3.                                Delivery of Documents.  All of the
Loan Documents, certificates, legal opinions and other documents and papers
referred to in this Article, unless otherwise specified, shall be delivered to
the Administrative Agent for the account of each of the Lenders and in
sufficient counterparts or copies for each of the Lenders and shall be in form
and substance satisfactory in all respects to the Administrative Agent.

 

Section 3.4.                                Addition of Borrowing Base
Properties.  As of the Closing Date, the parties agree that the Properties set
forth on Schedule 4.18 constitute Borrowing Base Properties.  If after the
Closing Date the Borrower desires that any additional Property become a
Borrowing Base Property hereunder, the Borrower shall so notify the
Administrative Agent in writing (a “Notice of Additional Borrowing Base
Property”).  No Property shall become a Borrowing Base Property unless it is an
Eligible Property, and unless and until the Borrower delivers to the
Administrative Agent all of the following, in

 

57

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to the Administrative Agent (unless
waived in writing by the Required Lenders):

 

(a)                                 an investment summary of the Property
setting forth (i) a description of such Property, such description to include
the age, location, site plan and physical condition of such Property, (ii) a
description of each tenant of such Property and the current and projected
Occupancy Rate of such Property, (ii) the business case for acquiring such
Property, including a description of the market and status of competition of
such Property and (iii) the purchase price paid or to be paid for such Property;

 

(b)                                 a Compliance Certificate showing continued
compliance with the Financial Covenants and the Borrowing Base Covenants after
giving pro forma effect to the inclusion of such Property as a Borrowing Base
Property;

 

(c)                                  copies of any third party reports ordered
or obtained by the REIT Guarantor, the Borrower or any Subsidiary related to
such Property, including feasibility reports, analysis regarding the
sustainability of revenues and other reports;

 

(d)                                 copies of all leases (proposed or actual)
including all amendments thereto associated with such Property;

 

(e)                                  copies of the annual operating statements
for the tenants of such Property, including census/occupancy data (as
applicable), for the most recent two years; provided, that with respect to the
initial Borrowing Base Properties set forth on Schedule 4.18, such information
shall be required only if it is available on the Closing Date;

 

(f)                                   evidence of property insurance, general
liability and professional liability insurance with respect to such Property
satisfying the requirements of the Loan Documents, including without limitation
Section 5.8;

 

(g)                                  copies of each management agreement
(proposed or actual) for such Property (if applicable);

 

(h)                                 copies of any “Phase I” environmental
assessment and engineering report for such Property (if available to the
Borrower);

 

(i)                                     an update to Schedule 4.18 hereof
reflecting all information required thereon in connection with such additional
Borrowing Base Property; and

 

(j)                                    all such other documents, reports and
other information that may be reasonably requested by the Administrative Agent.

 

A Notice of Additional Borrowing Base Property executed and delivered by the
Borrower to the Administrative Agent shall constitute a certification by the
Borrower to the Administrative Agent and the Lenders that such Property
satisfies all of the requirements contained in the definition of Eligible
Property.  Within 5 Business Days after the Administrative Agent’s receipt of a
Notice of Additional Borrowing Base Property and the other reports and documents
required under this Section, the Administrative Agent will make such notice,
reports and documents available to each of the Lenders.  If, by the date 10
Business Days after the Administrative Agent’s receipt of a Notice of Additional
Borrowing Base Property and the other reports and documents required under this
Section, the Administrative Agent shall have not notified the Borrower and the
Lenders that the Administrative Agent has determined that such Property does not
satisfy one or more of the requirements contained in the

 

58

--------------------------------------------------------------------------------


 

definition of Eligible Property, then such Property shall be deemed to be a
Borrowing Base Property.  Notwithstanding anything to the contrary in this
Section 3.4, a Property shall not become a Borrowing Base Property unless and
until all of the requirements of Section 5.11 applicable to the Property Owner
of such Property and any other applicable Subsidiary of the Borrower have been
satisfied.

 

Section 3.5.                                Removal of Borrowing Base
Properties.

 

(a)                                 Mandatory Removal.  A Borrowing Base
Property shall be removed as a Borrowing Base Property and therefore, among
other things, cease to be included in determinations of the Borrowing Base Value
(i) if such Property ceases to be an Eligible Property or if the Administrative
Agent shall cease to have a perfected Lien in the Capital Stock of the Property
Owner of such Borrowing Base Property and in the Capital Stock of each
Subsidiary of the REIT Guarantor owning directly or indirectly Capital Stock in
such Property Owner, in each case, having the priority required by the Guaranty
and Security Agreement (with such removal and cessation to occur at the time of
the event or circumstance causing such Property to cease to be an Eligible
Property or at the time the Administrative Agent shall cease to have any such
Lien with such priority, as applicable) or (ii) upon notice to the Borrower if
the Required Lenders have determined in their discretion that such Borrowing
Base Property shall no longer be a Borrowing Base Property.

 

(b)                                 Borrower Removal. The Borrower may remove a
Property as a Borrowing Base Property in connection with a sale, other permanent
disposition of, or refinancing with respect to, such Borrowing Base Property or
if such removal would result in the cure of an Event of Default caused by the
inclusion of such Property as a Borrowing Base Property hereunder (a “Borrowing
Base Property Default”), in each case so long as (i) after giving effect to such
removal (A) the aggregate Revolving Credit Exposures of all Lenders will not
exceed the lesser of (1) the Aggregate Revolving Commitment Amount and (2) the
Borrowing Base Value, (B) the Loan Parties are in compliance with all terms of
the Loan Documents, including, without limitation, the Borrowing Base Covenants
and the Financial Covenants and, (C) no Default or Event of Default exists
(other than a Borrowing Base Property Default to be cured by such release)
immediately prior to, and no Default or Event of Default will exist immediately
after, giving effect to such release and (ii) the Borrower has provided to the
Administrative Agent a pro forma Compliance Certificate evidencing compliance
with the Financial Covenants after giving effect to such removal as if such
removal had occurred as of the last day of the most recently ended Fiscal
Quarter for which financial statements are required to have been delivered
pursuant to Section 5.1(b) and confirming that the Loan Parties are in
compliance with the Borrowing Base Covenants after giving effect to such
removal.  Upon the Administrative Agent’s confirmation that the conditions to
such removal have been satisfied, the Administrative Agent shall notify the
Borrower and the Lenders in writing specifying the date of such removal.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each of the REIT Guarantor and the Borrower represents and warrants to the
Administrative Agent, each Lender and the Issuing Bank as follows:

 

Section 4.1.                                Existence; Power.  Each of the REIT
Guarantor, the Borrower and their respective Subsidiaries (a) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to carry on its business as now
conducted, and (c) is duly qualified to do business, and is in good standing, in
each jurisdiction where such qualification is required, except where a failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

 

59

--------------------------------------------------------------------------------


 

Section 4.2.                                Organizational Power;
Authorization.  The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational and, if required, shareholder, partner or member action.  This
Agreement has been duly executed and delivered by the Borrower and the REIT
Guarantor and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of the Borrower, the REIT Guarantor or such Loan
Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

Section 4.3.                                Governmental Approvals; No
Conflicts.  The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party (a) do not require any consent or approval
of, registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect and
except for filings necessary to perfect or maintain perfection of the Liens
created under the Loan Documents, (b) will not violate any Requirement of Law
applicable to the REIT Guarantor, the Borrower or any of their respective
Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(c) will not violate or result in a default under any Contractual Obligation of
the REIT Guarantor, the Borrower or any of their respective Subsidiaries or any
of its assets or give rise to a right thereunder to require any payment to be
made by the REIT Guarantor, the Borrower or any of their respective Subsidiaries
and (d) will not result in the creation or imposition of any Lien on any asset
of the REIT Guarantor, the Borrower or any of their respective Subsidiaries,
except Liens created under the Loan Documents.

 

Section 4.4.                                Financial Statements.  Since the
Closing Date, there have been no changes with respect to the REIT Guarantor, the
Borrower or any of their respective Subsidiaries which have had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 4.5.                                Litigation and Environmental
Matters.

 

(a)                                 No litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of the REIT Guarantor or Borrower, threatened against or
affecting the REIT Guarantor, the Borrower or any of their respective
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 

(b)                                 Except as could not reasonably be expected
to have a Material Adverse Effect:

 

(i)                                     To the knowledge of the Responsible
Officers of the Loan Parties, each of the Borrowing Base Properties and all
operations with respect to each of the Borrowing Base Properties and other
Properties owned by the Loan Parties are in compliance with all applicable
Environmental Laws and there are no conditions relating to the Borrowing Base
Properties, the other Properties owned by the Loan Parties or the businesses of
the Loan Parties or Tenants with respect to a Borrowing Base Property that are
likely to give rise to any Environmental Liability.

 

(ii)                                  To the knowledge of the Responsible
Officers of the Loan Parties, none of the Borrowing Base Properties or other
Properties owned by the Loan Parties contains, or has previously contained, any
Hazardous Materials at, on or under such property in amounts or concentrations
that constitutes a violation of, or could give rise to liability of any Loan
Party under, applicable Environmental Laws.

 

60

--------------------------------------------------------------------------------


 

(iii)                               To the knowledge of the Responsible Officers
of the Loan Parties, no Loan Party has received any written or verbal notice of,
or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Borrowing Base Properties, any of the other Properties owned by the Loan
Parties or the businesses of the Loan Parties, nor does any Responsible Officer
of any Loan Party have knowledge or reason to believe that any such notice will
be received or is being threatened.

 

(iv)                              To the knowledge of the Responsible Officers
of the Loan Parties, no Loan Party or Tenant with respect to a Borrowing Base
Property has generated, treated, stored or disposed of Hazardous Materials at,
on or under any of the Borrowing Base Properties or any of the other Properties
owned by the Loan Parties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law.  To the knowledge of the
Responsible Officers of the Loan Parties, Hazardous Materials have not been
transported or disposed of from the Borrowing Base Properties or the other
Properties owned by the Loan Parties, in each case by or on behalf of any Loan
Party, in violation of, or in a manner that is likely to give rise to liability
under, any applicable Environmental Law.

 

(v)                                 To the knowledge of the Responsible Officers
of the Loan Parties, no judicial proceeding or governmental or administrative
action is pending or threatened, under any Environmental Law to which any Loan
Party is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Loan Parties, the Borrowing Base Properties, the other
Properties owned by the Loan Parties or the businesses of the Loan Parties.

 

Section 4.6.                                Compliance with Laws and
Agreements.  Each of the REIT Guarantor, the Borrower and their respective
Subsidiaries is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  None of the REIT
Guarantor, the Borrower, any of their respective Subsidiaries, or, to the
knowledge of the Responsible Officers of the Loan Parties, any other party
thereto is in material default under any Material Agreement.  To the knowledge
of the Responsible Officers of the Loan Parties, each of the Borrowing Base
Properties, and the uses of the Borrowing Base Properties (including by the
Tenants with respect thereto), are in compliance in all material respects with
all Requirements of Laws and all orders, writs, injunctions and decrees
applicable to the Borrowing Base Properties (including, without limitation,
building and zoning laws and Health Care Laws), except in such instances in
which (i) such Requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(ii) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.7.                                Investment Company Act.  None of the
REIT Guarantor, the Borrower or any of their respective Subsidiaries is (a) an
“investment company” or is “controlled” by an “investment company”, as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended and in effect from time to time, or (b) otherwise subject to
any other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from, or registration or filing with, any Governmental
Authority in connection therewith.

 

Section 4.8.                                Taxes.  The REIT Guarantor, the
Borrower, their respective Subsidiaries and each other Person for whose taxes
the REIT Guarantor, the Borrower or any of their respective

 

61

--------------------------------------------------------------------------------


 

Subsidiaries could become liable have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same are currently being contested in
good faith by appropriate proceedings and for which the REIT Guarantor, the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP.  The charges, accruals and reserves
on the books of the REIT Guarantor, the Borrower and their respective
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.

 

Section 4.9.                                Margin Regulations.  None of the
proceeds of any of the Loans or Letters of Credit will be used, directly or
indirectly, for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of such terms under Regulation U or for any purpose
that violates the provisions of Regulation T, Regulation U or Regulation X. 
None of the REIT Guarantor, the Borrower or any of their respective Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying “margin stock”.

 

Section 4.10.                         ERISA.  Each Plan is in substantial
compliance in form and operation with its terms and with ERISA and the Code
(including, without limitation, the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations.  Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes, or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would adversely
affect the issuance of a favorable determination letter or otherwise adversely
affect such qualification).  No ERISA Event has occurred or is reasonably
expected to occur.  There exists no Unfunded Pension Liability with respect to
any Plan.  None of the REIT Guarantor, the Borrower, any of their respective
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan.  There are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the Responsible Officers of the
Loan Parties or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in liability to the REIT Guarantor, the Borrower or any of their
respective Subsidiaries.  The REIT Guarantor, the Borrower, each of their
respective Subsidiaries and each ERISA Affiliate have made all contributions to
or under each Plan and Multiemployer Plan required by law within the applicable
time limits prescribed thereby, by the terms of such Plan or Multiemployer Plan,
respectively, or by any contract or agreement requiring contributions to a Plan
or Multiemployer Plan.  No Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has applied for or received an extension of any
amortization period within the meaning of Section 412 of the Code or Section 303
or 304 of ERISA.  None of the REIT Guarantor, the Borrower or any of their
respective Subsidiaries or any ERISA Affiliate have ceased operations at a
facility so as to become subject to the provisions of Section 4068(a) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions.  None of the REIT
Guarantor, the Borrower or any of their respective Subsidiaries has established,
contributes to or maintains any Non-U.S. Plan.

 

62

--------------------------------------------------------------------------------


 

Section 4.11.                         Ownership of Property; Insurance.

 

(a)                                 Each of the REIT Guarantor, the Borrower and
their respective Subsidiaries has good title to, or valid leasehold interests
in, all of its real and personal property material to the operation of its
business (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by this Agreement. 
All leases that individually or in the aggregate are material to the business or
operations of the REIT Guarantor, the Borrower and their respective Subsidiaries
are valid and subsisting and are in full force.

 

(b)                                 Each of the REIT Guarantor, the Borrower and
their respective Subsidiaries owns, or is licensed or otherwise has the right to
use, all patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by the REIT
Guarantor, the Borrower and their respective Subsidiaries does not infringe in
any material respect on the rights of any other Person.

 

(c)                                  The properties of the REIT Guarantor, the
Borrower and their respective Subsidiaries are insured with financially sound
and reputable insurance companies which are not Affiliates of the REIT
Guarantor, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the REIT Guarantor, the Borrower and any
applicable Subsidiary operates.

 

Section 4.12.                         Disclosure.  The Borrower has disclosed to
the Lenders all agreements, instruments, and corporate or other restrictions to
which any of the REIT Guarantor, the Borrower or any of their respective
Subsidiaries is subject, and all other matters known to any of them, that,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  Neither the Information Memorandum nor any of the
reports (including, without limitation, all reports that the REIT Guarantor is
required to file with the SEC), financial statements, certificates or other
information furnished by or on behalf of the REIT Guarantor or the Borrower to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the REIT Guarantor and
the Borrower each represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

 

Section 4.13.                         Labor Relations.  There are no strikes,
lockouts or other material labor disputes or grievances against the REIT
Guarantor, the Borrower or any of their respective Subsidiaries, or, to the
knowledge of the Responsible Officers of the Loan Parties, threatened against or
affecting the REIT Guarantor, the Borrower or any of their respective
Subsidiaries, and no significant unfair labor practice charges or grievances are
pending against the REIT Guarantor, the Borrower or any of their respective
Subsidiaries, or, to the knowledge of the Responsible Officers of the Loan
Parties, threatened against any of them before any Governmental Authority.  All
payments due from the REIT Guarantor, the Borrower or any of their respective
Subsidiaries pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of the REIT Guarantor, the
Borrower or any such Subsidiary, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.14.                         Subsidiaries.  Schedule 4.14 sets forth
the name of, the ownership interest of the applicable Loan Party in, the
jurisdiction of incorporation or organization of, and the type of each
Subsidiary of the REIT Guarantor, the Borrower and the other Loan Parties and
identifies each Subsidiary

 

63

--------------------------------------------------------------------------------


 

that is a Subsidiary Loan Party, a Material Subsidiary and/or an Excluded
Subsidiary, in each case, as of the Closing Date.

 

Section 4.15.                         Solvency.  After giving effect to the
execution and delivery of the Loan Documents, the receipt by the REIT Guarantor
of the proceeds of the IPO, the acquisition of the Initial Properties (as
defined in, and contemplated by, the Form S-11), and the making of the Loans
under this Agreement, each Loan Party is Solvent.

 

Section 4.16.                         Deposit and Disbursement Accounts. 
Schedule 4.16 lists all banks and other financial institutions at which any Loan
Party maintains deposit accounts, lockbox accounts, disbursement accounts,
investment accounts or other similar accounts as of the Closing Date, and such
Schedule correctly identifies the name, address and telephone number of each
financial institution, the name in which the account is held, the type of the
account, and the complete account number therefor.

 

Section 4.17.                         Collateral Documents. The Guaranty and
Security Agreement is effective to create in favor of the Administrative Agent
for the ratable benefit of the Secured Parties a legal, valid and enforceable
security interest in the Collateral (as defined therein), and when UCC financing
statements in appropriate form are filed in the offices specified in the
applicable Schedule to the Guaranty and Security Agreement, the Liens created
under the Guaranty and Security Agreement shall constitute a fully perfected
Lien (to the extent that such Lien may be perfected by the filing of a UCC
financing statement) on, and security interest in, all right, title and interest
of the grantors thereunder in such Collateral, in each case prior and superior
in right to any other Person, other than with respect to Liens expressly
permitted by Section 7.2 which are prior as a matter of law.  When the
certificates evidencing all Capital Stock constituting “certificated securities”
under the UCC pledged pursuant to the Guaranty and Security Agreement are
delivered to the Administrative Agent, together with appropriate stock powers or
other similar instruments of transfer duly executed in blank, the Liens in such
Capital Stock shall be fully perfected first priority security interests,
perfected by “control” as defined in the UCC.

 

Section 4.18.                         Borrowing Base Properties. As of the
Closing Date and, with respect to any updates to Schedule 4.18 in connection
with the addition of any Borrowing Base Property pursuant to and in accordance
with Section 3.4, as of the date of the addition of such Borrowing Base
Property, (a) Schedule 4.18 is a true and complete list of (i) the street
address of each Borrowing Base Property; (ii) the Property Owner for each such
Borrowing Base Property; (iii) the facility type of each such Borrowing Base
Property; (iv) the name and address of the each Tenant and the termination date
of each lease with respect to such Borrowing Base Property; and (v) the type of
interest (fee or leasehold) held by each Property Owner in its respective
Borrowing Base Property.  As of the Closing Date and, with respect to any
updates to Schedule 4.18 in connection with the addition of any Borrowing Base
Property pursuant to and in accordance with Section 3.4, as of the date of the
addition of such Borrowing Base Property, each Property identified on Part I of
Schedule 4.18 that qualifies as a Borrowing Base Property pursuant to the terms
hereof.

 

(b)                                 To the knowledge of the Responsible Officers
of the Loan Parties, each of the facilities located on the Borrowing Base
Properties owned or leased by the Loan Parties complies with the requirements of
Section 5.8 of this Agreement.  To the knowledge of the Responsible Officers of
the Loan Parties, no condemnation or condemnation proceeding has been instituted
and remained undismissed for a period in excess of 90 consecutive days, in each
case, with respect to a material portion of any Borrowing Base Property.  To the
knowledge of the Responsible Officers of the Loan Parties, no material casualty
event has occurred with respect to the improvements located on any Borrowing
Base Property which has not been (or, if applicable, will not be able to be)
fully remediated with available insurance proceeds.

 

64

--------------------------------------------------------------------------------


 

Section 4.19.                         Material Agreements.  As of the Closing
Date, all Material Agreements of the REIT Guarantor, the Borrower and their
respective Subsidiaries are described on Schedule 4.19, and each such Material
Agreement is in full force and effect.  The Responsible Officers of the Loan
Parties do not have any knowledge of any pending amendments or threatened
termination of any of the Material Agreements.  As of the Closing Date, the REIT
Guarantor has delivered to the Administrative Agent a true, complete and correct
copy of each Material Agreement (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith).

 

Section 4.20.                         Healthcare Matters.

 

(a)                                 Without limiting the generality of
Section 4.6 hereof or any other representation or warranty made herein, each
Loan Party and, to the knowledge of the Responsible Officers of the Loan
Parties, each Tenant with respect to a Borrowing Base Property, is in compliance
with applicable provisions of federal and state laws governing Medicare and any
state Medicaid programs and any statutes or any regulations promulgated pursuant
to such laws, including, without limitation, Sections 1320a-7, 1320a-7a,
1320a-7b and 1395nn of Title 42 of the United States Code, the False Claims Act
(31 U.S.C. Section 3729 et seq.), HIPAA, all criminal laws relating to health
care fraud and abuse, including but not limited to 18 U.S.C. Sections 286 and
287, and the health care fraud criminal provisions under HIPAA, the exclusion
laws (42 U.S.C. 1320a-7), Medicare (Title XVIII of the Social Security Act),
Medicaid (Title XIX of the Social Security Act) and related state or local
statutes or regulations promulgated under such laws (“Health Care Laws”), except
to the extent such non-compliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 To the knowledge of the Responsible Officers
of the Loan Parties, there are no Medicare, Medicaid or any other recoupment or
recoupments of any governmental or private health care payor being sought,
requested, claimed, or threatened, against any Tenant with respect to a
Borrowing Base Property, which, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  To the knowledge of the Responsible
Officers of the Loan Parties, each Tenant with respect to a Borrowing Base
Property has paid or caused to be paid or will pay in connection with its next
quarterly credit balance all known and undisputed material refunds that have
become due, overpayments or adjustments, except to the extent such failure to
pay has not had or would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(d)                                 Health Care Permits.

 

(i)                                     Each Loan Party and, to the knowledge of
the Responsible Officers of the Loan Parties, each Tenant with respect to a
Borrowing Base Property has such permits, licenses, franchises, certificates and
other approvals or authorizations of Governmental Authorities as are necessary
under applicable law or regulations to own its properties and conduct its
business (including without limitation such permits as are required under such
federal, state and other Health Care Laws, and under similar licensure laws and
such insurance laws and regulations, as are applicable thereto) (“Health Care
Permits”), if the failure to obtain such permits, licenses, franchises,
certificates and other approvals or authorizations could reasonably be expected
to result in a Material Adverse Effect.

 

(ii)                                  To the knowledge of the Responsible
Officers of the Loan Parties, each Tenant with respect to a Borrowing Base
Property has all Medicare, Medicaid and related agency supplier billing
number(s) and related documentation necessary to receive reimbursement, to the

 

65

--------------------------------------------------------------------------------


 

extent applicable, from Medicare and/or Medicaid for any item or service
furnished by such Person in any jurisdiction where it conducts business except
to the extent the failure to obtain billing number(s) or related documentation
could reasonably be expected to result in a Material Adverse Effect.  To the
knowledge of the Responsible Officers of the Loan Parties, no Tenant with
respect to a Borrowing Base Property is currently subject to suspension,
revocation, renewal or denial of its Medicare and/or Medicaid certification,
supplier billing number(s), or Medicare and/or Medicaid participation
agreement(s), to the extent such suspension, revocation, renewal or denial would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 4.21.                         OFAC.  Neither any Loan Party nor any of
its Subsidiaries or Affiliates (a) is a Sanctioned Person, (b) has any of its
assets in Sanctioned Countries, or (c) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Loans hereunder and no Letter of
Credit will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to a Sanctioned Person or
a Sanctioned Country or for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and in
effect from time to time.

 

Section 4.22.                         Patriot Act.  Neither any Loan Party nor
any of its Subsidiaries is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act or any enabling
legislation or executive order relating thereto.  Neither any Loan Party nor any
or its Subsidiaries is in violation of (a) the Trading with the Enemy Act,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Loan Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 

Section 4.23.                         REIT Status.  The REIT Guarantor will
elect to be treated as a REIT commencing with its taxable year ending
December 31, 2015, and the REIT Guarantor is organized and will operate in
conformity with the requirements for qualification and taxation as a REIT, and
its proposed method of operation will enable the REIT Guarantor to meet the
requirements for qualification and taxation as a REIT.

 

Section 4.24.                         Borrowing Base Properties.  Each Property
included in calculations of the Borrowing Base Value satisfies all of the
requirements contained in the definition of “Eligible Property” except as
expressly provided on Schedule 4.18 or, with respect to Properties that become
Borrowing Base Properties after the Closing Date, except as otherwise agreed to
by the Required Lenders in writing.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each of the REIT Guarantor and the Borrower covenants and agrees that so long as
any Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding:

 

Section 5.1.                                Financial Statements and Other
Information.  The REIT Guarantor and the Borrower will deliver to the
Administrative Agent (for distribution to each Lender):

 

(a)                                 as soon as available and in any event within
90 days after the end of each Fiscal Year of the REIT Guarantor a copy of the
annual audited report for such Fiscal Year for the REIT Guarantor and

 

66

--------------------------------------------------------------------------------


 

its Subsidiaries, containing a consolidated balance sheet of the REIT Guarantor
and its Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of the REIT Guarantor and its Subsidiaries for such
Fiscal Year, setting forth in each case (except for the Fiscal Year ending
December 31, 2015) in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and reported on by BDO USA, LLP or other independent
public accountants of nationally recognized standing (without a “going concern”
or like qualification, exception or explanation and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the REIT Guarantor and its Subsidiaries for such
Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(b)                                 as soon as available and in any event within
45 days after the end of each Fiscal Quarter of the REIT Guarantor, an unaudited
consolidated and consolidating balance sheet of the REIT Guarantor and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated and consolidating statements of income and cash flows of the REIT
Guarantor and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
the REIT Guarantor’s previous Fiscal Year (if applicable) and the corresponding
figures for the budget for the current Fiscal Year;

 

(c)                                  concurrently with the delivery of the
financial statements referred to in subsections (a) and (b) of this
Section (other than the financial statements for the fourth Fiscal Quarter of
each Fiscal Year delivered pursuant to subsection (b) of this Section), a
Compliance Certificate signed by the principal executive officer or the chief
financial officer of the Borrower (i) certifying as to whether there exists a
Default or Event of Default on the date of such certificate and, if a Default or
an Event of Default then exists, specifying the details thereof and the action
which the Borrower has taken or proposes to take with respect thereto,
(ii) setting forth in reasonable detail calculations demonstrating compliance
with the Financial Covenants, (iii) specifying any change in the identity of the
Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Subsidiaries identified to the Lenders on the Closing Date or as of the most
recent Fiscal Year or Fiscal Quarter, as the case may be, and (iv) stating
whether any change in GAAP or the application thereof has occurred since the
date of the mostly recently delivered audited financial statements of the REIT
Guarantor and its Subsidiaries, and, if any change has occurred, specifying the
effect of such change on the financial statements accompanying such Compliance
Certificate;

 

(d)                                 concurrently with the delivery of the
financial statements referred to in subsection (a) above, a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained any knowledge during the course of their examination of such financial
statements of any Default or Event of Default (which certificate may be limited
to the extent required by accounting rules or guidelines);

 

(e)                                  concurrently with the delivery of the
financial statements referred to in subsections (a) and (b) above and each time
a Borrowing is requested hereunder, a certificate of a Responsible Officer
setting forth the current Borrowing Base Value and reasonably detailed
calculations demonstrating compliance with the Borrowing Base Covenants;

 

(f)                                   as soon as available and in any event
within 30 days after the end of the calendar year, (i) forecasts and a pro forma
budget prepared on a quarterly basis for the succeeding Fiscal Year, containing

 

67

--------------------------------------------------------------------------------


 

an income statement, balance sheet and statement of cash flow for the REIT
Guarantor and its Subsidiaries and (ii) a projected operating statement for each
Borrowing Base Property;

 

(g)                                  within five Business Days after receipt
thereof, copies of any quarterly or annual financial statements of any Tenant
with respect to a Borrowing Base Property (or the parent company of such Tenant)
to the extent provided to the Borrower or any other Loan Party;

 

(h)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed with the SEC, or with any national securities exchange, or
distributed by the REIT Guarantor to its shareholders generally, as the case may
be;

 

(i)                                     promptly following any request therefor,
such other information with respect to the Properties (including Borrowing Base
Properties) as the Administrative Agent or any Lender through the Administrative
Agent, may reasonably request and as is reasonably available to the REIT
Guarantor or any of its Subsidiaries; and

 

(j)                                    promptly following any request therefor,
such other information regarding the results of operations, business affairs and
financial condition of the REIT Guarantor or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

 

So long as the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Exchange Act, the Borrower may satisfy its
obligation to deliver the financial statements referred to in clauses (a) and
(b) above by delivering such financial statements by electronic mail to such
e-mail addresses as the Administrative Agent and the Lenders shall have provided
to the Borrower from time to time.

 

Section 5.2.                                Notices of Material Events.

 

(a)                                 The REIT Guarantor and the Borrower will
furnish to the Administrative Agent (for distribution to each Lender) prompt
(and, in any event, not later than three Business Days after a Responsible
Officer of the REIT Guarantor or the Borrower becomes aware thereof) written
notice of the following:

 

(i)                                     the occurrence of any Default or Event
of Default;

 

(ii)                                  the filing or commencement of, or any
material development in, any action, suit, proceeding, audit, claim, demand,
order or dispute with, by or before any arbitrator or Governmental Authority
against or, to the knowledge of any Responsible Officer of any Loan Party,
affecting the REIT Guarantor, the Borrower or any of their respective
Subsidiaries which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(iii)                               the occurrence of any event or any other
development by which the REIT Guarantor, the Borrower or any of their respective
Subsidiaries (A) fails to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) becomes subject to any Environmental Liability,
(C) receives notice of any claim with respect to any Environmental Liability, or
(D) becomes aware of any basis for any Environmental Liability, in each case
which, either individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect;

 

(iv)                              promptly and in any event within 15 days after
(A) any Responsible Officer of the REIT Guarantor, the Borrower, any of their
respective Subsidiaries or any ERISA Affiliate

 

68

--------------------------------------------------------------------------------


 

knows or has reason to know that any ERISA Event has occurred, a certificate of
the chief financial officer of the REIT Guarantor describing such ERISA Event
and the action, if any, proposed to be taken with respect to such ERISA Event
and a copy of any notice filed with the PBGC or the IRS pertaining to such ERISA
Event and any notices received by the REIT Guarantor, the Borrower, such
Subsidiary or such ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto, and (B) becoming aware (1) that there has been an
increase in Unfunded Pension Liabilities (not taking into account Plans with
negative Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable,
(2) of the existence of any Withdrawal Liability, (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
the REIT Guarantor, the Borrower, any of their respective Subsidiaries or any
ERISA Affiliate, or (4) of the adoption of any amendment to a Plan subject to
Section 412 of the Code which results in a material increase in contribution
obligations of the REIT Guarantor, the Borrower, any of their respective
Subsidiaries or any ERISA Affiliate, a detailed written description thereof from
the chief financial officer of the REIT Guarantor;

 

(v)                                 the occurrence of any default or event of
default, or the receipt by the REIT Guarantor, the Borrower, or any of their
respective Subsidiaries of any written notice of an alleged default or event of
default, with respect to any Material Indebtedness of the REIT Guarantor, the
Borrower or any of their respective Subsidiaries;

 

(vi)                              any material amendment or modification to any
Material Agreement (together with a copy thereof), and prompt notice of any
termination, expiration or loss of any Material Agreement that, individually or
in the aggregate, could reasonably be expected to result in a reduction in
revenue or Adjusted EBITDA of the Loan Parties of 10% or more on a consolidated
basis from the prior Fiscal Year; and

 

(vii)                           any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

(b)                                 The REIT Guarantor and the Borrower will
furnish to the Administrative Agent (for distribution to each Lender) the
following:

 

(i)                                     promptly and in any event at least 30
days prior thereto, notice of any change (A) in any Loan Party’s legal name,
(B) in any Loan Party’s chief executive office, its principal place of business,
any office in which it maintains books or records or any office or facility at
which Collateral owned by it is located (including the establishment of any such
new office or facility), (C) in any Loan Party’s identity or legal structure,
(D) in any Loan Party’s federal taxpayer identification number or organizational
number or (E) in any Loan Party’s jurisdiction of organization; and

 

(ii)                                  as soon as available and in any event
within 30 days after receipt thereof, a copy of any environmental report or site
assessment obtained by or for the REIT Guarantor, the Borrower or any of their
respective Subsidiaries after the Closing Date on any Property.

 

(c)                                  The REIT Guarantor and the Borrower will
furnish to the Administrative Agent (for distribution to each Lender) the
following promptly and in any event no later than three Business Days after any
Responsible Officer of any of the Loan Parties has actual knowledge of:

 

(i)                                     any Loan Party or a Tenant with respect
to a Borrowing Base Property or an owner, officer, manager, employee or Person
with a “direct or indirect ownership interest” (as

 

69

--------------------------------------------------------------------------------


 

that phrase is defined in 42 C.F.R.  §420.201) in a Loan Party or Tenant with
respect to a Borrowing Base Property, (w) has had a civil monetary penalty
assessed against him or her pursuant to 42 U.S.C. §1320a-7a or is the subject of
a proceeding seeking to assess such penalty; (x) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. §1320a-7b) or is the subject of a proceeding seeking to assess such
penalty; (y) has been convicted (as that term is defined in 42 C.F.R.  §1001.2)
of any of those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669,
1035, 1347, 1518 or is the subject of a proceeding seeking to assess such
penalty; or (z) has been involved or named in a U.S. Attorney complaint made or
any other action taken pursuant to the False Claims Act under 31 U.S.C.
§§3729-3731 or in any qui tam action brought pursuant to 31 U.S.C. §3729 et
seq., in each case, that could reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect;

 

(ii)                                  any claim to recover any alleged
overpayments (other than any such claim made against the REIT Guarantor, the
Borrower or any of their respective Subsidiaries that relates to a period during
which the REIT Guarantor, the Borrower or such Subsidiary did not operate the
respective facility) with respect to any receivables in excess of $1,000,000;

 

(iii)                               notice of any final and documented material
reduction in the level of reimbursement expected to be received with respect to
receivables of the REIT Guarantor, the Borrower or any of their respective
Subsidiaries;

 

(iv)                              any allegations of licensure violations or
fraudulent acts or omissions involving the REIT Guarantor, the Borrower or any
of their respective Subsidiaries, or, to the knowledge of any of the Responsible
Officers of any of the Loan Parties, any Tenant with respect to a Borrowing Base
Property that could reasonably be expected to, in the aggregate, have a Material
Adverse Effect;

 

(v)                                 the pending or threatened imposition of any
fine or penalty by any Governmental Authority under any Health Care Law against
the REIT Guarantor, the Borrower or any of their respective Subsidiaries, or, to
the knowledge of any of the Responsible Officers of any of the Loan Parties, any
Tenant with respect to a Borrowing Base Property, that could reasonably be
expected to have a Material Adverse Effect;

 

(vi)                              any pending or threatened (in writing)
revocation, suspension, termination, probation, restriction, limitation, denial,
or non-renewal with respect to any Health Care Permit with respect to any
Borrowing Base Property that could reasonably be expected to have a Material
Adverse Effect;

 

(vii)                           any non-routine and material inspection of any
facility of the REIT Guarantor, the Borrower or any of their respective
Subsidiaries, or, to the knowledge of any of the Responsible Officers of any of
the Loan Parties, any Tenant with respect to a Borrowing Base Property by any
Governmental Authority; and

 

(viii)                        notice of the occurrence of any material
reportable event or similar term as defined in any corporate integrity
agreement, corporate compliance agreement or deferred prosecution agreement
pursuant to which the REIT Guarantor, the Borrower or any of their respective
Subsidiaries, or, to the knowledge of any of the Responsible Officers of any of
the Loan Parties, any Tenant with respect to a Borrowing Base Property has to
make a submission to any Governmental Authority or other Person under the terms
of such agreement, if any.

 

70

--------------------------------------------------------------------------------


 

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice or other document
and any action taken or proposed to be taken with respect thereto.

 

Section 5.3.                                Existence; Conduct of Business. 
Each of the REIT Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks, trade names other intellectual property material to the
conduct of their respective businesses; provided that nothing in this
Section shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3.

 

Section 5.4.                                Compliance with Laws.  Each of the
REIT Guarantor and the Borrower will, and will cause each of their respective
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its business and properties, including,
without limitation, all Environmental Laws, ERISA, Health Care Laws, and OSHA,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.5.                                Payment of Obligations.  Each of the
REIT Guarantor and the Borrower will, and will cause each of their respective
Subsidiaries to, pay and discharge at or before maturity all of their respective
obligations and liabilities (including, without limitation, all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.6.                                Books and Records.  Each of the REIT
Guarantor and the Borrower will, and will cause each of their respective
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the REIT Guarantor and its Subsidiaries in conformity
with GAAP.

 

Section 5.7.                                Visitation and Inspection.  Each of
the REIT Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to, permit any representative or independent contractor
of the Administrative Agent or any Lender to visit and inspect its properties,
to examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior notice; provided that if an Event of Default has occurred
and is continuing, no prior notice shall be required.

 

Section 5.8.                                Maintenance of Properties;
Insurance.  Each of the REIT Guarantor and the Borrower will, and will cause
each of their respective Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies which are not Affiliates of the REIT Guarantor
(i) insurance with respect to its properties and business, and the properties
and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations (including flood insurance if
required by any Requirement of Law and including general liability, professional
liability and property coverage) and (ii) all insurance required to be
maintained pursuant to

 

71

--------------------------------------------------------------------------------


 

the Collateral Documents, and will, upon request of the Administrative Agent,
furnish to the Administrative Agent (for distribution to the Lenders) copies of
insurance certificates, endorsements and policies and/or a certificate of a
Responsible Officer setting forth the nature and extent of all insurance
maintained by the REIT Guarantor, the Borrower and their respective Subsidiaries
in accordance with this Section.

 

Section 5.9.                                Use of Proceeds; Margin
Regulations.  The Borrower will only use the proceeds of Loans to finance a
portion of the acquisitions specified in the Form S-11 and to finance future
acquisitions of Properties not prohibited hereby, to pay transaction costs and
expenses arising in connection herewith and to finance working capital needs and
for other general corporate purposes of the REIT Guarantor, the Borrower and
their respective Subsidiaries.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that would violate any
rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulation T, Regulation U or Regulation X.  All Letters of Credit
will be used for general corporate purposes.

 

Section 5.10.                         Operating Accounts.  Within 60 days after
the Closing Date, the Borrower shall, and the REIT Guarantor and the Borrower,
as applicable, shall cause the other Loan Parties to, maintain with the
Administrative Agent or one or more Lenders all operating and depository
accounts relating to the Properties of the Loan Parties and their Subsidiaries.

 

Section 5.11.                         Additional Subsidiaries and Collateral.

 

(a)                                 As a condition to the inclusion of any
Borrowing Base Property in the Borrowing Base Value, the REIT Guarantor and the
Borrower shall (a) cause (i) the Subsidiary that owns such Borrowing Base
Property (which shall be a Person organized under the laws of any state of the
United States or the District of Columbia) to become a Guarantor hereunder and a
party to the Guaranty and Security Agreement through the execution and delivery
to the Administrative Agent of a Joinder Agreement and (ii) each Subsidiary that
is not a Loan Party that owns, directly or indirectly, any Capital Stock of any
Subsidiary which becomes a Guarantor pursuant to clause (i) above to become a
Guarantor hereunder and a party to the Guaranty and Security Agreement and to
grant a Lien in such Capital Stock pursuant to the Guaranty and Security
Agreement through the execution and delivery to the Administrative Agent of a
Joinder Agreement (provided that, unless such Subsidiary owns a Borrowing Base
Property, it shall not be required to grant a Lien on, or security interest in,
any of its assets or property other than any such Capital Stock of other
Subsidiary Loan Parties), in each case on or before the date on which a Property
owned by any such Subsidiary is initially included as a Borrowing Base Property;
and (b) cause each such Subsidiary to deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary, favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above in a
customary manner), all of which shall be reasonably satisfactory to the
Administrative Agent.

 

(b)                                 Within 15 Business Days of any Person (other
than an Excluded Subsidiary) becoming a Material Subsidiary after the Closing
Date, and within 15 Business Days of any Excluded Subsidiary that was a Material
Subsidiary ceasing to be subject to the restriction which prevented it from
becoming a Guarantor as otherwise required under this Agreement, the REIT
Guarantor and the Borrower shall (i) cause such Subsidiary to become a Guarantor
hereunder through the execution and delivery to the Administrative Agent of a
Joinder Agreement and (ii) cause such Subsidiary to deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Subsidiary, favorable
opinions of counsel to such Subsidiary (which shall cover, among other things,

 

72

--------------------------------------------------------------------------------


 

the legality, validity, binding effect and enforceability of the documentation
referred to above in a customary manner), all of which shall be reasonably
satisfactory to the Administrative Agent.

 

(c)                                  The Borrower may, at its option, cause any
Subsidiary that is not already a Guarantor to become a Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement and the other
items required to be delivered under the immediately preceding clauses (a) and
(b), as applicable.

 

(d)                                 Notwithstanding the foregoing, no Subsidiary
may become a Guarantor in accordance with the terms of this Section unless
(i) such Subsidiary is a Subsidiary of the Borrower and (ii) the Lenders have
received from the Borrower any such documentation and other information
requested by the Administrative Agent or any Lender pursuant to Section 10.13 at
least three Business Days prior to the proposed effectiveness of such
Subsidiary’s agreement to become a Guarantor.

 

Section 5.12.                         Further Assurances.  The REIT Guarantor
and the Borrower will, and will cause each of their respective Subsidiaries to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Requirement of Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
by the Collateral Documents or the validity or priority of any such Lien, all at
the expense of the Loan Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.

 

Section 5.13.                         REIT Status.  The REIT Guarantor (a) will,
and will cause each of its Subsidiaries to, be organized and operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the REIT Guarantor’s qualification as a REIT, and (b) will maintain
adequate records so as to comply with all record-keeping requirements relating
to its qualification as a real estate investment trust as required by the Code
and applicable regulations of the Department of the Treasury promulgated
thereunder and will properly prepare and timely file (taking into account any
valid extensions) with the IRS all returns and reports required thereby.

 

Section 5.14.                         Healthcare Matters.

 

(a)                                 Without limiting or qualifying Section 5.4,
or any other provision of this Agreement, the REIT Guarantor and the Borrower
will, and will cause their respective Subsidiaries to, be in compliance with all
applicable Health Care Laws relating to the operation of such Person’s business,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Except where the failure to do so or
noncompliance could not reasonably be expected to result in a Material Adverse
Effect, the REIT Guarantor and the Borrower will, and will cause each of their
respective Subsidiaries to:

 

(i)                                     obtain, maintain and preserve, and take
all necessary action to timely renew, all Health Care Permits (including, as
applicable, Health Care Permits necessary for it to be eligible to receive
payment and compensation from and to participate in Medicare, Medicaid or any
other third party payors), if any, which are necessary or useful for any Loan
Party or Subsidiary thereof to obtain or maintain in the proper conduct of its
business;

 

73

--------------------------------------------------------------------------------


 

(ii)                                  solely to the extent applicable to the
Loan Parties and their Subsidiaries, be and remain in compliance with all
requirements for participation in, and for licensure required to provide the
goods or services that are reimbursable under, Medicare, Medicaid and other
third party payor programs;

 

(iii)                               cause all licensed personnel of the Loan
Parties, if any, to be in compliance with all applicable Health Care Laws in the
performance of their duties to or for the Loan Parties, and to maintain in full
force and effect all professional licenses and other Health Care Permits
required to perform such duties; and

 

(iv)                              keep and maintain all records required to be
maintained by any Governmental Authority or otherwise under any Health Care Law
applicable to the Loan Parties.

 

Section 5.15.                         Environmental Matters.

 

(a)                                 The REIT Guarantor and the Borrower will,
and will cause their respective Subsidiaries and the Tenants with respect to a
Borrowing Base Property to, (i) comply with all Environmental Laws in respect of
the Borrowing Base Properties except to the extent such non-compliance could not
reasonably be expected to create or result in a Material Adverse Effect; and
(ii) promptly take all actions necessary to prevent the imposition of any Liens
(other than Permitted Encumbrances) on any of the Borrowing Base Properties
arising out of or related to any Environmental Laws.

 

(b)                                 In respect of any Borrowing Base Property
and to the extent the following could reasonably be expected to result in a
Material Adverse Effect, if any Loan Party shall (i) receive notice that any
violation of any Environmental Law may have been committed by such Person,
(ii) receive notice that any administrative or judicial complaint or order has
been filed or is about to be filed against any Loan Party alleging violations of
any Environmental Law or requiring any such Person to take any action in
connection with the release of any Hazardous Materials or (iii) receive any
notice from a Governmental Authority or private party alleging that any such
Loan Party may be liable or responsible for costs associated with a response to
or cleanup of a release of a Hazardous Materials or any damages caused thereby,
the Borrower shall provide the Administrative Agent with a copy of such notice
within 10 days after the receipt thereof by any Loan Party.

 

(c)                                  At the request of the Administrative Agent
from time to time, (x) in the event the Administrative Agent has a reasonable
basis to believe that Hazardous Materials in a quantity or condition that
violates Environmental Laws in any material respect are present on any Borrowing
Base Properties or (y) to the extent an Event of Default has occurred and is
continuing, the Borrower shall provide to the Administrative Agent within 60
days after such request, at the expense of the Borrower, an environmental site
assessment report for any Borrowing Base Property described in such request
(which, in the case of any circumstance described in clause (x), shall be
limited to the affected Borrowing Base Property), prepared by an environmental
consulting firm acceptable to the Administrative Agent, indicating the presence
or absence of Hazardous Materials and the estimated cost of any compliance or
required removal or remedial action in connection with any Hazardous Materials
on such Borrowing Base Property to cause such property to be in compliance with
Environmental Laws; without limiting the generality of the foregoing, if the
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Loan Parties, and the Loan Parties hereby grant and
agree to cause any Subsidiary that owns any property described in such request
to grant at the time of such request to the Administrative Agent, the Lenders,
such firm and any agents or representatives thereof an non-exclusive license,
subject to the rights of Tenants, to enter onto their respective properties to
undertake such an assessment.

 

74

--------------------------------------------------------------------------------


 

Section 5.16.                         Borrowing Base Covenants.  The REIT
Guarantor and the Borrower shall not permit:

 

(a)                                 Minimum Debt Service Coverage Ratio.   The
ratio of Adjusted Net Operating Income for the Applicable Period most recently
ended attributable to all Borrowing Base Properties to Facility Debt Service for
such Applicable Period, to be less than 2.00 to 1.00 as of the last day of the
first full Fiscal Quarter ending after the Closing Date and at any time
thereafter.

 

(b)                                 Borrowing Base Aggregate Occupancy.  The
aggregate Occupancy Rate of the Borrowing Base Properties to be less than 85.0%
at any time.

 

(c)                                  Minimum Property Requirement.   There to be
less than 10 Borrowing Base Properties with an aggregate Borrowing Base Value of
at least $25,000,000 at any time.

 

(d)                                 Maximum Tenant Concentration.  Any single
Tenant (which for purposes of this covenant shall include all Affiliates of such
Tenant) to account for more than 35.0% of the Borrowing Base NOI at any time.

 

(e)                                  Maximum Property Concentration.   Any
single Borrowing Base Property to account for more than 35.0% of the aggregate
Borrowing Base Value at any time.

 

(f)                                   Weighted Average Remaining Lease Terms. 
The minimum weighted average remaining lease term for all leases of the
Borrowing Base Properties determined in the aggregate to be less than 3 years at
any time.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

Each of the REIT Guarantor and the Borrower covenants and agrees that so long as
any Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding:

 

Section 6.1.                                Leverage Ratio.  The Leverage Ratio
shall not exceed 50.0% at any time.

 

Section 6.2.                                Fixed Charge Coverage Ratio.  The
Fixed Charge Coverage Ratio shall not be less than 1.75 to 1.00 as of the last
day of the first full Fiscal Quarter ending after the Closing Date and at any
time thereafter.

 

Section 6.3.                                Tangible Net Worth.  Tangible Net
Worth shall not be less than $96,864,844 plus 75.0% of the Net Proceeds received
by the REIT Guarantor, the Borrower or any of their respective Subsidiaries in
connection with Equity Issuances effected after the Closing Date to any Person
other than the REIT Guarantor, the Borrower or any of their respective
Subsidiaries.

 

Section 6.4.                                Liquidity.  Liquidity shall not be
less than $5,000,000 at any time.

 

Section 6.5.                                Restricted Payments.  On and at all
times after the last day of the first full Fiscal Quarter ending after the
Closing Date, the REIT Guarantor and the Borrower shall not, and shall not
permit any of their respective Subsidiaries to, declare or make any Restricted
Payments during the Applicable Period most recently ended in excess of the
greater of (a) 95.0% of Funds From Operations of the REIT Guarantor for such
Applicable Period and (b) the amount required for the REIT Guarantor to maintain
its status as a REIT.  Notwithstanding the foregoing, (i) but subject to the
following clause (ii);

 

75

--------------------------------------------------------------------------------


 

if a Default or Event of Default exists, the REIT Guarantor and the Borrower
shall not, and shall not permit any of their respective Subsidiaries to, declare
or make any Restricted Payments in excess of amount permitted pursuant to the
foregoing clause (b), and (ii) if an Event of Default specified in
Section 8.1(a), (b), (g), (h), or (i) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated, the REIT Guarantor and the Borrower shall not, and shall not permit
any Subsidiary to, make any Restricted Payments to any Person other than to the
Borrower or any Subsidiary Loan Party.

 

Section 6.6.                                Restriction on Secured
Indebtedness.  The REIT Guarantor shall not permit the aggregate amount of
Secured Indebtedness of the REIT Guarantor, the Borrower and their respective
Subsidiaries (other than the Obligations) to exceed 35% of Total Asset Value at
any time.

 

Section 6.7.                                Restriction on Recourse Debt.  The
REIT Guarantor shall not permit the aggregate amount of Recourse Indebtedness of
the REIT Guarantor, the Borrower and their respective Subsidiaries to exceed
10.0% of Total Asset Value.

 

Section 6.8.                                Restriction on Certain Investments. 
The REIT Guarantor and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, make an Investment in or otherwise own the following
items which would cause the aggregate value of such holdings of such Persons to
exceed at any time: (a) 20.0% of Total Asset Value for Unimproved Land, notes
receivable, Development Properties and Unconsolidated Affiliates in the
aggregate and (b) 5.0% of Total Asset Value for Development Properties.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each of the REIT Guarantor and the Borrower covenants and agrees that so long as
any Lender has a Commitment hereunder or any Obligation remains outstanding:

 

Section 7.1.                                Indebtedness and Preferred Equity. 
The REIT Guarantor and the Borrower will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)                                 Indebtedness created pursuant to the Loan
Documents;

 

(b)                                 Indebtedness of the REIT Guarantor, the
Borrower and their respective Subsidiaries existing on the date hereof and set
forth on Schedule 7.1 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

 

(c)                                  Indebtedness of the REIT Guarantor, the
Borrower and their respective Subsidiaries incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof (provided that such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvements), and extensions, renewals or replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;

 

76

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness among the Loan Parties and
their Subsidiaries; provided that any such Indebtedness that is owed to a Loan
Party by a Subsidiary that is not a Loan Party must be permitted pursuant to
Section 7.4;

 

(e)                                  Guarantees by the REIT Guarantor, the
Borrower and any of their respective Subsidiaries of Indebtedness otherwise
permitted to be incurred by the REIT Guarantor, the Borrower or any of their
respective Subsidiaries under this Section 7.1; provided that any such Guarantee
by a Loan Party for the benefit of a Subsidiary that is not a Loan Party shall
be subject to Section 7.4 (other than Section 7.4(c));

 

(f)                                   Hedging Obligations permitted by
Section 7.10;

 

(g)                                  Secured Indebtedness; provided that after
immediately giving effect thereto and to any acquisition consummated after the
end of the most recent Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.1(a) or (b) and on or prior to such date (or,
prior to the initial such delivery, after the Closing Date), the Loan Parties
are in compliance with the Financial Covenants on a pro forma basis; and

 

(h)                                 other unsecured Indebtedness including
Permitted Subordinated Debt; provided that, immediately after giving effect
thereto and to any acquisition of Properties consummated after the end of the
most recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.1(a) or (b) and on or prior to such date (or, prior to the
initial such delivery, after the Closing Date), the Loan Parties are in
compliance with the Financial Covenants on a pro forma basis.

 

The REIT Guarantor and the Borrower will not, and will not permit any of their
respective Subsidiaries to, issue any preferred stock or other preferred equity
interest that (i) matures or is mandatorily redeemable pursuant to a sinking
fund obligation or otherwise, (ii) is or may become redeemable or repurchaseable
by the REIT Guarantor, the Borrower or any such Subsidiary at the option of the
holder thereof, in whole or in part, or (iii) is convertible or exchangeable at
the option of the holder thereof for Indebtedness or preferred stock or any
other preferred equity interest described in this paragraph, on or prior to, in
the case of clause (i), (ii) or (iii), the first anniversary of the Stated
Termination Date.

 

Section 7.2.                                Liens.  The REIT Guarantor and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of their respective
assets or property now owned or hereafter acquired, except:

 

(a)                                 Liens created pursuant to the Loan
Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  Liens on any property or asset of the Loan
Parties or any of their Subsidiaries existing on the date hereof and set forth
on Schedule 7.2;

 

(d)                                 purchase money Liens upon or in any fixed or
capital assets to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, construction or improvement
of such fixed or capital assets (including Liens securing any Capital Lease
Obligations); provided that (i) such Lien secures Indebtedness permitted by
Section 7.1(c), (ii) such Lien attaches to such asset concurrently or within 90
days after the acquisition or the completion of the construction or improvements
thereof, (iii) such Lien does not extend to any other asset, and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets; and

 

77

--------------------------------------------------------------------------------


 

(e)                                  the rights of Tenants under leases or
subleases not interfering with the ordinary conduct of business of the REIT
Guarantor, the Borrower and their respective Subsidiaries; and

 

(f)                                   extensions, renewals, or replacements of
any Lien referred to in subsections (b) through (e) of this Section; provided
that the principal amount of the Indebtedness, if any, secured thereby is not
increased and that any such extension, renewal or replacement is limited to the
assets originally encumbered thereby.

 

Section 7.3.                                Fundamental Changes.

 

(a)                                 The REIT Guarantor and the Borrower will
not, and will not permit any of their respective Subsidiaries to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the Capital Stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided that
if, at the time thereof and immediately after giving effect thereto, no Default
or Event of Default shall exist, (i) the Borrower or any Subsidiary may merge
with a Person if the Borrower (or such Subsidiary if the Borrower is not a party
to such merger) is the surviving Person, provided that if any party to such
merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person, (ii) any Subsidiary may merge into another Subsidiary,
provided that if any party to such merger is a Subsidiary Loan Party, the
Subsidiary Loan Party shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary Loan Party, and (iv) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the REIT
Guarantor determines in good faith that such liquidation or dissolution is in
the best interests of the REIT Gurantor and is not materially disadvantageous to
the Lenders; provided, further, that any such merger involving a Person that is
not a wholly owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 7.4.

 

(b)                                 The REIT Guarantor and the Borrower will
not, and will not permit any of their respective Subsidiaries to, engage in any
business other than businesses of the type conducted by the REIT Guarantor, the
Borrower and their respective Subsidiaries on the date hereof and businesses
reasonably related thereto.

 

Section 7.4.                                Investments, Loans.  Subject to the
limitations of Section 6.8, the REIT Guarantor and the Borrower will not, and
will not permit any of their respective Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Capital Stock, evidence of
Indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), except:

 

(a)                                 Investments (other than Permitted
Investments) existing on the date hereof and set forth on Schedule 7.4
(including Investments in Subsidiaries existing on the date hereof);

 

(b)                                 cash and Permitted Investments;

 

(c)                                  Guarantees by the REIT Guarantor, the
Borrower and their respective Subsidiaries constituting Indebtedness permitted
by Section 7.1; provided that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties that is Guaranteed by any Loan
Party shall be subject to the limitation set forth in subsection (d) of this
Section;

 

78

--------------------------------------------------------------------------------


 

(d)                                 Investments made by the REIT Guarantor or
the Borrower in or to any Subsidiary and by any Subsidiary to the Borrower or in
or to another Subsidiary; provided that the aggregate amount of Investments by
the Loan Parties in or to, and Guarantees by the Loan Parties of Indebtedness
of, any Subsidiary that is not a Subsidiary Loan Party (including all such
Investments and Guarantees existing on the Closing Date) shall not exceed
$10,000,000 at any time outstanding;

 

(e)                                  loans or advances to employees, officers or
directors of the Borrower or any of its Subsidiaries in the ordinary course of
business for travel, relocation and related expenses; provided that the
aggregate amount of all such loans and advances does not exceed $1,000,000 at
any time outstanding;

 

(f)                                   Hedging Transactions permitted by
Section 7.10;

 

(g)                                  acquisitions of personal property in the
ordinary course of business to the extent required to continue to operate the
Loan Parties’ businesses permitted pursuant to Section 7.3(b);

 

(h)                                 Investments in Properties or in the Capital
Stock of any Person that owns or leases Properties, provided that any
Investments other than Properties owned or held by any such Person must be
permitted pursuant to another provision of this Section 7.4;

 

(i)                                     Investments received in satisfaction of
judgments or in settlements of debt or compromises of obligations incurred in
the ordinary course of business;

 

(j)                                    any Investment consisting of prepaid
expenses, negotiable instruments held for collection and lease, endorsements for
deposit or collection in the ordinary course of business, utility or workers
compensation, performance and similar deposits entered into as a result of the
operations of the business in the ordinary course of business; and

 

(k)                                 Licenses and sublicenses of patents,
trademarks, copyrights and other intellectual property in the ordinary course of
business.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

 

Section 7.5.                                [Reserved].

 

Section 7.6.                                [Reserved].

 

Section 7.7.                                Transactions with Affiliates.  The
REIT Guarantor and the Borrower will not, and will not permit any of their
respective Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

 

(a)                                 in the ordinary course of business at prices
and on terms and conditions not less favorable to the Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties;

 

(b)                                 transactions between or among the Loan
Parties in the ordinary course of business not involving any other Affiliates;
and

 

79

--------------------------------------------------------------------------------


 

(c)                                  any Restricted Payment permitted by
Section 6.5.

 

Section 7.8.                                Restrictive Agreements.  The REIT
Guarantor and the Borrower will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of any of the Loan Parties or any of their respective Subsidiaries to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired, or (b) the ability of any of the Borrower’s
Subsidiaries to pay dividends or other distributions with respect to its Capital
Stock, to make or repay loans or advances to the Borrower or any of its
Subsidiaries thereof, to Guarantee Indebtedness of the Borrower or any of its
Subsidiaries thereof or to transfer any of its property or assets to the
Borrower or any of its Subsidiaries thereof; provided that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of assets (including Capital Stock of a Subsidiary) pending such sale,
provided such restrictions and conditions apply only to the assets that are to
be sold and such sale is permitted hereunder, (iii) clause (a) shall not apply
to restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

 

Section 7.9.                                Sale and Leaseback Transactions. 
The REIT Guarantor and the Borrower will not, and will not permit any of their
respective Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred.

 

Section 7.10.                         Hedging Transactions.  The REIT Guarantor
and the Borrower will not, and will not permit any of their respective
Subsidiaries to, enter into any Hedging Transaction, other than Hedging
Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the REIT Guarantor, the Borrower or any of their
respective Subsidiaries is exposed in the conduct of its business or the
management of its liabilities.  Solely for the avoidance of doubt, the REIT
Guarantor and the Borrower each acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the REIT Guarantor, the Borrower
or any of their respective Subsidiaries is or may become obliged to make any
payment (i) in connection with the purchase by any third party of any Capital
Stock or any Indebtedness or (ii) as a result of changes in the market value of
any Capital Stock or any Indebtedness) is not a Hedging Transaction entered into
in the ordinary course of business to hedge or mitigate risks.

 

Section 7.11.                         Amendment to Material Documents.  The REIT
Guarantor and the Borrower will not, and will not permit any of their respective
Subsidiaries to, amend, modify or waive any of its rights under (a) its
certificate of incorporation, bylaws or other organizational documents or
(b) any Material Agreements except in any manner that would not have an adverse
effect on the Lenders, the Administrative Agent, the REIT Guarantor, the
Borrower or any of their respective Subsidiaries.

 

Section 7.12.                         Accounting Changes.  The REIT Guarantor
and the Borrower will not, and will not permit any of their respective
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the REIT Guarantor, the Borrower or of any of their respective Subsidiaries.

 

Section 7.13.                         Government Regulation.  REIT Guarantor and
the Borrower will not, and will not permit any of their respective Subsidiaries
to, (a) be or become subject at any time to any law,

 

80

--------------------------------------------------------------------------------


 

regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

 

Section 7.14.                         Permitted Subordinated Debt.

 

(a)                                 The REIT Guarantor and the Borrower will
not, and will not permit any of their respective Subsidiaries to (i) prepay,
redeem, repurchase or otherwise acquire for value any Permitted Subordinated
Debt, or (ii) make any principal, interest or other payments on any Permitted
Subordinated Debt that is not expressly permitted by the subordination
provisions of the applicable Subordinated Debt Documents.

 

(b)                                 The REIT Guarantor and the Borrower will
not, and will not permit any of their respective Subsidiaries to, agree to or
permit any amendment, modification or waiver of any provision of any
Subordinated Debt Document if the effect of such amendment, modification or
waiver is to (i) increase the yield on such Permitted Subordinated Debt or
change (to earlier dates) the dates upon which principal and interest are due
thereon; (ii) alter the redemption, prepayment or subordination provisions
thereof; (iii) alter the covenants and events of default in a manner that would
make such provisions more onerous or restrictive to the REIT Guarantor, the
Borrower or any such Subsidiary; or (iv) otherwise increase the obligations of
the REIT Guarantor, the Borrower or any such Subsidiary in respect of such
Permitted Subordinated Debt or confer additional rights upon the holders thereof
which individually or in the aggregate would be adverse to the REIT Guarantor,
the Borrower, any of their respective Subsidiaries or to the Administrative
Agent or the Lenders.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1.                                Events of Default.  If any of the
following events (each, an “Event of Default”) shall occur:

 

(a)                                 any Loan Party shall fail to pay any
principal of any Loan or of any reimbursement obligation in respect of any LC
Disbursement, when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment or otherwise; or

 

(b)                                 any Loan Party shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
payable under subsection (a) of this Section or an amount related to a Bank
Product Obligation) payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of three Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Loan Party or any of its Subsidiaries in or
in connection with this Agreement or any other Loan Document (including the
Schedules attached hereto and thereto), or in any amendments or modifications
hereof or waivers hereunder, or in any certificate, report, financial statement
or other document submitted to the Administrative Agent or the Lenders by any
Loan Party or any representative of any Loan Party pursuant to or in connection
with this Agreement or any other Loan Document shall prove to be incorrect in
any

 

81

--------------------------------------------------------------------------------


 

material respect (other than any representation or warranty that is expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant or agreement contained in Section 5.3, 5.7, 5.9, 5.10,
5.11, 5.14, 5.15, or 5.16 (with respect to the Loan Parties’ legal existence) or
Article VI or VII; or

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in subsections (a), (b) and (d) of this Section) or any other Loan
Document or related to any Bank Product Obligation, and such failure shall
remain unremedied for 30 days (or, solely in the case of subsections (a) and
(b) of Section 5.1, 5 days) after the earlier of (i) any officer of a Loan Party
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Borrower by the Administrative Agent; or

 

(f)                                   (i) the REIT Guarantor, the Borrower or
any of their respective Subsidiaries (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness (other than any Hedging Obligation) that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness; or any Material Indebtedness
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof or (ii) there occurs under any Hedging Transaction an Early
Termination Date (as defined in such Hedging Transaction) resulting from (A) any
event of default under such Hedging Transaction as to which the Borrower or any
of its Subsidiaries is the Defaulting Party (as defined in such Hedging
Transaction) and the Hedge Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount or (B) any
Termination Event (as so defined) under such Hedging Transaction as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and the Hedge
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount and is not paid; or

 

(g)                                  the REIT Guarantor, the Borrower or any of
their respective Subsidiaries shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in subsection (i) of this Section, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
REIT Guarantor, the Borrower or any such Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the REIT Guarantor, the Borrower or
any of their respective Subsidiaries or their respective debts, or any
substantial part of their respective

 

82

--------------------------------------------------------------------------------


 

assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the REIT Guarantor,
the Borrower or any of their respective Subsidiaries or for a substantial part
of their respective assets, and in any such case, such proceeding or petition
shall remain undismissed for a period of 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or

 

(i)                                     the REIT Guarantor, the Borrower or any
of their respective Subsidiaries shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

(j)                                    (i) an ERISA Event shall have occurred
that, in the opinion of the Required Lenders, when taken together with other
ERISA Events that have occurred, could reasonably be expected to result in
liability to the REIT Guarantor, the Borrower and their respective Subsidiaries
in an aggregate amount exceeding the Threshold Amount, (ii) there is or arises
an Unfunded Pension Liability (not taking into account Plans with negative
Unfunded Pension Liability) in an aggregate amount exceeding the Threshold
Amount, or (iii) there is or arises any potential Withdrawal Liability in an
aggregate amount exceeding the Threshold Amount, or

 

(k)                                 any judgment or order for the payment of
money in excess of the Threshold Amount in the aggregate shall be rendered
against the REIT Guarantor, Borrower or any of their respective Subsidiaries,
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(l)                                     any non-monetary judgment or order shall
be rendered against the REIT Guarantor, the Borrower or any of their respective
Subsidiaries that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, and there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(m)                             a Change in Control shall occur or exist; or

 

(n)                                 any provision of the Guaranty and Security
Agreement or any other Collateral Document shall for any reason cease to be
valid and binding on, or enforceable against, any Loan Party, or any Loan Party
shall so state in writing, or any Loan Party shall seek to terminate its
obligation under the Guaranty and Security Agreement or any other Collateral
Document (other than the release of any guaranty or collateral to the extent
permitted pursuant to Section 9.11); or

 

(o)                                 (i) the REIT Guarantor, the Borrower or any
of their respective Subsidiaries shall be enjoined, restrained or in any way
prevented by the order of any Governmental Authority from conducting any
material part of the business of the REIT Guarantor, the Borrower or any of
their respective Subsidiaries and such order shall continue in effect for more
than 30 days or (ii) any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy or terrorism, or other casualty, which in any such
case causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities of the Borrower or its Subsidiaries
if such event or circumstance is not covered by business interruption insurance
and would have a Material Adverse Effect; or

 

(p)                                 the loss, suspension or revocation of, or
failure to renew, any license, permit or authorization now held or hereafter
acquired by the REIT Guarantor, the Borrower or any of their

 

83

--------------------------------------------------------------------------------


 

respective Subsidiaries, or any other action shall be taken by any Governmental
Authority in response to any alleged failure by the REIT Guarantor, the Borrower
or any of their respective Subsidiaries to be in compliance with applicable law
if such loss, suspension, revocation or failure to renew or other action,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; or

 

(q)                                 any Lien purported to be created under any
Collateral Document shall fail or cease to be, or shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any Collateral, with the priority
required by the applicable Collateral Documents;

 

then, and in every such event (other than an event described in subsections (g),
(h) or (i) of this Section) and at any time thereafter during the continuance of
such event, the Administrative Agent may, and upon the written request of the
Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; provided that,
if an Event of Default specified in subsections (g), (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

Section 8.2.                                Application of Proceeds from
Collateral.  All proceeds from each sale of, or other realization upon, all or
any part of the Collateral by any Secured Party after an Event of Default arises
shall be applied as follows:

 

(a)                                 first, to the reimbursable expenses of the
Administrative Agent incurred in connection with such sale or other realization
upon the Collateral, until the same shall have been paid in full;

 

(b)                                 second, to the fees and other reimbursable
expenses of the Administrative Agent, the Swingline Lender and the Issuing Bank
then due and payable pursuant to any of the Loan Documents, until the same shall
have been paid in full;

 

(c)                                  third, to all reimbursable expenses, if
any, of the Lenders then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;

 

(d)                                 fourth, to the fees and interest then due
and payable under the terms of this Agreement, until the same shall have been
paid in full;

 

(e)                                  fifth, to the aggregate outstanding
principal amount of the Loans, the LC Exposure, any amounts owing in respect of
the Bank Product Obligations and any amounts owing in respect of the Hedging
Obligations that constitute Obligations, until the same shall have been paid in
full, allocated pro rata among the Secured Parties based on their respective pro
rata shares of the aggregate amount of such Loans, LC Exposure and Bank Product
Obligations and amounts owing in respect of any such Hedging Obligations;

 

(f)                                   sixth, to additional cash collateral for
the aggregate amount of all outstanding Letters of Credit until the aggregate
amount of all cash collateral held by the Administrative Agent pursuant to this
Agreement is at least 105% of the LC Exposure after giving effect to the
foregoing clause fifth; and

 

84

--------------------------------------------------------------------------------


 

(g)                                  seventh, to the extent any proceeds remain,
to the Borrower or as otherwise provided by a court of competent jurisdiction.

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with
Section 2.22(g).  All cash collateral for LC Exposure shall be applied to
satisfy drawings under the Letters of Credit as they occur; if any amount
remains on deposit on cash collateral after all letters of credit have either
been fully drawn or expired, such remaining amount shall be applied to other
Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be.  Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.                                Appointment of the Administrative
Agent.

 

(a)                                 Each Lender irrevocably appoints SunTrust
Bank as the Administrative Agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto.  The Administrative
Agent may perform any of its duties hereunder or under the other Loan Documents
by or through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

(b)                                 The Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided that the Issuing Bank shall have
all the benefits and immunities (i) provided to the Administrative Agent in this
Article with respect to any acts taken or omissions suffered by the Issuing Bank
in connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term

 

85

--------------------------------------------------------------------------------


 

“Administrative Agent” as used in this Article included the Issuing Bank with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.

 

Section 9.2.                                Nature of Duties of the
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Loan Parties
or any of their Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment by a court of competent jurisdiction.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by any Loan Party or
any Lender, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.  The Administrative Agent
may consult with legal counsel (including counsel for the Loan Parties)
concerning all matters pertaining to such duties.

 

Section 9.3.                                Lack of Reliance on the
Administrative Agent.  Each of the Lenders, the Swingline Lender and the Issuing
Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each of the Lenders, the
Swingline Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, continue to make its own decisions in taking or not taking
any action under or based on this Agreement, any related agreement or any
document furnished hereunder or thereunder.  Each of the Lenders acknowledges
and agrees that outside legal counsel to the Administrative Agent in connection
with the preparation, negotiation, execution, delivery and administration
(including any amendments, waivers and consents) of this

 

86

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby.

 

Section 9.4.                                Certain Rights of the Administrative
Agent.  If the Administrative Agent shall request instructions from the Required
Lenders with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.                                Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (including
counsel for the Loan Parties), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

 

Section 9.6.                                The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the REIT Guarantor, the Borrower or any of their
respective Subsidiaries or Affiliates as if it were not the Administrative Agent
hereunder.

 

Section 9.7.                                Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to approval by the Borrower provided that no
Default or Event of Default shall exist at such time.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a commercial
bank organized under the laws of the United States or any state thereof or a
bank which maintains an office in the United States.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  If, within 45 days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section, no successor Administrative Agent shall have been appointed and

 

87

--------------------------------------------------------------------------------


 

shall have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above.  After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.

 

(c)                                  In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, and if any
Default has arisen from a failure of the Borrower to comply with Section 2.26,
then the Issuing Bank and the Swingline Lender may, upon prior written notice to
the Borrower and the Administrative Agent, resign as Issuing Bank or as
Swingline Lender, as the case may be, effective at the close of business
Atlanta, Georgia time on a date specified in such notice (which date may not be
less than five Business Days after the date of such notice).

 

Section 9.8.                                Withholding Tax.  To the extent
required by any applicable law, the Administrative Agent may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax.  If the IRS or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

Section 9.9.                                The Administrative Agent May File
Proofs of Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Revolving Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(b)                                 (i)                                     to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans or Revolving Credit Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and its agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Section 10.3) allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

(c)                                  Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such

 

88

--------------------------------------------------------------------------------


 

payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 10.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.10.                         Authorization to Execute Other Loan
Documents.  Each Lender hereby authorizes the Administrative Agent to execute on
behalf of all Lenders all Loan Documents (including, without limitation, the
Collateral Documents and any subordination agreements) other than this
Agreement.

 

Section 9.11.                         Collateral and Guaranty Matters.  The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
termination of all Revolving Commitments, the Cash Collateralization of all
reimbursement obligations with respect to Letters of Credit in an amount equal
to 105% of the aggregate LC Exposure of all Lenders, and the payment in full of
all Obligations (other than contingent indemnification obligations and such Cash
Collateralized reimbursement obligations), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.2; and

 

(b)                                 to release any Loan Party from its
obligations under the applicable Collateral Documents if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section. 
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

 

Section 9.12.                         Syndication Agent.  Each Lender hereby
designates Fifth Third Bank as Syndication Agent and agrees that the Syndication
Agent shall not have any duties or obligations under any Loan Documents to any
Lender or any Loan Party.

 

Section 9.13.                         Right to Realize on Collateral and Enforce
Guarantee.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, the Administrative Agent and each Lender
hereby agree that (i) no Lender shall have any right individually to realize
upon any of the Collateral or to enforce the Collateral Documents, it being
understood and agreed that all powers, rights and remedies hereunder and under
the Collateral Documents may be exercised solely by the Administrative Agent,
and (ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any

 

89

--------------------------------------------------------------------------------


 

Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

 

Section 9.14.                         Secured Bank Product Obligations and
Hedging Obligations.  No Bank Product Provider or Lender-Related Hedge Provider
that obtains the benefits of Section 8.2, the Collateral Documents or any
Collateral by virtue of the provisions hereof or of any other Loan Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations and Hedging Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Bank Product Provider or Lender-Related Hedge Provider, as the
case may be.

 

ARTICLE X



MISCELLANEOUS

 

Section 10.1.                         Notices.

 

(a)                                 Written Notices.

 

(i)                                     Except in the case of notices and other
communications expressly permitted to be given by telephone or by electronic
transmission in accordance with subsection (b) of this Section 10.1, all notices
and other communications to any party herein to be effective shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile, as follows:

 

To the
Borrower:                                                                                                   
Community Healthcare OP, LP

354 Cool Springs Boulevard, Suite 106

Franklin, Tennessee  37067

Attention: W. Page Barnes

Facsimile Number: (615) 771-3064

Email: pbarnes@communityhealthcaretrust.com

 

To the Administrative Agent:                                   SunTrust Bank

3333 Peachtree Road / 7th Floor

Atlanta, Georgia 30326

Attention: Community Healthcare Trust Account Manager

Facsimile Number: (404) 926-5173

 

With a copy
to:                                                                                                           
SunTrust Bank

Agency Services

 

90

--------------------------------------------------------------------------------


 

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

Facsimile Number: (404) 221-2001

 

and

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia  30309

Attention: Paul M. Cushing, Esq.

Facsimile Number: (404) 253-8366

Email: paul.cushing@alston.com

 

To the Issuing
Bank:                                                                              
SunTrust Bank

25 Park Place, N.E. / Mail Code 3706 / 16th Floor

Atlanta, Georgia 30303

Attention: Standby Letter of Credit Dept.

Facsimile Number: (404) 588-8129

 

To the Swingline
Lender:                                                          SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

Facsimile Number: (404) 221-2001

 

To any other
Lender:                                                                            
To the address set forth in the Administrative Questionnaire or the Assignment
and Acceptance executed by such Lender

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by facsimile, upon transmittal in legible form
by facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent, the Issuing Bank or the Swingline
Lender shall not be effective until actually received by such Person at its
address specified in this Section.

 

(ii)                                  Any agreement of the Administrative Agent,
the Issuing Bank or any Lender herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Borrower.  The
Administrative Agent, the Issuing Bank and each Lender shall be entitled to rely
on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank or any Lender in reliance upon such telephonic or facsimile
notice.  The obligation of the Borrower to repay the Loans and all other

 

91

--------------------------------------------------------------------------------


 

Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank or any Lender to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank or any Lender of a confirmation which is
at variance with the terms understood by the Administrative Agent, the Issuing
Bank and such Lender to be contained in any such telephonic or facsimile notice.

 

(b)                                 Electronic Communications.

 

(i)                                     Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including by e-mail to the e-mail addresses provided
in subsection (a) of this Section 10.1 and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II unless such Lender, the Issuing Bank, as applicable, and the
Administrative Agent have agreed to receive notices under any Section thereof by
electronic communication and have agreed to the procedures governing such
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(ii)                                  Unless the Administrative Agent otherwise
prescribes, (x) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(y) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (x) of notification that such
notice or communication is available and identifying the website address
therefor.

 

Section 10.2.                         Waiver; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document, and no course of dealing between the Borrower
and the Administrative Agent or any Lender, shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder.  The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law.  No waiver of any provision of this Agreement or of any other
Loan Document or consent to any departure by the Loan Parties therefrom shall in
any event be effective unless the same shall be permitted by subsection (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

 

92

--------------------------------------------------------------------------------


 

(b)                                 No amendment or waiver of any provision of
this Agreement or of the other Loan Documents (other than the Fee Letter), nor
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Loan Parties and
the Required Lenders, or the Loan Parties and the Administrative Agent with the
consent of the Required Lenders, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, in addition to the consent of the Required
Lenders, no amendment, waiver or consent shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender;

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby; provided, however, only the written consent of the Required Lenders
shall be required to (x) waive imposition of Default Interest under
Section 2.13(c) or to amend the percentage rate at which Default Interest is
imposed and (y) amend any Financial Covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

(iii)                               postpone the date fixed for any payment of
any principal of, or interest on, any Loan or LC Disbursement or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender directly affected thereby;

 

(iv)                              change Section 2.21(b) or (c) or Section 8.2
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly affected thereby;

 

(v)                                 change any of the provisions of this
subsection (b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender;

 

(vi)                              release all or substantially all of the
Guarantors, or limit the liability of all or substantially all such Guarantors,
under any guaranty agreement guaranteeing any of the Obligations, without the
written consent of each Lender; or

 

(vii)                           release all or substantially all Collateral (if
any) securing any of the Obligations, without the written consent of each
Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.

 

(c)                                  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased, extended or reinstated and amounts payable to such
Lender hereunder may not be permanently reduced, without the consent of such
Lender (other than reductions in fees and interest in which such reduction does
not disproportionately affect such Lender).  Notwithstanding anything contained
herein to the contrary, this Agreement may be amended and restated without the
consent of any Lender (but with the consent of the REIT Guarantor, the Borrower
and the

 

93

--------------------------------------------------------------------------------


 

Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and such Lender shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement. 
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default is waived in writing in
accordance with the terms of this Section notwithstanding (i) any attempted cure
or other action taken by the Borrower or any other Person subsequent to the
occurrence of such Event of Default or (ii) any action taken or omitted to be
taken by the Administrative Agent or any Lender prior to or subsequent to the
occurrence of such Event of Default (other than the granting of a waiver in
writing in accordance with the terms of this Section).

 

(d)                                 Notwithstanding anything to the contrary
herein, any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by the REIT
Guarantor, the Borrower and the Administrative Agent (without the consent of any
Lender) solely to effect administrative changes that are not adverse to any
Lender or to correct administrative errors or omissions or to cure an ambiguity,
defect or error, or to grant a new Lien for the benefit of the Secured Parties
or extend an existing Lien over additional property.  Notwithstanding anything
to the contrary herein, additional extensions of credit consented to by the
Required Lenders shall be permitted hereunder on a ratable basis with the
existing Loans (including as to proceeds of, and sharing in the benefits of,
Collateral and sharing of mandatory prepayments) and, with respect of Loans of
the same Class, voluntary prepayments.

 

Section 10.3.                         Expenses; Indemnification.

 

(a)                                 The Loan Parties shall pay (i) all
reasonable, out-of-pocket costs and expenses of the Administrative Agent, the
Sole Lead Arranger and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel and the allocated cost of inside counsel) incurred by the Administrative
Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or any Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, penalties, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby,

 

94

--------------------------------------------------------------------------------


 

the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Loan Parties or any of their
Subsidiaries, or any Environmental Liability related in any way to the Loan
Parties or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the any Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, penalties, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) a claim brought
by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through Syndtrak, Intralinks or any
other Internet or intranet website, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

 

(c)                                  The Loan Parties shall pay, and hold the
Administrative Agent, the Issuing Bank and each of the Lenders harmless from and
against, any and all present and future stamp, documentary, and other similar
taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein or any payments due thereunder, and save the
Administrative Agent, the Issuing Bank and each Lender harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such taxes.

 

(d)                                 To the extent that the Loan Parties fail to
pay any amount required to be paid to the Administrative Agent, the Issuing Bank
or the Swingline Lender under subsection (a), (b) or (c) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s pro rata share (in
accordance with its respective Revolving Commitment (or Revolving Credit
Exposure, as applicable) determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

 

(e)                                  To the extent permitted by applicable law,
no Loan Party shall assert, and each hereby waives and agrees not to assert, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to actual or direct damages)
arising out of, in connection with or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.  No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(f)                                   All amounts due under this Section shall
be payable promptly after written demand therefor.

 

95

--------------------------------------------------------------------------------


 

Section 10.4.                         Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments, Loans and other
Revolving Credit Exposure at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments, Loans and other
Revolving Credit Exposure at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in
Section 10.4(b)(i)(A), the aggregate amount of the Commitment (which for this
purpose includes Loans and Revolving Credit Exposure outstanding thereunder) or,
if the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans and Revolving Credit Exposure of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $5,000,000 with respect to Revolving
Loans and the Revolving Commitments and in minimum increments of $1,000,000,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans, other Revolving Credit Exposure or the Commitments assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
Section 10.4(b)(i)(B) and, in addition:

 

(A)                                     the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(x) an Event of Default has occurred and is

 

96

--------------------------------------------------------------------------------


 

continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of such Lender or an Approved Fund of such Lender;

 

(B)                                     the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required
unless such assignment is to a Lender, an Affiliate of such Lender or an
Approved Fund of such Lender; and

 

(C)                                     the consent of the Issuing Bank (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding),
and the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitments.

 

(iv)                              Assignment and Acceptance.  The parties to
each assignment shall deliver to the Administrative Agent (A) a duly executed
Assignment and Acceptance, (B) a processing and recordation fee of $3,500,
(C) an Administrative Questionnaire unless the assignee is already a Lender and
(D) the documents required under Section 2.20(e).

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans.   Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and

 

97

--------------------------------------------------------------------------------


 

Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 10.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.  If the consent
of the Borrower to an assignment is required hereunder (including a consent to
an assignment which does not meet the minimum assignment thresholds specified
above), the Borrower shall be deemed to have given its consent unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after notice thereof has actually been delivered by the assigning
Lender (through the Administrative Agent) to the Borrower.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices in Atlanta, Georgia a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and
Revolving Credit Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  Information contained in the Register with
respect to any Lender shall be available for inspection by such Lender at any
reasonable time and from time to time upon reasonable prior notice; information
contained in the Register shall also be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.  In
establishing and maintaining the Register, the Administrative Agent shall serve
as the Borrower’s agent solely for tax purposes and solely with respect to the
actions described in this Section, and the Borrower hereby agrees that, to the
extent SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees”.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Administrative Agent, the Swingline
Lender or the Issuing Bank, sell participations to any Person (other than a
natural person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

(e)                                  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver with
respect to the following to the extent affecting such Participant: (i) increase
the Commitment of such Lender; (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder; (iii) postpone the date fixed for any payment of any
principal of, or interest on, any Loan or LC Disbursement or any fees hereunder
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment; (iv) change
Section 2.21(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby; (v) change any of the provisions of

 

98

--------------------------------------------------------------------------------


 

Section 10.2(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder; (vi) release all or substantially all of the guarantors,
or limit the liability of all or substantially all of such guarantors, under any
guaranty agreement guaranteeing any of the Obligations; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations.  Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19, and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
agrees to be subject to Section 2.24 as though it were a Lender.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.21 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  The Borrower and the
Administrative Agent shall have inspection rights to such Participant Register
(upon reasonable prior notice to the applicable Lender) solely for purposes of
demonstrating that such Loans or other obligations under the Loan Documents are
in “registered form” for purposes of the Code.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Sections 2.18 and 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 2.20 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.20(e) and
2.20(f) as though it were a Lender.

 

(g)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 10.5.                         Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
and any claims, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law) of the State of New York.

 

(b)                                 Each of the Loan Parties hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, and of any state court of the State of New York or the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto

 

99

--------------------------------------------------------------------------------


 

hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such District Court or
New York state court or, to the extent permitted by applicable law, such
appellate court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)                                  Each of the Loan Parties irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in subsection
(b) of this Section and brought in any court referred to in subsection (b) of
this Section.  Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 10.1.  Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 10.6.                         WAIVER OF JURY TRIAL.  EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.                         Right of Set-off.  In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, each Lender and the Issuing Bank shall have the
right, at any time or from time to time upon the occurrence and during the
continuance of an Event of Default, without prior notice to any Loan Party, any
such notice being expressly waived by the each such to the extent permitted by
applicable law, to set off and apply against all deposits (general or special,
time or demand, provisional or final) of such Loan Party at any time held or
other obligations at any time owing by such Lender and the Issuing Bank to or
for the credit or the account of the Borrower and the other Loan Parties against
any and all Obligations held by such Lender or the Issuing Bank, as the case may
be, irrespective of whether such Lender or the Issuing Bank shall have made
demand hereunder and although such Obligations may be unmatured; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.26(b) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender and the Issuing Bank
agrees promptly to notify the Administrative Agent and the Borrower after any
such set-off and any application made by such Lender or the Issuing Bank, as the
case may be; provided that the failure to give such notice shall not affect the
validity of such set-off and

 

100

--------------------------------------------------------------------------------


 

application.  Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Loan Parties and any
of their  Subsidiaries to such Lender or the Issuing Bank.

 

Section 10.8.                         Counterparts; Integration.  This Agreement
may be executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreements relating to
any fees payable to the Administrative Agent and its Affiliates constitute the
entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters. 
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.

 

Section 10.9.                         Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties herein and in the
certificates, reports, notices or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the other Loan Documents and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  All representations and warranties made
herein, in the Loan Documents in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.

 

Section 10.10.                  Severability.  Any provision of this Agreement
or any other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.                  Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to take normal and reasonable
precautions to maintain the confidentiality of any information relating to the
Loan Parties or any of their Subsidiaries or any of their respective businesses,
to the extent designated in writing as confidential and provided to it by the
Loan Parties or any of their Subsidiaries, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent, the Issuing Bank or any such Lender
including, without limitation, accountants, legal counsel and other advisors,
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (iii) to the extent requested by any regulatory agency
or authority purporting to have jurisdiction over it (including any
self-regulatory authority such as the National Association of Insurance

 

101

--------------------------------------------------------------------------------


 

Commissioners), (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section, or which becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any
Related Party of any of the foregoing on a non-confidential basis from a source
other than the Loan Parties or any of their Subsidiaries, (v) in connection with
the exercise of any remedy hereunder or under any other Loan Documents or any
suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
execution by such Person of an agreement containing provisions substantially the
same as those of this Section (or language substantially similar to this
paragraph, including provisions customary in the syndicated loan market), to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(vii) to any rating agency, (viii) to the CUSIP Service Bureau or any similar
organization, (ix) for the purpose of establishing a “due diligence” defense,
(x) to the extent that such information is independently developed by such
disclosing party (other than with confidential information provided to such
disclosing party by the Loan Parties and their Subsidiaries), (xi) to industry
trade organizations, general information with respect to this Agreement that is
customary for inclusion in league table measurements or (xii) with the consent
of the Borrower.  Any Person required to maintain the confidentiality of any
information as provided for in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord its own confidential information.  In the event of any conflict between
the terms of this Section and those of any other Contractual Obligation entered
into with any Loan Party (whether or not a Loan Document), the terms of this
Section shall govern.

 

Section 10.12.                  Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which may be treated
as interest on such Loan under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

Section 10.13.                  Patriot Act.  The Administrative Agent and each
Lender hereby notifies the Loan Parties that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

 

Section 10.14.                  No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrower and each other Loan Party
acknowledges and agrees and acknowledges its Affiliates’ understanding that
(i) (A) the services regarding this Agreement provided by the Administrative
Agent and/or the Lenders are arm’s-length commercial transactions between the
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted their own legal,
accounting, regulatory and tax advisors to the

 

102

--------------------------------------------------------------------------------


 

extent they have deemed appropriate, and (C) each of the Borrower and each other
Loan Party is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person, and
(B) neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent and the Lenders has no obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrower and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

[Remainder of page left intentionally blank;
Signatures commence on following page.]

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

COMMUNITY HEALTHCARE OP, LP

 

 

 

 

 

By:

/s/ Timothy G.Wallace

 

 

Name: Timothy G.Wallace

 

 

Title: President

 

 

 

 

 

REIT GUARANTOR:

 

 

 

COMMUNITY HEALTHCARE TRUST

 

     INCORPORATED

 

 

 

 

 

By:

/s/ Timothy G.Wallace

 

 

Name: Timothy G.Wallace

 

 

Title: President and Chief Executive Officer

 

[Signature page to Community Healthcare OP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as the Administrative Agent, as the Issuing Bank, as the Swingline Lender and as
a Lender

 

 

 

 

 

By:

/s/ Dave Felty

 

 

Name:

Dave Felty

 

 

Title:

Managing Director

 

[Signature page to Community Healthcare OP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

 /s/ Vera B. McEvoy

 

 

Name: Vera B. McEvoy

 

 

Title: Vice President

 

[Signature page to Community Healthcare OP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

By:

 /s/ William H. Crawford

 

 

Name: William H. Crawford

 

 

Title: Executive Vice President

 

[Signature page to Community Healthcare OP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK, NA, as a Lender

 

 

 

 

 

By:

 /s/ Cathy Wind

 

 

Name: Cathy Wind

 

 

Title: SVP

 

[Signature page to Community Healthcare OP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FRANKLIN SYNERGY BANK, as a Lender

 

 

 

 

 

By:

 /s/ Timothy B. Fouts

 

 

Name: Timothy B. Fouts

 

 

Title: Executive Vice President

 

[Signature page to Community Healthcare OP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANCORPSOUTH, as a Lender

 

 

 

 

 

By:

 /s/ Randall P. Robinson

 

 

Name: Randall P. Robinson

 

 

Title: Sr. Vice President

 

[Signature page to Community Healthcare OP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPSTAR BANK, as a Lender

 

 

 

 

 

By:

 /s/ Mark Mattson

 

 

Name: Mark Mattson

 

 

Title: Chief Credit Officer

 

[Signature page to Community Healthcare OP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PINNACLE BANK, as a Lender

 

 

 

 

 

By:

 /s/ Allison Jones

 

 

Name: Allison Jones

 

 

Title: Senior Vice President

 

[Signature page to Community Healthcare OP Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

Commitment Amounts

 

Lender

 

Revolving
Commitment Amount

 

SunTrust Bank

 

$

25,000,000

 

Fifth Third Bank

 

$

13,000,000

 

Cadence Bank, N.A.

 

$

7,500,000

 

First Tennessee Bank, NA

 

$

7,500,000

 

Franklin Synergy Bank

 

$

6,000,000

 

BancorpSouth

 

$

6,000,000

 

CapStar Bank

 

$

6,000,000

 

Pinnacle Bank

 

$

4,000,000

 

Total

 

$

75,000,000

 

 

1

--------------------------------------------------------------------------------


 

Schedule 4.14

Subsidiaries

 

Subsidiary

 

Ownership
Interest

 

Jurisdiction
of
Organization

 

Type of
Subsidiary

 

Subsidiary Loan
Party / Material
Subsidiary / Excluded
Subsidiary

CHCT Alabama, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Arizona, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Colorado, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Florida, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Georgia, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Idaho, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Illinois, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Kansas, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Kentucky, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Lending, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Maryland, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Mississippi, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

2

--------------------------------------------------------------------------------


 

Subsidiary

 

Ownership
Interest

 

Jurisdiction
of
Organization

 

Type of
Subsidiary

 

Subsidiary Loan
Party / Material
Subsidiary / Excluded
Subsidiary

CHCT Ohio, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Pennsylvania, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT South Carolina, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Tennessee, LLC

 

Community Healthcare OP, LP - 99.9%

 

Community Healthcare Trust Services, Inc. - 0.1%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Texas, LLC d/b/a Texas CHCT Holdings, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Virginia, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

CHCT Wisconsin, LLC

 

Community Healthcare OP, LP - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

Material Subsidiary

 

 

 

 

 

 

 

 

 

Community Healthcare OP, LP

 

Community Healthcare Trust Incorporated - 99.9%

 

Community Healthcare Trust, LLC - 0.1%

 

Delaware

 

Limited Partnership

 

Subsidiary Loan Party

 

 

 

 

 

 

 

 

 

Community Healthcare Trust, LLC

 

Community Healthcare Trust Incorporated - 100%

 

Delaware

 

Limited Liability Company

 

Subsidiary Loan Party

 

3

--------------------------------------------------------------------------------


 

Subsidiary

 

Ownership
Interest

 

Jurisdiction
of
Organization

 

Type of
Subsidiary

 

Subsidiary Loan
Party / Material
Subsidiary / Excluded
Subsidiary

Community Healthcare Trust Services, Inc.

 

Community Healthcare OP, LP - 100%

 

Tennessee

 

Corporation

 

Subsidiary Loan Party

 

4

--------------------------------------------------------------------------------


 

Schedule 4.16

Deposit and Disbursement Accounts

 

List on file with Administrative Agent

 

5

--------------------------------------------------------------------------------


 

Schedule 4.18

Borrowing Base Properties

 

 

 

Address

 

Property Owner

 

Facility
Type

 

Tenant Name & Address

 

Termination
Date of Lease

 

Fee or
Leasehold
Interest

1

 

Gulf Coast Center

1207 Azalea Place

Brewton, AL

 

CHCT Alabama, LLC

 

OC

 

ROSA of South Alabama, LLC,

320 Seven Springs Way, Suite 250, Brentwood, TN 37027

 

Expires 12/31/2018

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Gulf Coast Center

1703 North Bunner Street

Foley, AL

 

CHCT Alabama, LLC

 

OC

 

ROSA of South Alabama, LLC,

320 Seven Springs Way, Suite 250, Brentwood, TN 37027

 

Expires 12/31/2018

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Gulf Coast Center

253 Professional Drive

Gulf Shore, AL

 

CHCT Alabama, LLC

 

OC

 

ROSA of South Alabama, LLC,

320 Seven Springs Way, Suite 250, Brentwood, TN 37027

 

Expires 12/31/2018

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Continuum Wellness Center

3941 E. Baseline Road

Gilbert, AZ

 

CHCT Arizona, LLC

 

PC

 

Red Mountain Orthopedic, no address provided

 

Expires December 31, 2015

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuum Wellness Clinic, L.L.C., 607 Dewey Street, NW, Suite 300, Grand
Rapids, MI 49504

 

Expires December 31, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Desert Endoscopy Center

601 E. Baseline Road

Tempe, AZ 85283

 

CHCT Arizona, LLC

 

ASC

 

The Mesa AZ Endoscopy ASC, LLC, 610 E. Baseline Road, Tempe, AZ 85283

 

Expires August 31, 2019

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Play A.B.A., LLC and Chrysalis Academy, L.L.C., 610 East Baseline Road, Tempe,
AZ 85283

 

Expires August 1, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Liberty Dialysis

4552 Trail Boss Drive

Castle Rock, CO #

 

CHCT Colorado, LLC

 

DC

 

Liberty Dialysis-Colorado Springs, L.L.C., no address provided

 

Expires April 30, 2019

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

The Bassin Center for Plastic Surgery

422 Alafaya Trail #32

Orlando, FL *

 

CHCT Florida, LLC

 

PC

 

Roger E. Bassin M.D., P.A., 1705 Berglund Lane, Suite 103, Viera, FL 32940

 

Expires 15 years from Closing Date for Property

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

The Bassin Center for Plastic Survey

8575 NE 138th Lane, Suites 103-104

Lady Lake, FL *

 

CHCT Florida, LLC

 

PC

 

Roger E. Bassin M.D., P.A., 1705 Berglund Lane, Suite 103, Viera, FL 32940

 

Expires 15 years from Closing Date for Property

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

The Bassin Center for Plastic Survey

1705 Bergland Lane #103

Viera, FL *

 

CHCT Florida, LLC

 

PC

 

Roger E. Bassin M.D., P.A., 1705 Berglund Lane, Suite 103, Viera, FL 32940

 

Expires 15 years from Closing Date for Property

 

Fee

 

6

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

 

*Note: One lease will cover all three properties.

 

 

 

Address

 

Property Owner

 

Facility
Type

 

Tenant Name & Address

 

Termination
Date of Lease

 

Fee or
Leasehold
Interest

10

 

Dahlonega Medical Mall

134 Ansley Drive

Dahlonega, GA

 

CHCT Georgia, LLC

 

MOB

 

PCG Molecular, 134 Ansley Drive, Suite 500, Dahlonega, Georgia 30533

 

Expires December 31, 2015

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Atlanta Vision Clinic, P.C., 134 Ansley Drive, Suite 300, Dahlonega, Georgia
30533

 

Expires May 30, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Northeast Georgia Health System, Inc., 743 Spring Street, N.E., Gainesville,
Georgia 30501

 

Expires September 30, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Georgia Mountain Health Services, Inc., 165 Blue Ridge Overlook, Blue Ridge,
Georgia 30513

 

Expires February 27, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Longstreet Clinic, PC, 725 Jesse Jewell Parkway, Suite 270, Gainesville, GA
30501

 

Expires August 31, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

135 Avera Drive

Fort Valley, GA 31030

 

CHCT Georgia, LLC

 

DC

 

Bio-Medical Applications of Georgia, Inc. d/b/a FMC Fort Valley Dialysis, 920
Winter Street, Waltham, Massachusetts 02451

 

Expires February 28, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

St. Alphonsus Medical Group Clinic

1200 Garrity Boulevard

Nampa, ID 83687 #

 

CHCT Idaho, LLC

 

PC

 

Saint Alphonsus Regional Medical Center, no address given

 

Expires December 31, 2016

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

Provena Medical Center

600 N. Convent Avenue

Bourbonnais, IL 60914 #

 

CHCT Illinois, LLC

 

MOB

 

Dr. Matthew Hoffman, 650 N. Convent Street, Bourbonnais, Illinois 60914

 

Expires 2/29/2016

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Makeover, Inc., no address provided

 

Expires February 28, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Camelot Schools, LLC, 4207 Highway 290 East, Dripping Springs, Texas

 

Expires 8/31/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provena St. Mary’s Hospital, 500 West Court Street, Kankakee, Illinois 60901

 

Expires 12/31/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provena Health, 19065 Hickory Creek Drive, Suite 300, Mokena, Illinois

 

Expires 12/31/2020

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

Address

 

Property Owner

 

Facility
Type

 

Tenant Name & Address

 

Termination
Date of Lease

 

Fee or
Leasehold
Interest

14

 

Prairie Star Medical Office Building I

6815 Hilltop

Shawnee, KS 66226

 

CHCT Kansas, LLC

 

PC

 

Shawnee Mission Medical Center, Inc., 8901 West 74th Street, Suite 7, Shawnee
Mission, KS 66204

 

Expires 1/31/2018

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shawnee Mission Medical Center, Inc., 8901 West 74th Street, Suite 7, Shawnee
Mission, KS 66204

 

Expires 1/31/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shawnee Mission Medical Center, Inc., 8901 West 74th Street, Suite 7, Shawnee
Mission, KS 66204

 

Expires 3/31/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Prairie Star Medical Office Building II

6850 Hilltop

Shawnee, KS 66226

 

City of Shawnee, KS

 

MOB

 

Shawnee Mission Medical Center, Inc., 8901 West 74th Street, Suite 7, Shawnee
Mission, KS 66204

 

Expires July 31, 2020

 

Leasehold

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Care for Women, One Park Plaza, Nashville, TN 37203

 

Expires February 18, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nephrology and Hypertension Services, P.A., 2790 Clay Edwards Drive, Suite 410,
Kansas City, MO 64108

 

Expires June 30, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brooks and Associates, 6850 Hilltop Road, Suite 400, Shawnee, KS 66226

 

Expires July 31, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Women’s Health Specialist, P.A., 6850 Hilltop Road, Suite 500, Shawnee, KS 66226

 

Expires June 30, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Edward D. Jones & Co., L.P. d/b/a Edward Jones, 12555 Manchester Road, St.
Louis, MO 63131

 

Expires July 31, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Cypress Medical Center

9300 E. 29th Street North, Building 300Wichita, KS

 

CHCT Kansas, LLC

 

MOB

 

Kansas Medical Center, L.L.C., 9300 E. 29th Street North, Wichita, Kansas 67226

 

Expires June 30, 2016

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HWH, LLC, 9300 E. 29th Street North, Suite 320, Wichita, Kansas 67226

 

Expires April 30, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CPT Enterprises, Inc., 9300 E. 29th Street North, Wichita, Kansas 67226

 

Expires May 31, 2016

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

Address

 

Property Owner

 

Facility
Type

 

Tenant Name & Address

 

Termination
Date of Lease

 

Fee or
Leasehold
Interest

 

 

 

 

 

 

 

 

Cypress RT Associates, LLC, 11101 Hefner Pointe Drive, Suite 208, Oklahoma City,
Oklahoma 73120

 

Expires December 8, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

Family Medicine East

1709 South Rock Road

Wichita, KS 67207 #

 

CHCT Kansas, LLC

 

PC

 

Family Medicine East, Chartered and Heartland Research Associates, LLC, 1709 S.
Rock Road, Wichita, Kansas 67207

 

Expires 15 years from Commencement Date

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Cavalier Medical & Dialysis Center

47 & 51 Cavalier Blvd.

Florence, KY #

 

CHCT Kentucky, LLC

 

MOB

 

Jones Howard Law PLLC, 51 Cavalier Blvd., Suite 260, Florence, KY 41042

 

Expires October 31, 2019

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chambers Medical Group PSC, 905 Bayshore Blvd., Tampa, FL 33606

 

Expires May 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael Grogan, M.D. PLLC, 51 Cavalier Blvd., Suite 230, Florence, KY 41042

 

Expires June 30, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Michael Grogan, M.D. PLLC, 51 Cavalier Blvd., Suite 230, Florence, KY 41042

 

Expires June 30, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parkway Products, LLC, 10293 Burlington Road, Cincinnati, OH

 

Expires December 31, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dr. Robert Klickovich, MD LLC, 47 Cavalier Boulevard, Suite 100, Florence, KY
41042

 

Expires November 30, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Physical Therapy of Ft. Mitchell, PLLC, 47 Cavalier Boulevard, Suite 100,
Florence, KY 41042

 

Expires February 28, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kidney Disease Consultants, 47 Cavalier Boulevard, Suite 120, Florence, KY 41042

 

Expires March 31, 2023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kumar Dialysis, 47 Cavalier Boulevard, Suite 140, Florence, KY 41042

 

Expires September 30, 2022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

Fresenius Professional Center

7205 Dixie Highway

Florence, KY #

 

CHCT Kentucky, LLC

 

DC

 

Richard K. Mullins, DMD, 7205 Dixie Highway, Suite 3, Florence, Kentucky 41042

 

Expires January 31, 2019

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terry V. Gruelle, DMD, PSC, 7205 Dixie Highway, Florence, Kentucky 41042

 

Expires January 31, 2019

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

Address

 

Property Owner

 

Facility
Type

 

Tenant Name & Address

 

Termination
Date of Lease

 

Fee or
Leasehold
Interest

 

 

 

 

 

 

 

 

Bio-Medical Applications of Kentucky, Inc. d/b/a FMC Dialysis Services Boon
County, 7205 Dixie Highway, Florence, Kentucky

 

ends January 19, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

Adventist Behavioral Health

821 Fieldcrest Road

Cambridge, MD 21613 #

 

CHCT Maryland, LLC

 

BF

 

Adventist Healthcare, Inc., 1801 Research Boulevard, Rockville, Maryland 20850

 

Expires September 30, 2016

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 

Northwest Frontage Road - U.S. Highway #78

1938 Crescent Meadow Drive

Holly Springs, MS #

 

CHCT Mississippi, LLC

 

PC

 

Williams Medical Clinic, Inc., Northwest Frontage Road - U.S. Highway #78, Holly
Springs, Mississippi

 

15 years from Closing Date for Property

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

Brook Park Medical Building

15900 Snow Road

Brook Park, OH 44142

 

CHCT Ohio, LLC

 

MOB

 

NovaCare Rehabilitation of Ohio, Inc., 4714 Gettysburg Road, Mechanicsburg, PA
17055

 

Expires 12/31/2016

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

North Coast Orthotics and Prosthetics, Inc., 6100 S. Broadway Street Suite 104,
Lorain, Ohio 44053

 

Expires 10/31/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Southwest General Health Center, 18697 East Bagley Road, Middleburg Heights,
Ohio 44130

 

Expires 12/31/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Southwest General Health Center, 18697 East Bagley Road, Middleburg Heights,
Ohio 44130

 

Expires 12/31/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Southwest General Health Center, 18697 East Bagley Road, Middleburg Heights,
Ohio 44130

 

Expires 12/31/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

 

Midwest Primary Care Center

1380 Compton Road

Cincinnati, OH 45231 #

 

CHCT Ohio, LLC

 

PC

 

Mercy Hospital West dba Mercy Franciscan Hospital - Mt. Airy dba Mercy Corp Lab,
2446 Kipling Avenue, Cincinnati, OH 45239

 

Expires July 31, 2015

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mercy Medical Associates LLC dba Mercy Health Physicians, 4600 McAuley Place,
4th Floor, Cincinnati, OH 45242

 

Expires September 16, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

Court Street Surgery Center

1235 S. Court Street

Circleville, OH

 

CHCT Ohio, LLC

 

ASC

 

Townsend Pelias, Ltd., 1235 South Court Street, Circleville, Ohio 43113

 

Expires December 31, 2016

 

Fee

 

10

--------------------------------------------------------------------------------


 

 

 

Address

 

Property Owner

 

Facility
Type

 

Tenant Name & Address

 

Termination
Date of Lease

 

Fee or
Leasehold
Interest

25

 

Fresenius Gallipolis Dialysis Center

137 Pine Street

Gallipolis, OH

 

CHCT Ohio, LLC

 

DC

 

Bio-Medical Applications of Ohio, Inc., a Delaware corporation, d/b/a Fresenius
Medical Care Gallipolis, 920 Winter Street, Waltham, Massachusetts 02451

 

Expires May 31, 2018

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City of Gallipolis, address not provided

 

Continues month-to-month

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

 

Grandview Plaza

802 New Holland Avenue

Lancaster, PA 17602

 

CHCT Pennsylvania, LLC

 

PC

 

Lancaster General Medical Group, no address provided

 

Expires May 31, 2016

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Physician Specialists of Northern Lancaster County Medical Group dba Heart
Specialists of Lancaster County, 169 Martin Avenue PO Box 1002, Ephrata, PA
17522

 

Expires August 31, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

Columbia Gastroenterology

2739 Laurel Street

Columbia, SC 29204

 

CHCT South Carolina, LLC

 

ASC

 

Columbia ASC, LLC, 2739 Laurel Street, Suite 1B, Columbia, SC 29204

 

Expires March 31, 2018

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Palmetto Health, PO Box 2266, Columbia, South Carolina 29202

 

Expires March 31, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

 

DaVita Etowah Dialysis Center

109 Grady Road

Etowah, TN

 

CHCT Tennessee, LLC

 

DC

 

Total Renal Care, Inc., 1551 Wewatta Street, Denver, CO 80202

 

Expires March 14, 2022

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 

Los Alamos Professional Plaza

427 E. Duranta Avenue

Alamo, TX

 

CHCT Texas, LLC, d/b/a Texas CHCT Holdings, LLC

 

MOB

 

Pinnacle Health, PLLC, 427 E. Duranta Avenue, Suite 104B, Alamo, Texas 78516

 

Expires April 30, 2020

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Columbia Rio Grande Healthcare, L.P. dba Rio Grande Regional Hospital, 101 E.
Ridge Road, McAllen, Texas 78503

 

Expires September 30, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Columbia Rio Grande Healthcare, L.P. dba Rio Grande Regional Hospital, 101 E.
Ridge Road, McAllen, Texas 78503

 

Expires April 30, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Veronica Resendez, 427 E. Duranta Avenue, Suite 110, Alamo, Texas 78516

 

Expires May 31, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Martel Samuels, M.D., 427 E. Duranta Avenue, Suite 102, Alamo, Texas 78516

 

Expires May 14, 2022

 

 

 

11

--------------------------------------------------------------------------------


 

 

 

Address

 

Property Owner

 

Facility
Type

 

Tenant Name & Address

 

Termination
Date of Lease

 

Fee or
Leasehold
Interest

 

 

 

 

 

 

 

 

Therapy for Kids, LLC, 206 Roberts Avenue, Donna, Texas 78537

 

Expires July 31, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CVS Pharmacy, Inc., One CVS Drive, Woonsocket, Rhode Island 02895

 

Expires May 31, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Las Palmas Children’s Dentistry, PLLC, 427 E. Duranta Avenue, Suite 109, Alamo,
Texas 78516

 

Expires April 30, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rene Vela, M.D., P.A., 401 S. Alamo Road, Alamo, Texas 78516

 

Expires March 31, 2023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The County of Hidalgo, 302 W. University Drive, Edinburg, Texas 78539

 

Expires December 31, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

Fresenius

1321 W. 2nd Avenue

Corsicana, TX 75110 #

 

CHCT Texas, LLC, d/b/a Texas CHCT Holdings, LLC

 

DC

 

Navarro Hospital, L.P., 4000 Meridian Blvd., Franklin, TN 37067

 

Expires 6/30/2016

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bio-Medical Applications of Texas, Inc., d/b/a BMA Corsicana, a/k/a Corsicana,
1321 W. Second Avenue, Corsicana, Texas; Bio-Medical Applications of Texas,
Inc., c/o Fresenius Medical Care North America, Attention: Law Department, 920
Winter Street, Waltham, MA 02451

 

Expires 10/31/2021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

 

Bayside Medical Center

4001 High Street, Suite #1

Pasadena, TX #

 

CHCT Texas, LLC, d/b/a Texas CHCT Holdings, LLC

 

MOB

 

Northwest Surgery Associates L.L.P., 5215 Hollister Street, Houston, Texas 77040

 

Expires February 1, 2019

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

32

 

Northwest Surgery Center

5215 Hollister Street

Houston, TX

 

CHCT Texas, LLC, d/b/a Texas CHCT Holdings, LLC

 

ASC

 

STPN Manager, LLC, 4001 Preston Avenue, Suite 110, Pasadena, Texas 77505

 

Expires July 31, 2018

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pasadena Gastroenterology Associates, P.A. dba Digestive Health Center, 4001
Preston Avenue, Suite 125, Pasadena, Texas 77050

 

Expires July 2, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Psych Management Solutions, 4001 Preston Avenue, Suite 145, Pasadena, Texas
77050

 

Expires July 31, 2017

 

 

 

12

--------------------------------------------------------------------------------


 

 

 

Address

 

Property Owner

 

Facility
Type

 

Tenant Name & Address

 

Termination
Date of Lease

 

Fee or
Leasehold
Interest

 

 

 

 

 

 

 

 

San Jacinto Mental Health Center, no address provided

 

Expires December 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

San Jacinto Mental Health Center, no address provided

 

Expires December 31, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PMC/Bayside Acquisition, LLC, 1100 E. Campbell Road, Suite 220 Richardson, Texas
75081

 

Expires January 31, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

 

UW Health

601 Handeyside Lane

Fort Atkinson, WI 53538 #

 

CHCT Wisconsin, LLC

 

PC

 

Maryview Hospital, 3636 High Street, Portsmouth, VA 23707

 

Expires March 31, 2018

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

34

 

UW Portage Health Center

2977 County Highway CX

Portage, WI

 

CHCT Wisconsin, LLC

 

PC

 

University of Wisconsin Medical Foundation, Inc., 7974 UW Health Court,
Middleton, Wisconsin 53562

 

Expires February 29, 2016

 

Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

Virginia Orthopaedic & Spine Specialists

3300 High Street, Suite #1

Portsmouth, Virginia

 

CHCT Virginia, LLC

 

PC

 

University of Wisconsin Medical Foundation, 7974 UW Health Court, Middleton, WI
53562

 

Expires 2/14/2018

 

Fee

 

--------------------------------------------------------------------------------

# Note: These properties will constitute Borrowing Base Properties upon
acquisition thereof by a Loan Party and satisfaction of other conditions set
forth in the Credit Agreement

 

13

--------------------------------------------------------------------------------


 

Schedule 4.19

Material Agreements

 

·                                          Agreement of Sale and Purchase by and
between Triple R Medical Facilities, Ltd. and Community Healthcare Trust
Incorporated effective December 11, 2014 (Alamo, TX);

 

·                                          Agreement of Sale and Purchase by and
between Sunrise Investments, LLC and Community Healthcare Trust Incorporated
effective November 26, 2014 (Brook Park, OH);

 

·                                          Agreement of Sale and Purchase by and
between Integra Castle Rock, LLC and Community Healthcare Trust Incorporated
effective December 17, 2014 (Castle Rock, CO);

 

·                                          Agreement of Sale and Purchase by and
between NQSK, LLC and Community Healthcare Trust Incorporated effective
November 7, 2014 (Cincinnati, OH);

 

·                                          Agreement of Sale and Purchase by and
between Merco Investments, Ltd. and Community Healthcare Trust Incorporated
effective November 21, 2014, as amended April, 2015 (Circleville, OH);

 

·                                          Agreement of Sale and Purchase by and
between Columbia Gastroenterology Building Associates, LLC and Community
Healthcare Trust Incorporated effective December 19, 2014 (Columbia, SC);

 

·                                          Agreement of Sale and Purchase by and
between Lake Pointe Properties, LLC and Community Healthcare Trust Incorporated
effective November 17, 2014 (Dahlonega, GA).

 

·                                          Agreement of Sale and Purchase by and
between Sahara Medical Partners, LLC and Community Healthcare Trust Incorporated
effective November 18, 2014 (Florence, KY (Cavilier));

 

·                                          Agreement of Sale and Purchase by and
between Indigo Holdings Limited and Community Healthcare Trust Incorporated
effective November 21, 2014 (Florence, KY (Frensenius));

 

·                                          Agreement of Sale and Purchase by and
between Escambia Radiation Oncology, LLP, Gulf Shores Oncology Center, LLC,
South Baldwin Oncology Center, LLP and Community Healthcare Trust Incorporated
effective December 10, 2014 (Foley, AL);

 

·                                          Agreement of Sale and Purchase by and
between 601 McMillen Street LLC and Community Healthcare Trust Incorporated
effective December 19, 2014 (Fort Atkinson, WI);

 

14

--------------------------------------------------------------------------------


 

·                                          Agreement of Sale and Purchase by and
between Olive Street Group, LLC and Community Healthcare Trust Incorporated
effective November 21, 2014 (Gallipolis, OH);

 

·                                          Agreement of Sale and Purchase by and
between Stratton Land and Development, LLC and Community Healthcare Trust
Incorporated effective December 1, 2014 (Gilbert, AZ);

 

·                                          Agreement of Sale and Purchase by and
between Medland, LLC and Community Healthcare Trust Incorporated effective
August 29, 2014 (Holly Springs, MS);

 

·                                          Agreement of Sale and Purchase by and
between Adrian & Kathleen Varni Living Trust and Community Healthcare Trust
Incorporated effective October 1, 2014, as amended on February 25, 2015 and
April, 2015 (Houston, TX);

 

·                                          Agreement of Sale and Purchase by and
between Sunshine Daydream, LLC and Community Healthcare Trust Incorporated
effective August 29, 2014, as amended on January 19, 2015 (Orlando, FL);

 

·                                          Agreement of Sale and Purchase by and
between Prairie Star II, LLC and Community Healthcare Trust Incorporated
effective December 15, 2014 (Shawnee, KS (MOB II));

 

·                                          Agreement of Sale and Purchase by and
between Prairie Star, L.L.C. and Community Healthcare Trust Incorporated
effective December 15, 2014 (Shawnee, KS (MOB I));

 

·                                          Agreement of Sale and Purchase by and
between Kessler/Wichita, LLC and Community Healthcare Trust Incorporated
effective December 29, 2014 (Wichita, KS);

 

·                                          Agreement of Sale and Purchase by and
between DEC Property, LLC and Community Healthcare Trust Incorporated effective
January 11, 2015 (Tempe, AZ);

 

·                                          Agreement of Sale and Purchase by and
between Kerrick & Associates, LLC and Community Healthcare Trust Incorporated
effective December 31, 2014 (Nampa, ID);

 

·                                          Agreement of Sale and Purchase by and
between Homestar Bank & Financial Services Trust No. 1639 and Community
Healthcare Trust Incorporated effective February 4, 2015 (Bourbonnais, IL);

 

·                                          Agreement of Sale and Purchase by and
between Medical Associates of Cypress LLC and Community Healthcare Trust
Incorporated effective February 6, 2015 (Wichita, KS)

 

·                                          Agreement of Sale and Purchase by and
between Daniel Mason Baptist, Jr., Trustee of the Dan M. Baptist Revocable
Unfunded Inter Vivos Trust Agreement dated July 16, 1988, and The Baptist
Family, LLC and Community Healthcare Trust Incorporated effective January 5,
2015 (Cambridge, MD);

 

15

--------------------------------------------------------------------------------


 

·                                          Agreement of Sale and Purchase by and
between Eight Hundred Two New Holland Avenue, LLC and Community Healthcare Trust
Incorporated effective November 12, 2014 (Lancaster, PA);

 

·                                          Agreement of Sale and Purchase by
and  between Restoration Healthcare, LLC and Community Healthcare Trust
Incorporated effective October 6, 2014, as amended April 27, 2015 (Etowah, TN);

 

·                                          Agreement of Sale and Purchase by and
between Legan Huffman Developments II, LLC and Community Healthcare Trust
Incorporated effective January 6, 2015 (Corsicana, TX);

 

·                                          Agreement of Sale and Purchase by and
between CIR-Pasadena Acquisition Partners, Ltd. and Community Healthcare Trust
Incorporated effective January 12, 2015 (Pasadena, TX);

 

·                                          Agreement of Sale and Purchase by and
Robin Portage, LLC and Community Healthcare Trust Incorporated effective
November 25, 2014 (Portage, WI);

 

·                                          Agreement of Sale and Purchase by and
between Osteon, LLC and Community Healthcare Trust Incorporated effective
January 22, 2015, as amended February 2, 2015 (Portsmouth, VA);

 

·                                          Agreement of Sale and Purchase by and
between Avera Properties and Associates, LLC and Community Healthcare Trust
Incorporated effective January 7, 2015 (Fort Valley, GA);

 

·                                          Employment Agreement by and between
Community Healthcare Trust Incorporated and James Short made and entered into as
of April 1, 2014, to be made effective the first day after the Corporation
completes its initial public offering of stock;

 

·                                          Employment Agreement by and between
Community Healthcare Trust Incorporated and Michael L. Willman made and entered
into as of April 1, 2014, to be made effective the first day after the
Corporation completes its initial public offering of stock;

 

·                                          Employment Agreement by and between
Community Healthcare Trust Incorporated and Roland Hart made and entered into as
of April 1, 2014, to be made effective the first day after the Corporation
completes its initial public offering of stock;

 

·                                         Employment Agreement by and between
Community Healthcare Trust Incorporated and M. Stephen Harrison made and entered
into as of April 1, 2014, to be made effective the first day after the
Corporation completes its initial public offering of stock;

 

·                                          Employment Agreement by and between
Community Healthcare Trust Incorporated and Timothy G. Wallace made and entered
into as of April 1, 2014, to be made effective the first day after the
Corporation completes its initial public offering of stock;

 

16

--------------------------------------------------------------------------------


 

·                                          Employment Agreement by and between
Community Healthcare Trust Incorporated and William Davis made and entered into
as of April 1, 2014, to be made effective the first day after the Corporation
completes its initial public offering of stock;

 

·                                          Employment Agreement by and between
Community Healthcare Trust Incorporated and W. Page Barnes made and entered into
as of April 1, 2014, to be made effective the first day after the Corporation
completes its initial public offering of stock;

 

·                                          Employment Agreement by and between
Community Healthcare Trust Incorporated and Leigh Ann Stach made and entered
into as of April 1, 2014, to be made effective the first day after the
Corporation completes its initial public offering of stock; and

 

·                                          Underwriting Agreement by and among
Community Healthcare Trust Incorporated, Community Healthcare OP, LP, Sandler
O’Neill & Partners, L.P, Evercare Group, L.L.C. & SunTrust Robinson
Humphrey, Inc. dated May 20, 2015.

 

·                                          Promissory notes evidencing
intercompany indebtedness among the Loan Parties from time to time.

 

17

--------------------------------------------------------------------------------


 

Schedule 7.1

Existing Indebtedness

 

Intercompany debt among the Loan Parties from time to time.

 

18

--------------------------------------------------------------------------------


 

Schedule 7.2

Existing Liens

 

None

 

19

--------------------------------------------------------------------------------


 

Schedule 7.4

Existing Investments

 

None

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] (2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

3.

Borrower:

Community Healthcare OP, LP, a Delaware limited partnership

 

 

 

4.

Administrative Agent:

SunTrust Bank, as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of June 3, 2015, among Community Healthcare OP,
LP, a Delaware limited partnership, as Borrower, Community Healthcare Trust
Incorporated, a Maryland corporation, as REIT Guarantor, the Lenders parties
thereto, SunTrust Bank, as Administrative Agent, and the other parties thereto

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(8)

 

Amount of
Commitment/
Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

Trade Date:                                                     ](10)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”)

 

(8)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(10)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE[S](12)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(11)  Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).

 

(12)  Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).

 

3

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

 

 

 

 

SUNTRUST BANK, as

 

 

  Administrative Agent[, Issuing Bank and Swingline Lender]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Consented to:](14)

 

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(14)  To be added only if the consent of the Borrower and/or other parties
(e.g., Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 10.4 of the Credit Agreement (subject to such consents,
if any, as may be required thereunder), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

5

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXECUTION VERSION

 

GUARANTY AND SECURITY AGREEMENT

 

dated as of June 3, 2015

 

made by

 

COMMUNITY HEALTHCARE OP, LP,

as Borrower,

 

COMMUNITY HEALTHCARE TRUST INCORPORATED,

as REIT Guarantor,

 

and

 

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

 

in favor of

 

SUNTRUST BANK,
as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Other Definitional Provisions; References

3

 

 

 

ARTICLE II GUARANTEE

4

 

 

 

Section 2.1

Guarantee

4

Section 2.2

Payments

5

 

 

 

ARTICLE III GRANT OF SECURITY INTEREST

6

 

 

 

Section 3.1

Grant of Security Interest

6

Section 3.2

Transfer of Pledged Securities

6

 

 

 

ARTICLE IV ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

7

 

 

 

Section 4.1

Acknowledgments, Waivers and Consents

7

Section 4.2

No Subrogation, Contribution or Reimbursement

9

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

9

 

 

 

Section 5.1

Confirmation of Representations in Credit Agreement

9

Section 5.2

Benefit to the Guarantors

10

Section 5.3

First Priority Liens

10

Section 5.4

Legal Name, Organizational Status, Chief Executive Office

10

Section 5.5

Prior Names, Prior Chief Executive Offices

10

 

 

 

ARTICLE VI COVENANTS

10

 

 

 

Section 6.1

Covenants in Credit Agreement

10

Section 6.2

Maintenance of Perfected Security Interest; Further Documentation

11

Section 6.3

Maintenance of Records

11

Section 6.4

Right of Inspection

11

Section 6.5

Further Identification of Collateral

12

Section 6.6

Changes in Names, Locations

12

Section 6.7

Compliance with Contractual Obligations

12

Section 6.8

Limitations on Dispositions of Collateral

12

Section 6.9

Pledged Securities

12

 

 

 

ARTICLE VII REMEDIAL PROVISIONS

13

 

 

 

Section 7.1

Pledged Securities

13

Section 7.2

UCC and Other Remedies

14

Section 7.3

Private Sales of Pledged Securities

15

Section 7.4

Waiver; Deficiency

16

Section 7.5

Non-Judicial Enforcement

16

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

16

 

 

 

Section 8.1

The Administrative Agent’s Appointment as Attorney-in-Fact

16

Section 8.2

Duty of the Administrative Agent

17

Section 8.3

Filing of Financing Statements

18

Section 8.4

Authority of the Administrative Agent

18

 

 

 

ARTICLE IX SUBORDINATION OF INDEBTEDNESS

18

 

 

 

Section 9.1

Subordination of All Guarantor Claims

18

 

i

--------------------------------------------------------------------------------


 

Section 9.2

Claims in Bankruptcy

18

Section 9.3

Payments Held in Trust

19

Section 9.4

Liens Subordinate

19

 

 

 

ARTICLE X MISCELLANEOUS

19

 

 

 

Section 10.1

Waiver

19

Section 10.2

Notices

19

Section 10.3

Payment of Expenses, Indemnities

19

Section 10.4

Amendments in Writing

20

Section 10.5

Successors and Assigns

20

Section 10.6

Severability

20

Section 10.7

Counterparts

20

Section 10.8

Survival

20

Section 10.9

Captions

21

Section 10.10

No Oral Agreements

21

Section 10.11

Governing Law; Submission to Jurisdiction

21

Section 10.12

WAIVER OF JURY TRIAL

22

Section 10.13

Acknowledgments

22

Section 10.14

Additional Grantors

23

Section 10.15

Set-Off

23

Section 10.16

Releases

23

Section 10.17

Reinstatement

24

Section 10.18

Acceptance

24

 

 

 

ARTICLE XI KEEPWELL AND CONTRIBUTION

24

 

 

 

Section 11.1

Keepwell

24

Section 11.2

Right of Contribution

24

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1

-

Notice Addresses

Schedule 2

-

Pledged Securities

Schedule 3

-

Filings and Other Actions Required to Perfect Security Interests

Schedule 4

-

Legal Name, Organizational Status, Chief Executive Office

Schedule 5

-

Prior Names and Prior Chief Executive Offices

 

Annexes

 

Annex I

-

Form of Acknowledgment and Consent

Annex II

-

Form of Supplement

 

iii

--------------------------------------------------------------------------------

 


 

GUARANTY AND SECURITY AGREEMENT

 

THIS GUARANTY AND SECURITY AGREEMENT, dated as of June 3, 2015, is made by
COMMUNITY HEALTHCARE OP, LP, a Delaware limited partnership (the “Borrower”),
COMMUNITY HEALTHCARE TRUST INCORPORATED, a Maryland corporation (the “REIT
Guarantor”), and certain Subsidiaries of the REIT Guarantor identified on the
signature pages hereto as “Subsidiary Guarantors” (together with the Borrower,
the REIT Guarantor and any other Subsidiary of the REIT Guarantor that becomes a
party hereto from time to time after the date hereof, each, a “Grantor” and,
collectively, the “Grantors”), in favor of SUNTRUST BANK, as Administrative
Agent for the benefit of the Secured Parties (as defined below).

 

WHEREAS, the Borrower and the REIT Guarantor are entering into that certain
Credit Agreement dated as of the date hereof, by and among the Borrower, the
REIT Guarantor, the Lenders from time to time parties thereto, the Issuing Bank
and the Administrative Agent, providing for a revolving credit facility to the
Borrower (as amended, restated, supplemented, replaced, increased, refinanced or
otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank and the Administrative Agent under the Loan Documents that the
Grantors are required to enter into this Agreement, pursuant to which the
Grantors (other than the Borrower) shall guaranty all Obligations of the
Borrower and certain of the Grantors shall grant Liens on certain of their
personal property to the Administrative Agent for the benefit of the Secured
Parties to secure their respective Obligations;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Bank to enter into the Credit
Agreement and to induce the Lenders and the Issuing Bank to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                   Definitions.

 

(a)                                 Each term defined above shall have the
meaning set forth above for all purposes of this Agreement.  Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings assigned to such terms in the Credit Agreement, and the terms
“General Intangibles”, “Investment Property”, “Proceeds” and “Supporting
Obligations” shall have the meanings assigned to such terms in the UCC as in
effect on the date hereof:

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement” shall mean this Guaranty and Security Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Collateral” shall have the meaning set forth in Section 3.1.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount

 

--------------------------------------------------------------------------------


 

by which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Secured Obligations.

 

“Excluded Property” shall mean any voting Capital Stock in excess of 65% of the
issued and outstanding voting Capital Stock of any Foreign Subsidiary owned by
any Grantor; provided that “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property).

 

“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).

 

“Guarantors” shall mean, collectively, each Grantor other than the Borrower.

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Pledged Certificated Stock” shall mean all certificated securities and any
other Capital Stock or Stock Equivalent of any Person, other than Excluded
Property, evidenced by a certificate, instrument or other similar document, in
each case owned by any Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including in each
case those interests set forth on Schedule 2 to the extent such interests are
certificated.

 

“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.

 

“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Person, other than Pledged Certificated Stock and Excluded Property, in
each case owned by any Grantor, including all right, title and interest of any
Grantor as a limited or general partner in any partnership or as a member of any
limited liability company not constituting Pledged Certificated Stock, all
right, title and interest of any Grantor in, to and under any organizational
document of any partnership or limited liability company to which it is a party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 2 to the extent such interests are not certificated.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

2

--------------------------------------------------------------------------------


 

“Ratable Share” means, for any Guarantor in respect of any payment of Secured
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Secured Obligations of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Loan Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Secured Obligations, any Guarantor that became a
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment.

 

“Secured Obligations” shall have the meaning set forth in Section 3.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

Section 1.2                                   Other Definitional Provisions;
References.  The definition of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits,
Schedules and Annexes shall, unless otherwise stated, be construed to refer to
Articles and Sections of, and Exhibits, Schedules and Annexes to, this Agreement
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.  Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

GUARANTEE

 

Section 2.1                                   Guarantee.

 

(a)                                 Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, (i) the due and punctual payment of all Obligations of the
Borrower and the other Loan Parties including, without limitation, (A) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (B) each payment required to be made
by the Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement or
disbursements, interest thereon and obligations to provide Cash Collateral, and
(C) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent, the Lenders and the Issuing Bank under the Credit
Agreement and the other Loan Documents; (ii) the due and punctual performance of
all covenants, agreements, obligations and liabilities of the Loan Parties under
or pursuant to the Credit Agreement and the other Loan Documents; (iii) the due
and punctual payment of all Bank Product Obligations; and (iv) the due and
punctual payment and performance of all Hedging Obligations that constitute
Obligations with respect to such Guarantor (all the monetary and other
obligations referred to in the preceding clauses (i) through (iv) being
collectively called the “Guaranteed Obligations”).  Each Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from such Guarantor, and that such
Guarantor will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligations.

 

(b)                                 Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any of the security held for payment of the
Guaranteed Obligations or to any balance of any deposit account or credit on the
books of the Administrative Agent or any Secured Party in favor of the Borrower
or any Guarantor.

 

(c)                                  It is the intent of each Guarantor and the
Administrative Agent that the maximum obligations of the Guarantors hereunder
shall be, but not in excess of:

 

(i)                                     in a case or proceeding commenced by or
against any Guarantor under the provisions of Title 11 of the United States
Code, 11 U.S.C. §§101 et seq., as amended and in effect from time to time (the
“Bankruptcy Code”), on or within one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the other Secured Parties) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in any such case or proceeding by virtue of Section 544
of the Bankruptcy Code; or

 

(ii)                                  in a case or proceeding commenced by or
against any Guarantor under the Bankruptcy Code subsequent to one year from the
date on which any of the Guaranteed Obligations are incurred, the maximum amount
which would not otherwise cause the Guaranteed

 

4

--------------------------------------------------------------------------------


 

Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the other Secured Parties) to be avoidable or unenforceable against
such Guarantor under any state fraudulent transfer or fraudulent conveyance act
or statute applied in any such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or

 

(iii)                               in a case or proceeding commenced by or
against any Guarantor under any law, statute or regulation other than the
Bankruptcy Code (including, without limitation, any other bankruptcy,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar debtor relief laws), the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the other Secured Parties) to be
avoidable or unenforceable against such Guarantor under such law, statute or
regulation, including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.

 

(d)                                 The substantive laws under which the
possible avoidance or unenforceability of the Guaranteed Obligations (or any
other obligations of such Guarantor to the Administrative Agent or the other
Secured Parties) as may be determined in any case or proceeding shall
hereinafter be referred to as the “Avoidance Provisions”.  To the extent set
forth in subsections (c)(i), (ii) and (iii) of this Section, but only to the
extent that the Guaranteed Obligations would otherwise be subject to avoidance
or found unenforceable under the Avoidance Provisions, if any Guarantor is not
deemed to have received valuable consideration, fair value or reasonably
equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the other Secured Parties), as so
reduced, to be subject to avoidance or unenforceability under the Avoidance
Provisions.

 

(e)                                  This Section is intended solely to preserve
the rights of the Administrative Agent and the other Secured Parties hereunder
to the maximum extent that would not cause the Guaranteed Obligations of such
Guarantor to be subject to avoidance or unenforceability under the Avoidance
Provisions, and neither the Grantors nor any other Person shall have any right
or claim under this Section as against the Administrative Agent or any other
Secured Party that would not otherwise be available to such Person under the
Avoidance Provisions.

 

(f)                                   Each Guarantor agrees that if the maturity
of any of the Guaranteed Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this guarantee
without demand or notice to such Guarantor.  The guarantee contained in this
Article shall remain in full force and effect until all Guaranteed Obligations
are irrevocably satisfied in full and all Commitments have been irrevocably
terminated, notwithstanding that, from time to time during the term of the
Credit Agreement, no Obligations may be outstanding.

 

Section 2.2                                   Payments.  Each Guarantor hereby
agrees and guarantees that payments hereunder will be paid to the Administrative
Agent without set-off or counterclaim in Dollars at the office of the
Administrative Agent specified pursuant to the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

Section 3.1                                   Grant of Security Interest.  Each
Grantor hereby pledges, assigns and transfers to the Administrative Agent, and
grants to the Administrative Agent, in each case, for the ratable benefit of the
Secured Parties, a security interest in all such Grantor’s right, title and
interest in and to all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest and whether now
existing or hereafter coming into existence (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations (collectively, the “Secured Obligations”):

 

(a)                                 all Pledged Securities of the Issuers now or
hereafter identified on Schedule 2;

 

(b)                                 all of such Grantor’s claims, rights,
powers, privileges, authority, puts, calls, options, security interests, liens
and remedies, if any, in respect of any of the foregoing Pledged Securities, and
rights to exercise and enforce each of the foregoing, including, without
limitation, any power to (i) terminate, cancel or modify any agreement in
respect of any of the foregoing, (ii) execute any instruments and to take any
and all other action on behalf of and in the name of such Grantor in respect of
any of the foregoing and the applicable Issuer thereof, (iii) exercise voting
rights or make determinations in respect of the foregoing, (iv) exercise any
election (including, but not limited to, election of remedies) in respect of the
foregoing, (v) exercise any “put”, right of first offer or first refusal or
other option in respect of the Pledged Securities, (vi) exercise any right of
redemption or repurchase in respect of the Pledged Securities, (vii) give or
receive any notice, consent, amendment, waiver or approval in respect of the
foregoing, (viii) demand, receive, enforce, collect or receipt for any of the
foregoing, (ix) enforce or execute any checks, other instruments or orders in
respect of any of the foregoing or (x) file any claims and to take any such
action in connection with any of the foregoing;

 

(c)                                  all General Intangibles and Investment
Property relating in any way to any of the foregoing; and

 

(d)                                 all books and records, Supporting
Obligations, products, Proceeds, and related claims and causes of action, in
each case to the extent pertaining to any of the foregoing;

 

provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on any Excluded Property, and, to the extent that any Collateral
later becomes Excluded Property, the Lien granted hereunder will automatically
be deemed to have been released; provided, further, that if and when any
property shall cease to be Excluded Property, a Lien on and security interest in
such property shall automatically be deemed granted therein.

 

Section 3.2                                   Transfer of Pledged Securities. 
All certificates and instruments representing or evidencing the Pledged
Certificated Stock shall be delivered to and held pursuant hereto by the
Administrative Agent or a Person designated by the Administrative Agent and, in
the case of an instrument or certificate in registered form, shall be duly
indorsed to the Administrative Agent or in blank by an effective endorsement
(whether on the certificate or instrument or on a separate writing), and
accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Securities to the Administrative Agent.  Notwithstanding the preceding
sentence, all Pledged Certificated Stock must be delivered or transferred in
such manner, and each Grantor shall take all such further action as may be
requested by the Administrative Agent, as to permit the Administrative Agent to
be a “protected purchaser” to the extent of its security interest as provided in
Section 8-303 of the UCC.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

 

Section 4.1                                   Acknowledgments, Waivers and
Consents.

 

(a)                                 Each Guarantor acknowledges and agrees that
the obligations undertaken by it under this Agreement involve the guarantee of,
and each Grantor acknowledges and agrees that the obligations undertaken by it
under this Agreement involve the provision of collateral security for,
Obligations of Persons other than such Grantor and that such Grantor’s guarantee
and provision of collateral security for the Secured Obligations are absolute,
irrevocable and unconditional under any and all circumstances.  In full
recognition and furtherance of the foregoing, each Grantor understands and
agrees, to the fullest extent permitted under applicable law and except as may
otherwise be expressly and specifically provided in the Loan Documents, that
each Grantor shall remain obligated hereunder (including, without limitation,
with respect to each Guarantor the guarantee made by it herein and, with respect
to each Grantor, the collateral security provided by such Grantor herein), and
the enforceability and effectiveness of this Agreement and the liability of such
Grantor, and the rights, remedies, powers and privileges of the Administrative
Agent and the other Secured Parties under this Agreement and the other Loan
Documents, shall not be affected, limited, reduced, discharged or terminated in
any way:

 

(i)                                     notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (A) any demand for payment of any of the Secured
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such other Secured Party and any of the
Secured Obligations continued; (B) the Secured Obligations, the liability of any
other Person upon or for any part thereof or any collateral security or
guarantee therefor or right of offset with respect thereto may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, the Administrative Agent or any other
Secured Party; (C) the Credit Agreement, the other Loan Documents and all other
documents executed and delivered in connection therewith or in connection with
Hedging Obligations and Bank Product Obligations included as Obligations may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders, all Lenders, or the other parties
thereto, as the case may be) may deem advisable from time to time; (D) the
Borrower, any Guarantor or any other Person may from time to time accept or
enter into new or additional agreements, security documents, guarantees or other
instruments in addition to, in exchange for or relative to any Loan Document,
all or any part of the Secured Obligations or any Collateral now or in the
future serving as security for the Secured Obligations; (E) any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Secured Obligations may
be sold, exchanged, waived, surrendered or released; and (F) any other event
shall occur which constitutes a defense or release of sureties generally; and

 

(ii)                                  regardless of, and each Grantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising by reason of, (A) the illegality, invalidity or
unenforceability of the Credit Agreement, any other Loan Document, any of the
Secured Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any other Secured Party; (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Grantor or any other Person against
the Administrative Agent or any other Secured Party; (C) the insolvency,

 

7

--------------------------------------------------------------------------------


 

bankruptcy arrangement, reorganization, adjustment, composition, liquidation,
disability, dissolution or lack of power of any Grantor or any other Person at
any time liable for the payment of all or part of the Secured Obligations or the
failure of the Administrative Agent or any other Secured Party to file or
enforce a claim in bankruptcy or other proceeding with respect to any Person, or
any sale, lease or transfer of any or all of the assets of any Grantor, or any
changes in the shareholders of any Grantor; (D) the fact that any Collateral or
Lien contemplated or intended to be given, created or granted as security for
the repayment of the Secured Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other Lien, it
being recognized and agreed by each of the Grantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Secured Obligations; (E) any failure of the Administrative Agent or any
other Secured Party to marshal assets in favor of any Grantor or any other
Person, to exhaust any collateral for all or any part of the Secured
Obligations, to pursue or exhaust any right, remedy, power or privilege it may
have against any Grantor or any other Person or to take any action whatsoever to
mitigate or reduce any Grantor’s liability under this Agreement or any other
Loan Document; (F) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (G) the possibility that the Secured
Obligations may at any time and from time to time exceed the aggregate liability
of such Grantor under this Agreement; or (H) any other circumstance or act
whatsoever, including any action or omission of the type described in subsection
(a)(i) of this Section (with or without notice to or knowledge of any Grantor),
which constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Obligations, or of such Guarantor
under the guarantee contained in Article II, or with respect to the collateral
security provided by such Grantor herein, or which might be available to a
surety or guarantor, in bankruptcy or in any other instance.

 

(b)                                 Each Grantor hereby waives to the extent
permitted by law (i) except as expressly provided otherwise in any Loan
Document, all notices to such Grantor, or to any other Person, including, but
not limited to, notices of the acceptance of this Agreement, the guarantee
contained in Article II or the provision of collateral security provided herein,
or the creation, renewal, extension, modification or accrual of any Secured
Obligations, or notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in Article II or upon the
collateral security provided herein, or of default in the payment or performance
of any of the Secured Obligations owed to the Administrative Agent or any other
Secured Party and enforcement of any right or remedy with respect thereto, or
notice of any other matters relating thereto; the Secured Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in Article II and the collateral security provided herein
and no notice of creation of the Secured Obligations or any extension of credit
already or hereafter contracted by or extended to the Borrower need be given to
any Grantor, and all dealings between the Borrower and any of the Grantors, on
the one hand, and the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in Article II and on the
collateral security provided herein; (ii) diligence and demand of payment,
presentment, protest, dishonor and notice of dishonor; (iii) any statute of
limitations affecting any Grantor’s liability hereunder or the enforcement
thereof; (iv) all rights of revocation with respect to the Secured Obligations,
the guarantee contained in Article II and the provision of collateral security
herein; and (v) all principles or provisions of law which conflict with the
terms of this Agreement and which can, as a matter of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, the
Administrative Agent or any other Secured Party may, but

 

8

--------------------------------------------------------------------------------


 

shall be under no obligation to, join or make a similar demand on or otherwise
pursue or exhaust such rights and remedies as it may have against the Borrower,
any other Grantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any other Secured Party
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Borrower, any other Grantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Grantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Grantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any other Secured Party
against any Grantor.  For the purposes hereof, “demand” shall include the
commencement and continuance of any legal proceedings.  Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in Article II or any
property subject thereto.

 

Section 4.2                                   No Subrogation, Contribution or
Reimbursement.  Until all Secured Obligations are irrevocably satisfied in full
and all commitments of each Secured Party under the Credit Agreement or any
other Loan Document have been irrevocably terminated, notwithstanding any
payment made by any Grantor hereunder or any set-off or application of funds of
any Grantor by the Administrative Agent or any other Secured Party, no Grantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any other Secured Party against the Borrower or any other Grantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations, nor shall any Grantor seek or be entitled to seek any indemnity,
exoneration, participation, contribution or reimbursement from the Borrower or
any other Grantor in respect of payments made by such Grantor hereunder, and
each Grantor hereby expressly waives, releases and agrees not to exercise any or
all such rights of subrogation, reimbursement, indemnity and contribution.  Each
Grantor further agrees that to the extent that such waiver and release set forth
herein is found by a court of competent jurisdiction to be void or voidable for
any reason, any rights of subrogation, reimbursement, indemnity and contribution
such Grantor may have against the Borrower or any other Grantor or against any
collateral or security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party shall be junior and subordinate
to any rights the Administrative Agent and the other Secured Parties may have
against the Borrower and such Grantor and to all right, title and interest the
Administrative Agent and the other Secured Parties may have in such collateral
or security or guarantee or right of offset.  The Administrative Agent, for the
benefit of the Secured Parties, may use, sell or dispose of any item of
Collateral or security as it sees fit without regard to any subrogation rights
any Grantor may have, and upon any disposition or sale, any rights of
subrogation any Grantor may have shall terminate.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and the other Loan Documents, to induce the Lenders and the
Issuing Bank to make their respective extensions of credit to the Borrower
thereunder and to induce the Lender-Related Hedge Providers and the Bank Product
Providers to enter into Hedging Obligations and Bank Product Obligations with
the Grantors, each Grantor represents and warrants to the Administrative Agent
and each other Secured Party as follows:

 

Section 5.1                                   Confirmation of Representations in
Credit Agreement.  Each Grantor represents and warrants to the Secured Parties
that the representations and warranties set forth in Article

 

9

--------------------------------------------------------------------------------


 

IV of the Credit Agreement as they relate to such Grantor (in its capacity as a
Loan Party or a Subsidiary of the Borrower, as the case may be) or to the Loan
Documents to which such Grantor is a party are true and correct in all material
respects (or, in the case of representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality qualifier, in all
respects); provided that each reference in each such representation and warranty
to the Borrower’s knowledge shall, for the purposes of this Section, be deemed
to be a reference to the knowledge of a Responsible Officer of such Guarantor.

 

Section 5.2                                   Benefit to the Guarantors.  As of
the Closing Date, the Borrower is a member of an affiliated group of companies
that includes each Guarantor, and the Borrower and the Guarantors are engaged in
related businesses.  Each Guarantor is a direct or indirect Subsidiary of the
REIT Guarantor, and the guaranty and surety obligations of each Guarantor
pursuant to this Agreement reasonably may be expected to benefit, directly or
indirectly, such Guarantor; and each Guarantor has determined that this
Agreement is necessary and convenient to the conduct, promotion and attainment
of the business of such Guarantor and the Borrower.

 

Section 5.3                                   First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule have been delivered to
the Administrative Agent in completed and duly executed form, as applicable)
will constitute valid perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the Closing Date,
except for Permitted Encumbrances which may have priority over the Liens on the
Collateral by operation of law.

 

Section 5.4                                   Legal Name, Organizational Status,
Chief Executive Office.  On the Closing Date, the correct legal name of such
Grantor, such Grantor’s jurisdiction of organization, organizational
identification number, federal (and, if applicable, state) taxpayer
identification number and the location of such Grantor’s chief executive office
or sole place of business are specified on Schedule 4.

 

Section 5.5                                   Prior Names, Prior Chief Executive
Offices.  Schedule 5 correctly sets forth (a) all names and trade names that
such Grantor has used in the last five years (or its date of formation if less
than five years ago) and (b) if different from that which is set forth in
Section 5.4, the chief executive office of such Grantor over the last five years
(or its date of formation if less than five years ago).

 

ARTICLE VI

 

COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations shall have been paid in full and all Commitments shall have
been terminated:

 

Section 6.1                                   Covenants in Credit Agreement.  In
the case of each Guarantor, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

 

10

--------------------------------------------------------------------------------

 


 

Section 6.2                                   Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.3 and shall defend such security
interest against the claims and demands of all Persons whomsoever, except for
Liens in the Collateral expressly permitted under Section 7.2 of the Credit
Agreement.

 

(b)                                 At any time and from time to time, upon the
request of the Administrative Agent or any other Secured Party, and at the sole
expense of such Grantor, such Grantor will promptly and duly give, execute,
deliver, indorse, file or record any and all financing statements, continuation
statements, amendments, notices (including, without limitation, notifications to
financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or advisable or as the Administrative Agent
may reasonably request to create, perfect, establish the priority of, or to
preserve the validity, perfection or priority of, the Liens granted by this
Agreement or to enable the Administrative Agent or any other Secured Party to
enforce its rights, remedies, powers and privileges under this Agreement with
respect to such Liens or to otherwise obtain or preserve the full benefits of
this Agreement and the rights, powers and privileges herein granted.

 

(c)                                  Without limiting the obligations of the
Grantors under subsection (b) of this Section, (i) upon the request of the
Administrative Agent or any other Secured Party, such Grantor shall take or
cause to be taken all actions (other than any actions required to be taken by
the Administrative Agent) requested by the Administrative Agent to cause the
Administrative Agent to (A) have “control” (within the meaning of Sections
9-104, 9-105, 9-106, and 9-107 of the UCC, as applicable) over any Collateral,
including, without limitation, executing and delivering any agreements, in form
and substance satisfactory to the Administrative Agent, with issuers or other
Persons in order to establish “control”, and each Grantor shall promptly notify
the Administrative Agent and the other Secured Parties of such Grantor’s
acquisition of any such Collateral, and (B) be a “protected purchaser” (as
defined in Section 8-303 of the UCC); and (ii) with respect to Collateral other
than certificated securities, such Grantor shall obtain written acknowledgment
that such Person holds possession for the Administrative Agent’s benefit.

 

(d)                                 This Section and the obligations imposed on
each Grantor by this Section shall be interpreted as broadly as possible in
favor of the Administrative Agent and the other Secured Parties in order to
effectuate the purpose and intent of this Agreement.

 

Section 6.3                                   Maintenance of Records.  Such
Grantor will keep and maintain at its own cost and expense satisfactory and
complete records of the Collateral.  For the Administrative Agent’s and the
other Secured Parties’ further security, the Administrative Agent, for the
ratable benefit of the Secured Parties, shall have a security interest in all of
such Grantor’s books and records pertaining to the Collateral.

 

Section 6.4                                   Right of Inspection.  Upon request
(with reasonable notice, unless an Event of Default has occurred and is
continuing), the Administrative Agent and the other Secured Parties and their
respective representatives shall at all reasonable times have full and free
access during normal business hours to all the books, correspondence and records
of such Grantor, and the Administrative Agent and the other Secured Parties and
their respective representatives may examine the same, take extracts therefrom
and make photocopies thereof and such Grantor agrees to render to the
Administrative Agent and the other Secured Parties and their respective
representatives, at such Grantor’s sole cost and expense, such clerical and
other assistance as may be reasonably requested with regard to any of the
foregoing.  The Administrative Agent and the other Secured Parties shall be
bound by the provisions of Section 10.11 of the Credit Agreement with respect to
information obtained pursuant to this Section.

 

11

--------------------------------------------------------------------------------


 

Section 6.5                                   Further Identification of
Collateral.  Such Grantor will furnish to the Administrative Agent and the other
Secured Parties from time to time, at such Grantor’s sole cost and expense,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.

 

Section 6.6                                   Changes in Names, Locations.  Such
Grantor recognizes that financing statements pertaining to the Collateral have
been or may be filed in the state where such Grantor is organized.  Without
limitation of any other covenant herein, such Grantor will not cause or permit
(i) any change to be made in its legal name, identity or corporate, limited
liability company, or limited partnership structure or (ii) any change to
(A) the identity of any bailee or any agent or processor in possession or
control of any Collateral or (B) such Grantor’s jurisdiction of organization,
unless such Grantor shall have first (1) notified the Administrative Agent in
writing of such change at least 30 days prior to the date of such change, and
(2) taken all action reasonably requested by the Administrative Agent for the
purpose of maintaining the perfection and priority of the Administrative Agent’s
security interests under this Agreement, and unless such Grantor shall otherwise
be in compliance with Section 7.3 of the Credit Agreement.  In any notice
furnished pursuant to this Section, such Grantor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.

 

Section 6.7                                   Compliance with Contractual
Obligations.  Such Grantor will perform and comply in all material respects with
all of its contractual obligations relating to the Collateral.

 

Section 6.8                                   Limitations on Dispositions of
Collateral.  The Administrative Agent and the other Secured Parties do not
authorize the Grantors to, and each Grantor agrees not to, sell, transfer, lease
or otherwise dispose of any of the Collateral, or attempt, offer or contract to
do so, except to the extent expressly permitted by the Credit Agreement.

 

Section 6.9                                   Pledged Securities.

 

(a)                                 If such Grantor shall become entitled to
receive or shall receive any stock certificate or other instrument (including,
without limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the Capital Stock or other
equity interests of any nature of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares (or such
other interests) of the Pledged Securities, or otherwise in respect thereof,
except as otherwise provided herein or in the Credit Agreement, such Grantor
shall accept the same as the agent of the Administrative Agent and the other
Secured Parties, hold the same in trust for the Administrative Agent and the
other Secured Parties and deliver the same forthwith to the Administrative Agent
in the exact form received, duly indorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power or other equivalent
instrument of transfer acceptable to the Administrative Agent covering such
certificate or instrument duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent, no Grantor will (i) unless otherwise permitted hereby,
vote to enable, or take any other action to permit, any Issuer to issue any
Capital Stock or other equity interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any Capital Stock or other equity

 

12

--------------------------------------------------------------------------------


 

interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, the Pledged
Securities or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien (except for Liens permitted by Section 7.2 of the Credit Agreement) or
option in favor of, or any claim of any Person with respect to, any of the
Pledged Securities or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.

 

(c)                                  In the case of each Grantor which is an
Issuer, and each other Issuer that executes the Acknowledgment and Consent in
the form of Annex I (which the applicable Grantor shall use its commercially
reasonable efforts to obtain from each such other Issuer), such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in subsection (a) of
this Section with respect to the Pledged Securities issued by it and (iii) the
terms of Section 7.1(c) and Section 7.3 shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 7.1(c) or Section 7.3 with respect to the Pledged Securities issued by
it.

 

(d)                                 Such Grantor shall furnish to the
Administrative Agent such powers and other equivalent instruments of transfer as
may be required by the Administrative Agent to assure the transferability of and
the perfection of the security interest in the Pledged Securities when and as
often as may be reasonably requested by the Administrative Agent.

 

(e)                                  The Pledged Securities will constitute not
less than 100% of the Capital Stock or other equity interests of the Issuer
thereof owned by any Grantor, except Pledged Securities of any Foreign
Subsidiary shall be limited to not more than 65% of the voting Capital Stock and
100% of the non-voting Capital Stock of such Foreign Subsidiary.

 

(f)                                   If any Grantor acquires any Pledged
Securities required to be pledged to the Administrative Agent under Section 5.11
of the Credit Agreement after executing this Agreement, it shall at such time
execute a Supplement to this Agreement in the form of Annex II with respect to
such Pledged Securities and deliver such Supplement to the Administrative Agent
promptly thereafter.

 

ARTICLE VII

 

REMEDIAL PROVISIONS

 

Section 7.1                                   Pledged Securities.

 

(a)                                 Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to subsection (b) of this Section, each Grantor
shall be permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Securities.

 

(b)                                 If an Event of Default shall occur and be
continuing, then at any time in the Administrative Agent’s discretion, without
notice, (i) the Administrative Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in accordance with
the Credit Agreement, and (ii) any or

 

13

--------------------------------------------------------------------------------


 

all of the Pledged Securities shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Securities at any meeting of shareholders (or other equivalent
body) of the relevant Issuer or Issuers or otherwise and (y) any and all rights
of conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder (and each Issuer party hereto hereby agrees) to (i) comply with any
instruction received by it from the Administrative Agent in writing (x) after an
Event of Default has occurred and is continuing and (y) that is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

 

(d)                                 After the occurrence and during the
continuation of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of the Grantor in respect thereof to exercise the voting and other consensual
rights which such Grantor would otherwise be entitled to exercise with respect
to the Pledged Securities issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the Administrative Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 7.2                                   UCC and Other Remedies.

 

(a)                                 If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise in its discretion, in addition to all other rights, remedies, powers
and privileges granted to them in this Agreement, the other Loan Documents, and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights, remedies, powers and privileges of a secured
party under the UCC (regardless of whether the UCC is in effect in the
jurisdiction where such rights, remedies, powers or privileges are asserted) or
any other applicable law or otherwise available at law or equity.  Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith realize upon the Collateral, or any part thereof,
and/or may forthwith sell, assign, issue warrants, grant rights of first
refusal, give option or options to purchase, or otherwise transfer, dispose of
and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may

 

14

--------------------------------------------------------------------------------


 

deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.  The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released.  Any such sale or transfer by the Administrative Agent
either to itself or to any other Person shall be absolutely free from any claim
of right by any Grantor, including any equity or right of redemption, stay or
appraisal which such Grantor has or may have under any rule of law, regulation
or statute now existing or hereafter adopted.  Upon any such sale or transfer,
the Administrative Agent shall have the right to deliver, assign and transfer to
the purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 8.2 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity and to apply the proceeds of
the same towards payment of the Secured Obligations.  Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.  The Administrative Agent may
appoint any Person as agent to perform any act or acts necessary or incident to
any sale or transfer of the Collateral.

 

Section 7.3                                   Private Sales of Pledged
Securities.  Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Securities, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so. 
Each Grantor agrees to use its best efforts to do or cause to be done all such
other acts as may reasonably be necessary to make such sale or sales of all or
any portion of the Pledged Securities pursuant to this Section valid and binding
and in compliance with any and all other applicable Requirements of Law.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this

 

15

--------------------------------------------------------------------------------


 

Section shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants.

 

Section 7.4                                   Waiver; Deficiency.  Each Grantor
waives and agrees not to assert any rights or privileges which it may acquire
under the UCC or any other applicable law.  Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Secured Obligations or Guaranteed
Obligations, as the case may be, and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

 

Section 7.5                                   Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and, to the extent permitted by law, each Grantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.1                                   The Administrative Agent’s
Appointment as Attorney-in-Fact.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all reasonably appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i)                                     pay or discharge Taxes and Liens levied
or placed on or threatened against the Collateral, effect any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.2 or Section 7.3, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(C) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral; (D) defend
any suit, action or proceeding brought against such Grantor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the

 

16

--------------------------------------------------------------------------------


 

Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

Anything in this subsection to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this subsection unless an Event of Default shall have occurred
and be continuing.  The Administrative Agent shall give the relevant Grantor
notice of any action taken pursuant to this subsection when reasonably
practicable; provided that the Administrative Agent shall have no liability for
the failure to provide any such notice.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section,
together with interest thereon at the rate for Default Interest from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof and in
compliance herewith.  All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.

 

Section 8.2                                   Duty of the Administrative Agent. 
The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Administrative Agent deals with similar property for its own
account and shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral.  Neither the Administrative Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.  The powers conferred on the Administrative Agent and the
other Secured Parties hereunder are solely to protect the Administrative Agent’s
and the other Secured Parties’ interests in the Collateral and shall not impose
any duty upon the Administrative Agent or any other Secured Party to exercise
any such powers.  The Administrative Agent and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment.  To the fullest extent permitted by applicable law, the Administrative
Agent shall be under no duty whatsoever to make or give any presentment, notice
of dishonor, protest, demand for performance, notice of non-performance, notice
of intent to accelerate, notice of acceleration, or other notice or demand in
connection with any Collateral, or to take any steps necessary to preserve any
rights against any Grantor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters.

 

17

--------------------------------------------------------------------------------


 

Each Grantor, to the extent permitted by applicable law, waives any right of
marshaling in respect of any and all Collateral, and waives any right to require
the Administrative Agent or any other Secured Party to proceed against any
Grantor or other Person, exhaust any Collateral or enforce any other remedy
which the Administrative Agent or any other Secured Party now has or may
hereafter have against any Grantor or other Person.

 

Section 8.3                                   Filing of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect the security interests of the Administrative Agent under this Agreement.

 

Section 8.4                                   Authority of the Administrative
Agent.  Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

ARTICLE IX

 

SUBORDINATION OF INDEBTEDNESS

 

Section 9.1                                   Subordination of All Guarantor
Claims.  As used herein, the term “Guarantor Claims” shall mean all debts and
obligations of the Borrower or any other Grantor to any Grantor, whether such
debts and obligations now exist or are hereafter incurred or arise, or whether
the obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been or may hereafter be created, or the manner in
which they have been or may hereafter be acquired.  After the occurrence and
during the continuation of an Event of Default, no Grantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Guarantor Claims.

 

Section 9.2                                   Claims in Bankruptcy.  In the
event of receivership, bankruptcy, reorganization, arrangement, debtor’s relief
or other insolvency proceedings involving any Grantor, the Administrative Agent
on behalf of the Secured Parties shall have the right to prove their claim in
any proceeding, so as to establish their rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims.  Each Grantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Secured Parties for application against the Secured Obligations as provided
under Section 8.2 of the Credit Agreement.  Should the Administrative Agent or
any other Secured Party receive, for application upon the Secured Obligations,
any such dividend or payment which is otherwise payable to any Grantor, and
which, as between such Grantor, shall constitute a credit upon the Guarantor
Claims, then upon payment in full of the Secured Obligations and termination of
all Commitments, the intended recipient shall become subrogated to the rights of
the Administrative Agent and the other Secured Parties to the extent that such

 

18

--------------------------------------------------------------------------------


 

payments to the Administrative Agent and the other Secured Parties on the
Guarantor Claims have contributed toward the liquidation of the Secured
Obligations, and such subrogation shall be with respect to that proportion of
the Secured Obligations which would have been unpaid if the Administrative Agent
and the other Secured Parties had not received dividends or payments upon the
Guarantor Claims.

 

Section 9.3                                   Payments Held in Trust.  In the
event that, notwithstanding Section 9.1 and Section 9.2, any Grantor should
receive any funds, payments, claims or distributions which are prohibited by
such Sections, then it agrees (a) to hold in trust for the Administrative Agent
and the other Secured Parties an amount equal to the amount of all funds,
payments, claims or distributions so received, and (b) that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, for the
benefit of the Secured Parties; and each Grantor covenants promptly to pay the
same to the Administrative Agent.

 

Section 9.4                                   Liens Subordinate.  Each Grantor
agrees that, until the Secured Obligations are paid in full and all Commitments
have terminated, any Liens securing payment of the Guarantor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the Secured
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Administrative Agent or any other Secured Party presently exist or are
hereafter created or attach.  Without the prior written consent of the
Administrative Agent, no Grantor, during the period in which any of the Secured
Obligations are outstanding and all Commitments have terminated, shall
(a) exercise or enforce any creditor’s right it may have against any debtor in
respect of the Guarantor Claims, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including, without limitation, the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1                            Waiver.  No failure on the part of the
Administrative Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges provided herein are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.2                            Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 10.1 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

Section 10.3                            Payment of Expenses, Indemnities.

 

(a)                                 Each Grantor agrees to pay or promptly
reimburse the Administrative Agent and each other Secured Party for all
advances, charges, costs and expenses (including, without limitation, all costs
and expenses of holding, preparing for sale and selling, collecting or otherwise
realizing upon the Collateral and all attorneys’ fees, legal expenses and court
costs) incurred by any Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation,

 

19

--------------------------------------------------------------------------------


 

any advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of any Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of the Administrative Agent or any other Secured Party
under, this Agreement, (ii) any actual or attempted sale, lease, disposition,
exchange, collection, compromise, settlement or other realization in respect of,
or care of, the Collateral, including all such costs and expenses incurred in
any bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against such Grantor under the guarantee contained in
Article II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party.

 

(b)                                 Each Grantor agrees to pay, and to save the
Administrative Agent and the other Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, court costs and attorneys’ fees and any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement) incurred because of, incident to,
or with respect to the Collateral (including, without limitation, any exercise
of rights or remedies in connection therewith) or the execution, delivery,
enforcement, performance or administration of this Agreement, to the extent the
Borrower would be required to do so pursuant to Section 10.3 of the Credit
Agreement.

 

(c)                                  All amounts for which any Grantor is liable
pursuant to this Section shall be due and payable by such Grantor to the
Administrative Agent or any Secured Party upon demand.

 

Section 10.4                            Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 10.2 of the Credit
Agreement.

 

Section 10.5                            Successors and Assigns.  This Agreement
shall be binding upon the successors and assigns of each Grantor and shall inure
to the benefit of the Administrative Agent and the other Secured Parties, the
future holders of the Loans, and their respective successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
Secured Obligations under this Agreement without the prior written consent of
the Administrative Agent and the Lenders.

 

Section 10.6                            Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 10.7                            Counterparts.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart.

 

Section 10.8                            Survival.  The obligations of the
parties under Section 10.3 shall survive the repayment of the Secured
Obligations and the termination of the Credit Agreement, the Letters of Credit,
the Commitments, the Hedging Obligations and the Bank Product Obligations.  To
the extent that any payments on the Secured Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then, to such extent, the Secured Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not

 

20

--------------------------------------------------------------------------------


 

been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each other applicable Collateral Document shall continue in full force and
effect.  In such event, each applicable Collateral Document shall be
automatically reinstated and each Grantor shall take such action as may be
reasonably requested by the Administrative Agent and the other Secured Parties
to effect such reinstatement.

 

Section 10.9                            Captions.  Captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

Section 10.10                     No Oral Agreements.  The Loan Documents embody
the entire agreement and understanding between the parties and supersede all
other agreements and understandings between such parties relating to the subject
matter hereof and thereof.  The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.

 

Section 10.11                     Governing Law; Submission to Jurisdiction.

 

(a)                                 This Agreement and the other Loan Documents
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law) of the State of New York.

 

(b)                                 Each Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, and of the Supreme Court of the State of New York sitting in New York
county, and of any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or such New York
state court or, to the extent permitted by applicable law, such appellate
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Each Grantor irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in subsection
(b) of this Section and brought in any court referred to in subsection (b) of
this Section.  Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 10.2.  Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

21

--------------------------------------------------------------------------------


 

Section 10.12                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.13                     Acknowledgments.

 

(a)                                 Each Grantor hereby acknowledges that:

 

(i)                                     it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(ii)                                  neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(iii)                               no joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Lenders.

 

(b)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the other Loan Documents to
which it is a party and agrees that it is charged with notice and knowledge of
the terms of this Agreement and the other Loan Documents to which it is a party;
that it has in fact read this Agreement and the other Loan Documents to which it
is a party and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement and the other Loan Documents to which
it is a party; that it has been represented by independent legal counsel of its
choice throughout the negotiations preceding its execution of this Agreement and
the other Loan Documents to which it is party; and has received the advice of
its attorney in entering into this Agreement and the other Loan Documents to
which it is a party; and that it recognizes that certain of the terms of this
Agreement and other Loan Documents to which it is a party result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability.  Each Grantor agrees
and covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.

 

(c)                                  Each Grantor warrants and agrees that each
of the waivers and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Grantor otherwise may have against
any other Grantor, the Administrative Agent, the other Secured

 

22

--------------------------------------------------------------------------------


 

Parties or any other Person or against any Collateral.  If, notwithstanding the
intent of the parties that the terms of this Agreement shall control in any and
all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.

 

Section 10.14                     Additional Grantors.  Each Person that is
required to become a party to this Agreement pursuant to Section 5.11 of the
Credit Agreement and is not a signatory hereto shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Person of an
Joinder Agreement in the form of Exhibit C to the Credit Agreement.

 

Section 10.15                     Set-Off.  Each Grantor agrees that, in
addition to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Secured Party may otherwise have, each Secured Party shall have
the right and be entitled (after consultation with the Administrative Agent), at
its option, to offset (i) balances held by it or by any of its Affiliates for
account of any Grantor or any of its Subsidiaries at any of its offices, in
Dollars or in any other currency, and (ii) Obligations then due and payable to
such Secured Party (or any Affiliate of such Secured Party), which are not paid
when due, in which case it shall promptly notify the Borrower and the
Administrative Agent thereof, provided that such Secured Party’s failure to give
such notice shall not affect the validity thereof.

 

Section 10.16                     Releases.

 

(a)                                 Release Upon Payment in Full.  The grant of
the security interest hereunder and all of the rights, powers and remedies in
connection herewith shall remain in full force and effect until the
Administrative Agent has (i) retransferred and delivered all of the Collateral
in its possession to the Grantors, and (ii) executed a written release or
termination statement and reassigned to the Grantors without recourse or
warranty any remaining Collateral and all rights conveyed hereby.  Upon the
payment in full in cash of the Secured Obligations and the termination of the
Credit Agreement and all Commitments, the Administrative Agent, at the written
request and expense of the Borrower, will promptly release, reassign and
transfer the Collateral to the Grantors, without recourse, representation,
warranty or other assurance of any kind, and declare this Agreement to be of no
further force or effect.

 

(b)                                 Further Assurances.  If any of the
Collateral shall be sold, transferred or otherwise disposed of by any Grantor in
a transaction permitted by the Credit Agreement, then the Administrative Agent,
at the request and sole expense of such Grantor, shall promptly execute and
deliver to such Grantor all releases or other documents reasonably necessary for
the release of the Liens created hereby on such Collateral and the Capital Stock
of such Grantor, made without recourse, representation, warranty or other
assurance of any kind.  At the request and sole expense of the Borrower, a
Grantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction expressly permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least 10 Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Grantor and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents.

 

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9-620 of the UCC, no action taken or
omission to act by the Administrative Agent or the other Secured Parties
hereunder, including, without limitation, any exercise of voting or consensual
rights or any other action taken or inaction, shall be deemed to constitute a
retention of the Collateral in satisfaction of the Secured Obligations or
otherwise to be in full satisfaction of the Secured Obligations, and the Secured
Obligations shall remain in full force and effect, until the Administrative
Agent and the

 

23

--------------------------------------------------------------------------------


 

other Secured Parties shall have applied payments (including, without
limitation, collections from Collateral) towards the Secured Obligations in the
full amount then outstanding or until such subsequent time as is provided in
subsection (a) of this Section.

 

Section 10.17                     Reinstatement.  The obligations of each
Grantor under this Agreement (including, without limitation, with respect to the
guarantee contained in Article II and the provision of collateral herein) shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any other Grantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Grantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.

 

Section 10.18                     Acceptance.  Each Grantor hereby expressly
waives notice of acceptance of this Agreement, acceptance on the part of the
Administrative Agent and the other Secured Parties being conclusively presumed
by their request for this Agreement and delivery of the same to the
Administrative Agent.

 

ARTICLE XI

 

KEEPWELL AND CONTRIBUTION

 

Section 11.1                           
Keepwell.                                         Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Article XI for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Article XI, or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until this Agreement has been
terminated pursuant to Section 10.16(a). Each Qualified ECP Guarantor intends
that this Article XI constitute, and this Article XI shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Section 11.2                            Right of Contribution.                  
The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment, such Guarantor shall have a right of contribution from
each other Guarantor in an amount equal to such other Guarantor’s Contribution
Share of such Excess Payment.  The payment obligations of any Guarantor under
this Section shall be subordinate and subject in right of payment to the Secured
Obligations, and none of the Guarantors shall exercise any right or remedy under
this Section against any other Guarantor until all Secured Obligations have been
indefeasibly paid and performed in full and all of the Commitments have expired
or terminated.  Subject to Section 4.2 hereof, this Section shall not be deemed
to affect any right of subrogation, indemnity, reimbursement or contribution
that any Guarantor may have under applicable law against any other Loan Party in
respect of any payment of Secured Obligations.  Notwithstanding the foregoing,
all rights of contribution against any Guarantor shall terminate from and after
such time, if ever, that such Guarantor shall cease to be a Guarantor in
accordance with the applicable provisions of the Loan Documents.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

COMMUNITY HEALTHCARE OP, LP

 

 

 

 

 

By:

 

 

 

Name: Timothy G. Wallace

 

 

Title: President

 

 

 

 

 

REIT GUARANTOR:

 

 

 

COMMUNITY HEALTHCARE TRUST

 

INCORPORATED

 

 

 

 

 

By:

 

 

 

Name: Timothy G. Wallace

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

CHCT ALABAMA, LLC

 

CHCT ARIZONA, LLC

 

CHCT COLORADO, LLC

 

CHCT FLORIDA, LLC

 

CHCT GEORGIA, LLC

 

CHCT IDAHO, LLC

 

CHCT ILLINOIS, LLC

 

CHCT KANSAS, LLC

 

CHCT KENTUCKY, LLC

 

CHCT MARYLAND, LLC

 

CHCT MISSISSIPPI, LLC

 

CHCT OHIO, LLC

 

CHCT PENNSYLVANIA, LLC

 

CHCT SOUTH CAROLINA, LLC

 

CHCT TENNESSEE, LLC

 

CHCT TEXAS, LLC

 

CHCT VIRGINIA, LLC

 

CHCT WISCONSIN, LLC

 

CHCT LENDING, LLC

 

COMMUNITY HEALTHCARE TRUST, LLC

 

 

 

 

 

By:

 

 

 

Name: Timothy G. Wallace

 

 

Title: President

 

[Signature Page to Community Healthcare OP
Guaranty and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

COMMUNITY HEALTHCARE TRUST SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name: Timothy G. Wallace

 

 

Title: President

 

[Signature Page to Community Healthcare OP
Guaranty and Security Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of the date hereof:

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

 

 

 

Name:

Dave Felty

 

 

Title:

Managing Director

 

 

[Signature Page to Community Healthcare OP
Guaranty and Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Notice Addresses

 

To each Guarantor:

 

c/o Community Healthcare OP, LP

354 Cool Springs Boulevard, Suite 106

Franklin, Tennessee  37067

Attention: W. Page Barnes

Facsimile Number: 615-771-3064

Email: pbarnes@communityhealthcaretrust.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Pledged Securities

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Filings and Other Actions
Required to Perfect Security Interests

 

Uniform Commercial Code Filings (UCC-1)

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Legal Name, Organizational Status, Chief Executive Office

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Prior Names and Prior Chief Executive Offices

 

None

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Form of Acknowledgment and Consent

 

The undersigned hereby acknowledges receipt of a copy of the Guaranty and
Security Agreement dated as of June 3, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Agreement”), made by COMMUNITY
HEALTHCARE OP, LP, a Delaware limited partnership, COMMUNITY HEALTHCARE TRUST
INCORPORATED, a Maryland corporation, and the other Grantors (as defined in the
Agreement) parties thereto for the benefit of SUNTRUST BANK, as administrative
agent (the “Administrative Agent”).  The undersigned agrees for the benefit of
the Administrative Agent and the Secured Parties defined therein as follows:

 

1.                                      The undersigned will be bound by the
terms of the Agreement relating to the Pledged Securities issued by the
undersigned and will comply with such terms insofar as such terms are applicable
to the undersigned.

 

2.                                      The undersigned will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 6.9(a) of the Agreement with respect to the Pledged
Securities issued by the undersigned.

 

3.                                      The terms of Sections 7.1(c) and 7.3 of
the Agreement shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Sections 7.1(c) or 7.3 of the Agreement
with respect to the Pledged Securities issued by the undersigned.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

Attention:

 

 

Telecopy Number:

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Form of Supplement

 

THIS SUPPLEMENT TO GUARANTY AND SECURITY AGREEMENT, dated as of
[                          ] (this “Supplement”), is made by [NAME OF GRANTOR],
a [state of incorporation] [corporation] (the “Grantor”), in favor of SUNTRUST
BANK, as administrative agent (in such capacity, the “Administrative Agent”) for
the Secured Parties (as defined in the Guaranty and Security Agreement referred
to below).  All capitalized terms not defined herein shall have the meanings
assigned to them in the Guaranty and Security Agreement.

 

WHEREAS, Community Healthcare OP, LP, a Delaware limited partnership (the
“Borrower”), Community Healthcare Trust Incorporated, a Maryland corporation
(the “REIT Guarantor”), the lenders from time to time parties thereto, the
issuing bank party thereto and the Administrative Agent have entered into a
Credit Agreement, dated as of June 3, 2015 (as amended, restated, supplemented,
replaced, increased, refinanced or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, the REIT
Guarantor and certain of their respective Subsidiaries have entered into the
Guaranty and Security Agreement, dated as of June 3, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Security
Agreement”), in favor of the Administrative Agent for the benefit of the Secured
Parties; and

 

WHEREAS, it is a condition precedent to the continued extension of the Loans and
the continued issuance of the Letters of Credit under the Credit Agreement that
the Grantor grant to the Administrative Agent a security interest in all of its
Additional Pledged Collateral (as defined below), and the Grantor wishes to
fulfill said condition precedent;

 

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

 

SECTION 1.                         Additional Pledge.  As security for the
payment and performance of the Secured Obligations, the Grantor hereby:

 

(a)                                 pledges, hypothecates, assigns, charges,
mortgages, delivers, sets over, conveys and transfers to the Administrative
Agent, for the benefit of the Secured Parties, and grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in all of the
Grantor’s right, title and interest in and to:

 

(i)                                     the shares of Capital Stock and Stock
Equivalents more particularly described in Schedule I hereto and the
certificates, if any, evidencing such shares (the “Additional Pledged
Securities”) and all cash, instruments and other property from time to time
received, receivable or otherwise distributed in exchange for any and all of
such Additional Pledged Securities; and

 

(ii)                                  all other Collateral (as defined in the
Guaranty and Security Agreement) relating to the Additional Pledged Securities
(together with the items described in clause (i) above, the “Additional Pledged
Collateral”); and

 

(b)                                 delivers to the Administrative Agent, for
the benefit of the Secured Parties, all of the Grantor’s right, title and
interest in and to the certificates and instruments, if any, evidencing the

 

--------------------------------------------------------------------------------


 

Additional Pledged Collateral, accompanied by instruments of transfer or
assignment, duly executed in blank.

 

SECTION 2.                         Representations and Warranties.  The Grantor
hereby (a) represents and warrants that it is the legal and beneficial owner of
the Additional Pledged Collateral, free and clear of any lien, security
interest, option or other charge or encumbrance except for the security interest
created by the Guaranty and Security Agreement as supplemented by this
Supplement; and (b) restates each representation and warranty set forth in
Article 5 of the Guaranty and Security Agreement, as supplemented by this
Supplement, as of the date hereof with respect to the Additional Pledged
Collateral.

 

SECTION 3.                         Additional Pledged Collateral.  By execution
and delivery of this Supplement, the Additional Pledged Collateral shall become
a part of the Collateral referred to in the Guaranty and Security Agreement and
shall secure the Secured Obligations as if such Additional Pledged Collateral
were Collateral on the Closing Date, and shall be subject to all of the terms
and conditions governing Collateral under the Guaranty and Security Agreement. 
From and after the date hereof, Schedules 2, 3, 4 and 5 to the Guaranty and
Security Agreement are hereby amended to add the Additional Pledged Collateral.

 

SECTION 4.                         Binding Effect.  This Supplement shall become
effective when it shall have been executed by the Grantor and thereafter shall
be binding upon the Grantor and shall inure to the benefit of the Administrative
Agent and the Secured Parties.  Upon the effectiveness of this Supplement, this
Supplement shall be deemed to be a part of and shall be subject to all of the
terms and conditions of the Guaranty and Security Agreement.  The Grantor shall
not have the right to assign its rights hereunder or any interest herein without
the prior written consent of the Lenders.

 

SECTION 5.                         Governing Law.  THIS SUPPLEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) OF THE STATE OF NEW YORK.

 

SECTION 6.                         Execution in Counterparts.  This Supplement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

[Signatures on following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof:

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Additional Pledged Securities

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.3

 

FORM OF NOTICE OF REVOLVING BORROWING

 

[Date]

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

3333 Peachtree Road / 7th Floor

Atlanta, Georgia 30326

Attention: Community Healthcare Trust Account Manager

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership (the “Borrower”), Community Healthcare Trust Incorporated, a
Maryland corporation (the “REIT Guarantor”), the financial institutions from
time to time parties thereto as lenders (“Lenders”), SunTrust Bank, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”) for the Lenders, and the other parties thereto. 
Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement.  This notice constitutes a
Notice of Revolving Borrowing, and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in that connection the Borrower hereby specifies
the following information with respect to the Revolving Borrowing requested
hereby:

 

(A)                                                        Aggregate principal
amount of Borrowing:(1) $                                   

 

(B)                                                        Date of Borrowing
(which is a Business Day):                                 

 

(C)                                                        Type of Borrowing: 
o  Base Rate Borrowing          o  Eurodollar Borrowing

 

(D)                                                        For Eurodollar
Borrowings only, the initial Interest Period:(2)

 

                                                                         o one
month    o two months    o three months    o six months

 

(E)                                                         Borrower’s deposit
account to which proceeds of the Borrowing are to be disbursed:                

 

(F)                                                          The Borrowing
requested hereby is otherwise in compliance with Section 2.3 of the Credit
Agreement.

 

[Continued on Following Page]

 

--------------------------------------------------------------------------------

(1)                                 The aggregate principal amount of each
Eurodollar Borrowing shall not be less than $5,000,000 or a larger multiple of
$1,000,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $1,000,000 or a larger multiple of $100,000.

 

(2)                                 Must comply with the definition of “Interest
Period” and may not end later than the Revolving Commitment Termination Date.

 

1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants to the Administrative Agent, the
Issuing Bank and the Lenders that the conditions set forth in Section 3.2 of the
Credit Agreement are satisfied at the time of, and will continue to be satisfied
immediately after giving effect to, the requested Revolving Borrowing.

 

 

Very truly yours,

 

 

 

COMMUNITY HEALTHCARE OP, LP,

 

as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.4

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

[Date]

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

3333 Peachtree Road / 7th Floor

Atlanta, Georgia 30326

Attention: Community Healthcare Trust Account Manager

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership (the “Borrower”), Community Healthcare Trust Incorporated, a
Maryland corporation (the “REIT Guarantor”), the financial institutions from
time to time parties thereto as lenders (“Lenders”), SunTrust Bank, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”) for the Lenders, and the other parties thereto. 
Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement.  This notice constitutes a
Notice of Swingline Borrowing, and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Swingline Borrowing requested hereby:

 

(A)                                                        Principal amount of
Borrowing:(1) $                             

 

(B)                                                        Date of Borrowing
(which is a Business Day):                                       

 

(C)                                                        Borrower’s deposit
account to which proceeds of the Borrowing are to be disbursed:
                                

 

(D)                                                        The Borrowing
requested hereby is otherwise in compliance with Section 2.4 of the Credit
Agreement.

 

[Continued on Following Page]

 

--------------------------------------------------------------------------------

(1)                                 The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.

 

1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants to the Administrative Agent, the
Swingline Lender, the Issuing Bank and the Lenders that the conditions set forth
in Section 3.2 of the Credit Agreement are satisfied at the time of, and will
continue to be satisfied immediately after giving effect to, the requested
Swingline Borrowing.

 

 

Very truly yours,

 

 

 

COMMUNITY HEALTHCARE OP, LP,

 

as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.7

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

[Date]

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

3333 Peachtree Road / 7th Floor

Atlanta, Georgia 30326

Attention: Community Healthcare Trust Account Manager

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership (the “Borrower”), Community Healthcare Trust Incorporated, a
Maryland corporation (the “REIT Guarantor”), the financial institutions from
time to time parties thereto as lenders (“Lenders”), SunTrust Bank, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”) for the Lenders, and the other parties thereto. 
Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement.  This notice constitutes a
Notice of Continuation/Conversion and the Borrower hereby requests the
continuation or conversion of a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
the Borrowing to be converted or continued as requested hereby:  o Conversion
of:    o Continuation of:

 

(A)                               The Borrowing to which this request
applies:(1)                                    

 

(B)                               Principal amount of Borrowing to be
continued/converted:(2)  $                                    

 

(C)                               Effective date of election (which is a
Business Day):                                    

 

Interest rate applicable to Borrowing to be continued/converted:

 

o  Base Rate Borrowing             o  Eurodollar Borrowing

 

For Eurodollar Borrowings only, the initial Interest Period applicable after
giving effect to such conversion/continuation:(3)

 

o one month    o two months    o three months    o six months

 

[Continued on Following Page]

 

--------------------------------------------------------------------------------

(1)                                 If different options are being elected with
respect to different portions of such Borrowing, please specify the portions
thereof that are to be allocated to each resulting Borrowing.

 

(2)                                 The principal amount must satisfy the
minimum borrowing amount for Eurodollar Borrowings and Base Rate Borrowings set
forth in Section 2.3 of the Credit Agreement.

 

(3)                                 If no Interest Period is specified, the
Interest Period will be one month.

 

1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Section 3.2(a) of the Credit Agreement are satisfied at the time of, and will
continue to be satisfied immediately after giving effect to, the requested
conversion/continuation.

 

 

Very truly yours,

 

 

 

COMMUNITY HEALTHCARE OP, LP,

 

as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.20A

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership (the “Borrower”), Community Healthcare Trust Incorporated, a
Maryland corporation (the “REIT Guarantor”), the financial institutions from
time to time parties thereto as lenders (“Lenders”), SunTrust Bank, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”) for the Lenders, and the other parties thereto.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

Date:                      , 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.20B

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership (the “Borrower”), Community Healthcare Trust Incorporated, a
Maryland corporation (the “REIT Guarantor”), the financial institutions from
time to time parties thereto as lenders (“Lenders”), SunTrust Bank, as
Administrative Agent (together with its successors and assigns in such capacity,
the “Administrative Agent”) for the Lenders, and the other parties thereto.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.20C

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership (the “Borrower”), Community Healthcare Trust Incorporated, a
Maryland corporation (the “REIT Guarantor”), the financial institutions from
time to time parties thereto as lenders (“Lenders”), SunTrust Bank (together
with its successors and assigns, the “Administrative Agent”), as Administrative
Agent for the Lenders, and the other parties thereto.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.20D

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership (the “Borrower”), Community Healthcare Trust Incorporated, a
Maryland corporation (the “REIT Guarantor”), the financial institutions from
time to time parties thereto as lenders (“Lenders”), SunTrust Bank (together
with its successors and assigns, the “Administrative Agent”), as Administrative
Agent for the Lenders, and the other parties thereto.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

Date:                      , 20[  ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(b)(iv)

 

FORM OF SECRETARY’S CERTIFICATE OF [                                ]

 

The undersigned, being the [Assistant] Secretary of [        ], a [        ]
(the “Company”) does hereby deliver this certificate pursuant to
Section 3.1(b)(iv) of that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership, as Borrower, Community Healthcare Trust Incorporated, a
Maryland corporation, as REIT Guarantor, the financial institutions from time to
time parties thereto as lenders (“Lenders”), SunTrust Bank, as Administrative
Agent (together with its successors and assigns, the “Administrative Agent”) for
the Lenders, and the other parties thereto.  Capitalized terms used herein but
not defined herein shall have the meaning assigned to such terms in the Credit
Agreement.

 

The undersigned, in [his/her] capacity as the [Assistant] Secretary of the
Company, DOES HEREBY CERTIFY that:

 

(a)                                      attached hereto as Exhibit A is a true,
correct, and complete certified copy of the [Articles][Certificate] of
[Incorporation][Formation] of the Company, certified by the Secretary of State
of the State of [        ], and such [Articles][Certificate] of
[Incorporation][Formation] of the Company have not otherwise been modified,
amended, rescinded or revoked and are in full force and effect as of the date
hereof;

 

(b)                                      attached hereto as Exhibit B is a true,
correct, and complete copy of the [bylaws][operating agreement][code of
regulations] of the Company as in effect on the date hereof;

 

(c)                                       attached hereto as Exhibit C is a
true, correct, and complete copy of the resolutions duly adopted by the [Board
of Directors][Members][Managers] of the Company on                   , 2015,
which resolutions are the only resolutions adopted by the [Board of
Directors][Members][Managers] of the Company or any committee thereof relating
to the Credit Agreement and the other Loan Documents to which the Company is a
party and the transactions contemplated therein, and have not been revoked,
amended, supplemented or modified and are in full force and effect on the date
hereof;

 

(d)                                      no proceedings have been instituted or
are pending or contemplated with respect to the dissolution, liquidation or sale
of all or substantially all the assets of the Company or threatening its
existence or the forfeiture or any of its corporate rights; and

 

[Remainder of page intentionally left blank;

continued on following pages.]

 

1

--------------------------------------------------------------------------------


 

(e)                                       each of the persons named below is a
duly elected and qualified officer of the Company holding the respective office
set forth opposite his or her name and the signature set forth opposite of each
such person is his or her genuine signature and each such person is authorized
to execute and deliver the Loan Documents:

 

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Remainder of page intentionally left blank;

continued on following page.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name as [Assistant] Secretary of
[COMPANY] and not in an individual capacity this        day of June, 2015.

 

 

 

By:

 

 

Name:

 

Title: [Assistant] Secretary

 

 

I,                           , [Title] of the Company, do hereby certify that
                               has been duly elected, is duly qualified and is
the [Assistant] Secretary of the Company, that the signature set forth above is
his/her genuine signature.

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 3.1(b)(vii)

 

FORM OF OFFICER’S CERTIFICATE

 

Reference is made to that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership (the “Borrower”), Community Healthcare Trust Incorporated, a
Maryland corporation (the “REIT Guarantor”), the financial institutions from
time to time parties thereto as lenders (“Lenders”), SunTrust Bank, as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, and the other parties thereto. 
Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement.  This certificate is being
delivered pursuant to Section 3.1(b)(vii) of the Credit Agreement.

 

We, [                        ], the Chief Financial Officer of [the REIT
Guarantor and the Borrower] and [                            ], the
[                          ] of [the REIT Guarantor and the Borrower], DO HEREBY
CERTIFY that, after giving effect to the funding of any initial Revolving
Borrowing and the issuance of any initial Letters of Credit under the Credit
Agreement and the consummation of the transactions contemplated to occur on the
Closing Date (including the execution and delivery of the Loan Documents, the
receipt by the REIT Guarantor of the proceeds of the IPO, and the acquisition of
the Initial Properties (as defined in, and contemplated by, the Form S-11)):

 

(a)                                      no Default or Event of Default exists;

 

(b)                                      all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct in all
material respects (or in the case of representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality qualifier,
in all respects); and

 

(c)                                       each Loan Party is Solvent.

 

[Remainder of page intentionally left blank;

continued on following page.]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have hereunto signed our names in our capacities as Chief
Financial Officer and [                    ], respectively, of [the REIT
Guarantor and the Borrower], and not in any individual capacity this         
day of June, 2015.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer of

 

 

 

[                        ]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

[                        ] of

 

 

 

[                        ]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 5.1(c)

 

FORM OF COMPLIANCE CERTIFICATE

 

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

3333 Peachtree Road / 7th Floor

Atlanta, Georgia 30326

Attention: Community Healthcare Trust Account Manager

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of June 3, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Community Healthcare OP, LP, a Delaware
limited partnership (the “Borrower”), Community Healthcare Trust Incorporated, a
Maryland corporation (the “REIT Guarantor”), the financial institutions from
time to time parties thereto as lenders (“Lenders”), SunTrust Bank (together
with its successors and assigns, the “Administrative Agent”), as Administrative
Agent for the Lenders, and the other parties thereto.  Capitalized terms used
herein but not defined herein shall have the meaning assigned to such terms in
the Credit Agreement.

 

I,                              , being the duly elected and qualified, and
acting in my capacity as Chief Financial Officer of [the REIT Guarantor and the
Borrower], hereby certify to the Administrative Agent and each Lender as
follows:

 

1.                                      As of the date hereof, there exists no
Default or Event of Default. [If a Default or an Event of Default does exist as
of the date hereof, please specify the details thereof and the action the
Borrower has taken or proposes to take with respect thereto].

 

2.                                      The consolidated financial statements of
the REIT Guarantor and its Subsidiaries attached hereto for the fiscal
[quarter][year] ended                          (the “Test Period”) required
pursuant to Section 5.1[(a)](1) [(b)](2) of the Credit Agreement present fairly
in all material respects the financial condition and results of operations of
the REIT Guarantor and its Subsidiaries as at the end of such fiscal
[quarter][year] on a consolidated basis in accordance with GAAP and do not
contain (a) a “going concern” or like qualification, exception or explanation or
(b) any qualification or exception as to the scope of such audit.

 

3.                                      The calculations set forth in
Attachment I attached hereto are computations calculated from the financial
statements referenced in clause 2 above in accordance with the terms of the
Credit Agreement, showing in reasonable detail compliance with the Financial
Covenants (whether or not the Financial Covenants are currently in effect).

 

4.                                      The calculations set forth in
Attachment II attached hereto show in reasonable detail compliance with the
Borrowing Base Covenants.

 

--------------------------------------------------------------------------------

(1)                                 Insert (a) for annual financial statements.

 

(2)                                 Insert (b) for quarterly financial
statements.

 

--------------------------------------------------------------------------------


 

5.                                      No change in GAAP or the application
thereof has occurred since the date of the Borrower’s audited financial
statements delivered to the Administrative Agent under the Credit Agreement. [If
any change has occurred, please specify the effect of such change on the
financial statements accompanying this certificate]].

 

6.                                      [CHOOSE ONE: [Each Subsidiary of the
REIT Guarantor as of the date hereof is set forth on Attachment III hereto.] OR
[The Subsidiaries of the REIT Guarantor have not changed since the Closing Date
[or insert the date of the last Compliance Certificate delivered to the
Administrative Agent that provided an update to the Subsidiary list].]].

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed my name to this Compliance Certificate as
Chief Financial Officer of the Company and not in an individual capacity this
         day of                             , 20    .

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer of

 

 

 

[                        ]

 

--------------------------------------------------------------------------------


 

Attachment I

 

{Borrower to attach calculations of all Financial Covenants}

 

--------------------------------------------------------------------------------


 

Attachment II

 

{Borrower to attach calculations of Borrowing Base Covenants}

 

--------------------------------------------------------------------------------


 

[Attachment III

 

{Borrower to attach updated Subsidiary list}]

 

--------------------------------------------------------------------------------